Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 1 of
                                      229
     HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
     STATE FARM vs HEALTH AND WELLNESS SERVICES                              125


                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF FLORIDA


      -----------------------------
      STATE FARM MUTUAL AUTOMOBILE
      INSURANCE COMPANY and STATE
      FARM FIRE AND CASUALTY COMPANY,

            Plaintiff,

      VS.
                        No. 1:18-CV-23125-RNS
      HEALTH AND WELLNESS SERVICES, INC.,
      BEATRIZ MUSE, LAZARO MUSE, HUGO
      GOLDSTRAJ, MANUEL Franco, MEDICAL
      WELLNESS SERVICES, INC., NOEL SANTOS,
      ANGEL CARRASCO, JORGE RAFAEL COLL,
      PAIN RELIEF CLINIC OF HOMESTEAD, CORP.,
      and JOSE GOMEZ-CORTES,

             Defendants.
      -----------------------------
      JORGE RAFAEL COLL,

            Counter-Plaintiff,

      VS.

      STATE FARM MUTUAL AUTOMOBILE
      INSURANCE COMPANY and STATE FARM
      FIRE AND CASUALTY COMPANY,

             Counter-Defendants,
      -----------------------------/
                                  Miami, Florida
                                  August 13, 2019
                                  8:50 A.M.

                      -------
                    VIDEOTAPED DEPOSITION

                            OF

                     HUGO GOLDSTRAJ, M.D.

                          VOLUME 2

                         PAGES 125 - 311
                         -------


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 2 of
                                      229
     HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
     STATE FARM vs HEALTH AND WELLNESS SERVICES                              126

      APPEARANCES:

        On behalf of the Plaintiff:

           HOLLAND & KNIGHT, LLP
           222 Lakeview Avenue, Suite 1000
           West Palm Beach, FL 33401
           (561) 833-2000
           BY: DAVID SPECTOR, ESQUIRE,
           David.spector@hklaw.com
           BY: CAITLIN SALADRIGAS, ESQUIRE,
           Caitlin.saladrigas@hklaw.com
           BY: DAVID NEWMAN, ESQUIRE,
           David.newman@hklaw.com

        On behalf of the Defendants Medical Wellness
        Services, Inc., Beatriz Muse, Lazaro Muse & Noel
        Santos

           RICHARD J. DIAZ, P.A.,
           3127 Ponce De Leon Blvd.,
           Coral Gables, FL 33134
           (305) 444-7181
           BY PHONE: RICHARD J. DIAZ, ESQUIRE,
           Rick@rjdpa.com

           ROBERTO E. PERTIERRA, P.A.,
           2655 Lejeune Road, Suite 1105,
           Coral Gables, FL 33134
           (305) 444-0011
           BY PHONE: ROBERTO E. PERTIERRA, ESQUIRE,
           Robertopertierra@gmail.com

        On behalf of the Witness Hugo Goldstraj:

           MICHAEL D. NICOLEAU, P.A.
           11900 Biscayne Blvd., Suite 770,
           North Miami, FL 33181
           (305) 438-2737
           BY: MICHAEL D. NICOLEAU, ESQUIRE
           Michael@nicoleaulaw.com

        On behalf of Defendant Jesus Lorites:

           KAREN B. PARKER, P.A.,
           2550 S. Bayshore Drive, Suite 102
           Coconut Grove, FL 33133
           (305) 343-8339
           BY PHONE: KAREN B. PARKER, ESQUIRE
           Kparker@kbparkerlaw.com


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 3 of
                                      229
     HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
     STATE FARM vs HEALTH AND WELLNESS SERVICES                              127

                 INDEX

      WITNESS                           PAGE
      Direct examination by Ms. Saladrigas   6
      Cross examination by Mr. Diaz        256

      PLAINTIFF'S EXHIBITS
      No. 1 - Complaint                      9
      No. 2 - Curriculum Vitae                12
      No. 3 - List of Clinics              26
      No. 4 - Medical Director Agreement           43
      No. 5 - Health & Wellness Application        45
      No. 6 - Preparation of a Medical Record
             Chart                       66
      No. 7 - Protocol for Adequacy of
             Medical Records                 67
      No. 8 - Licensure Requirements              67
      No. 9 - Physician's Plan of Treatment       68
      No. 10 - Therapy Order for "BR"            73
      No. 11 - Procedure for Treatment/Therapy 76
      No. 12 - Initial Patient Evaluation     160
      No. 13 - Medica Director Oversight Form 217
      No. 14 - "BR" Therapy Note 4/16/12          218
      No. 15 - Fraud Affidavit              229
      No. 16 - "BR" Therapy Note 4/19/12          238
      No. 17 - "BR" Therapy Note 4/26/12          239
      No. 18 - "BR" Therapy Note 4/30/12          241
      No. 19 - "BR" Therapy Note 5/9/12          242
      No. 20 - Letter dated 6/3/13            247


                ********




                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 4 of
                                      229
     HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
     STATE FARM vs HEALTH AND WELLNESS SERVICES                              128

          Videotaped Deposition of HUGO GOLDSTRAJ, a

      witness of lawful age, taken by the Plaintiff,

      for the purpose of discovery and for use as

      evidence in the above-entitled cause, pending in

      the United States District Court, Southern

      District of Florida, pursuant to notice

      heretofore filed, before LAURA LENTOSKI, a Court

      Reporter and Notary Public in and for the State

      of Florida at Large, at 701 Brickell Avenue,

      Suite 3300, Miami, Miami-Dade County, Florida, on

      the 13th day of August, 2019, commencing at 8:50

      A.M.




                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 5 of
                                      229
     HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
     STATE FARM vs HEALTH AND WELLNESS SERVICES                              129

 1           THE VIDEOGRAPHER: We are now back on video
 2       record, 12:44 P.M.
 3 BY MS. SALADRIGAS:
 4    Q. Doctor, we're going to go back and talk a little
 5 bit about Rainbow Pediatrics.
 6       Tell me who else was involved in owning Rainbow
 7 Pediatrics.
 8    A. It was my -- it was a partner of mine that was
 9 owner.
10     Q. Who was it?
11     A. What was the name? I don't remember right now
12 the name. I going to give you the name as soon as I
13 remember it.
14           MR. PERTIERRA: I can barely hear the
15       Doctor. What was --
16           THE WITNESS: I don't remember now the name
17       of the -- it was Robert -- Roberto or Robert. I
18       don't remember the last name, no. He was my
19       partner, yeah.
20 BY MS. SALADRIGAS:
21     Q. Was it Robert Novo?
22     A. Novo, yes. Robert Novo, yeah.
23     Q. How did you meet Mr. Novo?
24     A. When we decided to buy together the first office,
25 a big, large office, then we -- we meet together.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 6 of
                                      229
     HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
     STATE FARM vs HEALTH AND WELLNESS SERVICES                              130

 1 They -- they present me, and we associate and bought
 2 this office.
 3    Q. Is Mr. Novo a doctor?
 4    A. Yeah, sure. He's a pediatrician, yeah.
 5    Q. He's a pediatrician?
 6    A. Yeah.
 7    Q. How did you meet him?
 8    A. In the -- in the office that we bought together.
 9    Q. But, I mean, did you know him already?
10     A. No.
11     Q. Then --
12     A. He just present me and say that he wants to buy
13 this office with me. And we bought the first office
14 there.
15     Q. Who presented him to you?
16     A. Dr. Finerman.
17     Q. Can you spell that?
18     A. Yes. F-
19           MR. SPECTOR: N-E-R-M-A-N, Finerman.
20     Q. Dr. Finerman. And --
21     A. This office belongs to Dr. Finerman. And we work
22 together in this office.
23     Q. Were you and Mr. Novo working for Mr. Finer --
24 Dr. Finerman?
25     A. No, not myself. Dr. Novo was working for him.


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 7 of
                                      229
     HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
     STATE FARM vs HEALTH AND WELLNESS SERVICES                              131

 1    Q. Dr. Novo was working for him. How did you -- how
 2 did you meet Dr. Finerman?
 3    A. Well, Dr. Finerman was a famous pediatrician in
 4 the area, and we met in several places. And he
 5 always -- he has a position for me that I didn't take.
 6 He offered me this position some months before.
 7       And I didn't work with him, but he contact me
 8 when he want to sell his practice. In that way, I went
 9 there and they say that he wants Dr. Novo to be partner.
10 And I agree, because I liked Dr. Novo, was a very nice
11 man at that time, yeah.
12     Q. But I thought you said that you hadn't met
13 Dr. Novo until they presented him as --
14     A. No, they --
15     Q. -- your partner?
16     A. They present me -- Dr. Finerman present me
17 Dr. Novo.
18     Q. Okay.
19     A. And they -- Dr. Novo and me decide to be partners
20 and to buy the office.
21     Q. Let me back up.
22        How many times did you meet Dr. Finerman before
23 he offered you his practice to sell?
24     A. You know, three or four times.
25     Q. And where did you meet him in those three or four


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 8 of
                                      229
     HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
     STATE FARM vs HEALTH AND WELLNESS SERVICES                              132

 1 t mes?
 2           MR. PERTIERRA: Objection, form.
 3           THE WITNESS: In his house. He -- I was
 4       invited to his house. I went to his practice.
 5 BY MS. SALADRIGAS:
 6    Q. The first time you met him before he invited you
 7 to his house?
 8    A. No. No. He invited me the first time to the
 9 house. It was the Super Bowl, and we see the Super Bowl
10 together.
11    Q. The first time you met him, he invited you to his
12 house for Super Bowl?
13    A. Yeah.
14    Q. Really?
15    A. Why not?
16    Q. Okay. So, you -- you meet him three or four
17 times and then he offers you his practice to sell. How
18 long were the negotiations for you to purchase his
19 practice?
20    A. Probably one month or something like that.
21    Q. One month?
22    A. Yeah.
23    Q. So, when in that one month did you meet Dr. Novo?
24    A. I -- I don't remember exactly. I met him in
25 the -- in the office of Dr. Finerman a couple of times.


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 9 of
                                      229
     HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
     STATE FARM vs HEALTH AND WELLNESS SERVICES                              133

 1 And we talk and we agree, and that we can buy this
 2 practice, yeah.
 3    Q. Did Dr. Finerman have -- you said he was a famous
 4 pediatrician?
 5    A. He was a very famous pediatrician.
 6    Q. Did he have multiple offices?
 7    A. He had several -- several offices, yes.
 8    Q. How many?
 9    A. He has this office in Hallandale, 3 Street, he
10 has one in Miami Lakes, and he -- he has one in
11 Hollywood, other than that.
12    Q. Was this to purchase all of them?
13    A. Yes.
14    Q. Okay. So, let's fast forward a little bit.
15       You and Dr. Novo purchase Rainbow Pediatrics.
16 Was it called Rainbow Pediatrics --
17    A. No.
18    Q. -- at the time?
19    A. No. We -- we --
20    Q. You changed the name?
21    A. We changed the name.
22    Q. Okay. And when about was it that you guys
23 purchased --
24    A. When?
25    Q. Yeah.


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 10 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             134

 1     A. I don't remember exactly.
 2     Q. Roughly?
 3     A. 1990, 1991. No, something like that I don't
 4 know.
 5     Q. Okay.
 6     A. I don't remember exactly.
 7     Q. Okay. Were there any other owners, besides you
 8 and Dr. Novo?
 9     A. Not at the beginning.
 10    Q. When were there other owners that came into the
 11 pictures?
 12    A. When we tried to go public.
 13    Q. When was that?
 14    A. Probably one year later.
 15    Q. Can you tell me when it was that you were going
 16 to go public?
 17    A. I don't know, maybe 2000, something like that.
 18    Q. What -- let's talk about the decision to go
 19 public.
 20    A. Yeah.
 21    Q. Whose idea was that?
 22    A. We both have idea. Finerman had an idea before
 23 and this come to my mind, and Dr. Novo, we sought it
 24 out. In the way that we were acquire other practices,
 25 we wanted to be -- to get the funds for that, and in


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 11 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             135

 1 that way, we decide, at this moment, was not very
 2 difficult to go public, not like now. In that way, we
 3 have an idea. We contact people in New York.
 4    Q. Who did you contact?
 5    A. It was people that was a -- I don't remember the
 6 names, but they were people that was in the stock
 7 market. In that way, we acquired shell and we did
 8 investments over the shell.
 9           MR. SPECTOR: You did what?
 10           THE WITNESS: A shell.
 11           MR. SPECTOR: I got the shell, what did --
 12       but I didn't --
 13           THE WITNESS: We did a reverse --
 14           MR. SPECTOR: Reverse what?
 15           THE WITNESS: A reverse merger.
 16           MR. SPECTOR: Merger.
 17           THE VIDEOGRAPHER REPORTER: Oh.
 18           MR. SPECTOR: Yeah, so that's why I wanted
 19       to make sure you got it right. You said you did
 20       a reverse merger involving the shell --
 21           THE WITNESS: Yes.
 22           MR. SPECTOR: -- fair?
 23           THE WITNESS: The shell was Andover.
 24 BY MS. SALADRIGAS:
 25    Q. When you say you talked to people in the stock


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 12 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             136

 1 market, that were in New York, what type of business
 2 were those people in?
 3     A. They were in the business of private funding.
 4     Q. Private funding. Did you talk to any lawyers?
 5     A. Huh?
 6     Q. Did you talk to any lawyers?
 7     A. Yeah, of course, that they have to do the book.
 8     Q. Okay. And, then, tell me about the reverse
 9 merger. When did that -- with the shell, when did that
 10 happen?
 11    A. Around 2000, 2001. I don't remember exactly the
 12 times. It was many years ago. It was almost 20 years
 13 ago.
 14    Q. Okay. How did that -- how did it work out, the
 15 reverse merger?
 16    A. Well, they want to buy the private placement. In
 17 the private placement, we rise a good amount of money
 18 for the place, and that way worked fine, and we tried to
 19 start trading, but we never start trading.
 20    Q. Okay. What was the name of the shell?
 21    A. Andover.
 22           MR. SPECTOR: Andover what?
 23           THE WITNESS: Huh?
 24 BY MS. SALADRIGAS:
 25    Q. Andover what?


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 13 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             137

 1     A. Well, it was Andover firm. I don't know.
 2 Andover was the name of the corporation, that was
 3 public. You know when you have -- you know what is a
 4 shell?
 5            MR. SPECTOR: (Shakes yes.)
 6            THE WITNESS: Okay, very good. The shell is
 7        an empty company that is trading. In that way,
 8        you acquire this, and you put your company inside
 9        the shell. In that way, you become public.
 10 BY MS. SALADRIGAS:
 11    Q. Okay.
 12    A. This was used to be -- I don't think it's Andover
 13 anymore possible to do that.
 14    Q. Okay. So, what happened the reverse merger with
 15 the shell?
 16    A. Well, we did some acquisition, etcetera,
 17 etcetera. But, evidently, there was something that
 18 happened in the stock market, people, that they didn't
 19 like the way that we managed the things, and they did
 20 a -- they cover the -- the problem is financing.
 21       They -- the placement took 30 percent --
 22 33 percent of the -- of the -- the other 33 percent was
 23 mine. And the other 33 percent was Novo.
 24       The people that held the 33 percent investment,
 25 they didn't like the way that we were -- or I was trying


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 14 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             138

 1 to bring the corporation to. In that way, they come
 2 into my partner, to associate with them, and take me,
 3 and still take over of my part. And what they did is
 4 this: With the 66 percent, they take over my part.
 5 When they took over my part, I lost my part. The
 6 problem was that I keep with the 33 percent, of the
 7 shares. But these people were so stupid that they
 8 didn't do it very good business. Six months later, the
 9 corporation was finished and destroyed, and anything was
 10 valued zero.
 11    Q. So, it was closed six months after you were
 12 pushed out?
 13    A. Yes.
 14    Q. Okay. And the people that owned the 33 percent,
 15 that wasn't owned by you, and wasn't owned by Novo, who
 16 were they again?
 17    A. Investors.
 18    Q. Investors, okay.
 19    A. But they were represented by some people of the
 20 stock market.
 21    Q. Okay.
 22    A. The problem is they want to do write-off money,
 23 and this was the intention, okay, and want to destroy
 24 everything to write-off money.
 25    Q. Do you know what it was that they didn't like


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 15 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             139

 1 about what you were doing and how you were running the
 2 business?
 3     A. No, I don't have any idea.
 4     Q. Nobody told you?
 5     A. No.
 6     Q. Did you ever talk to Dr. Novo about why he
 7 decided to associate with them?
 8     A. Yes, he was pushed to that, was, you know, like a
 9 -- some way forced to do that. And we talk later, he
 10 was very repentant of what he did. He lost everything,
 11 too. He has to start like zero, like I start. And
 12 that's it.
 13       Well, it was a big project. It was very good.
 14 We have the resources to grow a lot, and they destroy
 15 everything. What can I tell you?
 16     Q. So, after you leave Rainbow Pediatrics, I want to
 17 talk about that time period, really quickly. Your prior
 18 testimony -- scratch that.
 19       Were you looking for other employment?
 20     A. Yes, because I -- you know, I have a house with a
 21 mortgage, and I have things. And I didn't have any
 22 income because all my income came from the --
 23     Q. Uh-huh.
 24     A. -- from the Rainbow Pediatrics. In that way, I
 25 didn't have any income. I put all money that I could


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 16 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             140

 1 get, even the loans, etcetera, etcetera, in this
 2 project. In that way, it was very bad.
 3        I start asking for a job. I have a friend that
 4 has a PIP clinic, and they offer me to work, not as a
 5 medical director, just to see the cases. And they pay
 6 me for every case that I was seeing. They was paying me
 7 very badly. They was paying me a hundred dollars, for
 8 each patient.
 9     Q. Who was this?
 10    A. He's not working in PIP anymore, for a long, long
 11 time.
 12    Q. That's okay. What was his name?
 13    A. I prefer not to give his name because he's a
 14 friend of mine. He was a very good friend of mine.
 15           MR. SPECTOR: He has to give it.
 16 BY MS. SALADRIGAS:
 17    Q. You've got to tell me.
 18           MR. NICOLEAU: You have to give the name.
 19 BY MS. SALADRIGAS:
 20    Q. I'm sorry to be intrusive.
 21    A. One of them was Garber, Dr. Garber, but he was
 22 not a doctor, in the United States.
 23    Q. What's Dr. Garber's first name?
 24    A. I think it's M. Garber. It's Mario or something
 25 like that. Miguel. Miguel. It's Miguel.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 17 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             141

 1     Q. Okay. So, Dr. Miguel Garber suggests to you that
 2 you treat some patients, at his PIP clinic?
 3     A. Yeah.
 4     Q. Was he the owner of that clinic?
 5     A. Yeah, he was the owner.
 6     Q. Okay. But before we talk about doing that, did
 7 you -- you -- you were -- you were a pediatrician,
 8 right?
 9     A. Yeah, sure.
 10    Q. Did you apply to work at any facilities that were
 11 doing pediatric care?
 12    A. No, I didn't apply to facilities with pediatric
 13 care, and there was a reason that I was a senior
 14 pediatrician. I'm not a junior pediatrician. They
 15 don't take senior pediatricians. They are afraid of --
 16 that you're going to take over the place, or whatever.
 17 They don't hire senior pediatricians. They hire, like
 18 the lawyers do, too, very young people, to start.
 19    Q. Did you apply anywhere or did --
 20    A. No. No, I knew. I knew pediatricians very well,
 21 what pediatricians were in the market. And I was sure
 22 that nobody was going to hire me.
 23    Q. Not even in a hospital?
 24    A. And I'm a very well-known pediatrician. You
 25 know, I have hundreds, if not thousands, of patients.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 18 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             142

 1 And I was very well known everywhere.
 2        In that way, they know if I go to work in
 3 whatever place, I'm going to get my own place, very
 4 soon. In that way, they didn't offer me. And I have to
 5 get a salary because I couldn't even have money to put a
 6 new practice. I was looking for a new practice. And
 7 even though I ask to work for some hospitals, with a
 8 salary guaranteed, they offered me, but they never
 9 concreted any -- any offer, really. In that way, I
 10 start doing whatever I could. When you start, you
 11 continue doing it.
 12     Q. Okay. So, you rule out the pediatric avenue.
 13 Did you consider trying to work as a doctor anywhere
 14 else, other than in the pediatric field?
 15     A. Yeah, it was not easy.
 16     Q. Did you apply anywhere else?
 17     A. Yeah, I apply at other places, but they -- you
 18 know, when you're a pediatrician, you are a
 19 pediatrician, you cannot see adults. You're not
 20 internal medicine and you're not a general practitioner.
 21 In that way, if you don't work as a pediatrician, it's
 22 very difficult to work in any other position. In that
 23 way, I choose the easy way, and I was very bad, after
 24 the problems that we have with the Rainbow Pediatrics,
 25 and probably I made a mistake not to change and go back


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 19 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             143

 1 to Texas or go to other places. I should leave, but I
 2 didn't.
 3     Q. Why do you think that you that you made a
 4 mistake?
 5     A. Because probably I need to move from Florida.
 6 You know, after you fail in that way, you have to go and
 7 start in a new place, again, and I didn't do it. My
 8 wife was very angry for that. But it's true, I didn't
 9 do it.
 10    Q. So, let's talk about Dr. Garber.
 11    A. Yeah.
 12    Q. Garber. How did you know Dr. Garber?
 13    A. I know from -- he's from Argentina.
 14    Q. Okay.
 15    A. In the way, he belongs to the very same circle of
 16 friends or whatever.
 17    Q. Okay.
 18    A. He was a very good cardiologist, in Argentina.
 19    Q. Okay.
 20    A. And he has a clinic for cardiology here, too. He
 21 put some resources in that clinic, special spinal CT
 22 scan. And he told me, in the way, I'm very good in
 23 cardiology, to work with him, to produce some -- a
 24 papers to publish and to go to the congress.
 25         And, at the same time, he has in the same clinic,


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 20 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             144

 1 some PIP patients, and tell me if I can take care of
 2 them. I say, well, yes, just -- I going to see his
 3 patients. I'm going to pay you a hundred dollars for
 4 each one you see. Okay, great.
 5     Q. Okay.
 6           MR. SPECTOR: Can you just spell his name
 7       for me?
 8           THE WITNESS: Garber?
 9           MR. SPECTOR: Yeah.
 10          THE WITNESS: G-A-R-B-E-R. He's in Spain,
 11       now. He's practicing in Spain.
 12 BY MS. SALADRIGAS:
 13    Q. Let me ask you about the --
 14    A. Why not? He can practice in Spain because
 15 Argentinians can practice in Spain, but he doesn't have
 16 the place to practice here. From here, he went to
 17 Spain, I think so.
 18          MR. SPECTOR: Ms. Saladrigas will ask you
 19       questions.
 20          MR. NICOLEAU: Please, don't worry about
 21       him, what his facial expressions are.
 22          MR. SPECTOR: I was just trying to look up
 23       the name.
 24 BY MS. SALADRIGAS:
 25    Q. Was Dr. Garber -- was he a licensed Florida


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 21 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             145

 1 doctor?
 2     A. No.
 3     Q. No, okay. So, tell me about the clinic. I want
 4 to make sure I understand. I couldn't tell if you were
 5 saying that Dr. Garber had a PIP clinic or a clinic that
 6 was treating mostly patients with PIP insurance, or if
 7 he had a --
 8     A. It was a mixed clinic.
 9     Q. It was mixed. Okay.
 10    A. A lot of different patients.
 11    Q. Okay. And do you know about when -- so, tell me
 12 about -- tell me a little bit more about how it came up
 13 that Dr. Garber offered you the opportunity to treat
 14 patients, at his clinic?
 15    A. Well, he knew I was having some difficulties, and
 16 he had the opportunity to give me some resources. There
 17 were not too many resources because I would see maybe
 18 three or four patients, in a week, or something like
 19 that. And in that way was just some money to help me to
 20 buy some things, but they really didn't do so many.
 21    Q. How long were you working for Dr. Garber or with
 22 Dr. Garber?
 23    A. Probably, one year, something like that.
 24    Q. What was the name of that clinic?
 25    A. I don't remember. Let me see if it was in one


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 22 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             146

 1 medical literature. Let me see the --
 2           MR. NICOLEAU: Exhibit 3?
 3           MS. SALADRIGAS: I think that's what he's
 4       looking for.
 5           THE WITNESS: Exhibit 3, I think it was.
 6           MS. SALADRIGAS: Yeah.
 7           THE WITNESS: I don't know where I put it.
 8           MS. SALADRIGAS: We have quite a stack
 9       there; don't we?
 10          THE WITNESS: I don't know.
 11          MS. SALADRIGAS: Here, I'll take a look.
 12      It's all right. I'll just flip through real
 13      quick. I have another copy. You guys okay with
 14      me marking a different version of the listed AHCA
 15      clinics? It's Exhibit 3. I don't know where it
 16      went.
 17          MR. NICOLEAU: I have a copy.
 18          MR. SPECTOR: Just take his.
 19          MS. SALADRIGAS: Okay. Thank you.
 20          THE WITNESS: I don't think it's here.
 21      Never mind.
 22          MR. NICOLEAU: Can I have that back, please?
 23          Thank you.
 24 BY MS. SALADRIGAS:
 25    Q. So, you worked for Dr. Garber, at his clinic, for


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 23 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             147

 1 about a year?
 2     A. Yeah, something like that.
 3     Q. Tell me how you transitioned from working -- you
 4 were treating patients there, right?
 5     A. Uh-huh.
 6     Q. How did you transition from treating patients
 7 there -- and let's back up. What kind of treatment were
 8 you administering, at Dr. Garber's clinic?
 9     A. Well, I was ordering physical therapy.
 10    Q. You were ordering physical therapy; is that what
 11 you said?
 12    A. Physical therapy and medication, whatever, yeah.
 13    Q. Was there a physical therapist on staff, at Dr.
 14 Garber's office?
 15    A. Yeah.
 16    Q. What was the name of that physical therapist?
 17    A. I don't know. I don't remember.
 18    Q. Were you prescribing the same modalities there
 19 that you prescribed at Health and Wellness?
 20    A. Probably.
 21    Q. Do you remember?
 22    A. No, I don't remember exactly, but probably the
 23 same, yeah.
 24    Q. Tell me how you transitioned from working with
 25 Dr. Garber, to serving as a medical director and


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 24 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             148

 1 treater, for other clinics, that were on Exhibit 3, that
 2 we were talking about earlier.
 3     A. You know, I don't remember exactly how they
 4 start, but it was a decision. I think one of the people
 5 that was working in Garber tell me that there was a
 6 clinic that needed medical director, and I went there,
 7 and I start there. And, then, when you start in one,
 8 they recommended others, and it's mouth to mouth thing.
 9     Q. Okay. So, someone recommended or mentioned to
 10 you that there was an opportunity?
 11    A. An opportunity, and I went there. And they say
 12 yes, and they start another place.
 13    Q. And do you remember what clinic that was?
 14    A. No, I don't remember, but one of the first ones.
 15    Q. Okay. And why did you -- about how much money
 16 were you making, when you were working for Dr. Garber,
 17 monthly?
 18    A. I'll tell you, yes, $400 or $500 a week, or less.
 19    Q. Okay. So, why did you decide to become a clinic
 20 director or medical director?
 21    A. I needed money.
 22    Q. Okay. Is that why you continued to take on more
 23 clinics, as medical director?
 24    A. Absolutely, yes.
 25    Q. All right. You mentioned that you and Dr. Garber


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 25 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             149

 1 were -- you published some papers together?
 2     A. Yes, we have --
 3     Q. Are they on your CV?
 4     A. Yes.
 5     Q. Can you show me?
 6        Here we go. Let's try to find this document.
 7 Hopefully, it's not gone.
 8     A. We get the full price, the full price of research
 9 at the -- Spain.
 10     Q. All right. Go ahead and show me which one.
 11     A. Here it is, "Non-Invasive Assessment of Coronary
 12 Stents By Spiral CT Scan and Advance Reconstruction.
 13 Miguel Garber and Hugo Goldstraj, in the European
 14 Conference Management of Coronary Artery Disease, Nice,
 15 France, 2002."
 16        "And M. Garber and Hugo Goldstraj, M.D., Revision
 17 of Arteriosclerotic Coronary Artery Block. This
 18 demonstrated with multi-P slice speedo-computic
 19 tomography in patients with unstable angina pectoris.
 20 European Society of Cardiology Admitting in Spain, 2004,
 21 first prize to original research."
 22     Q. Thank you.
 23     A. Okay.
 24     Q. Okay. All right. Okay. It's on Page 3, so you
 25 know. Very good. Thank you, Doctor.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 26 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             150

 1     A. You're welcome.
 2     Q. Did you know Dr. Garber, in Argentina?
 3     A. No.
 4     Q. You met him in the United States?
 5     A. Yes.
 6     Q. How did the two of you meet?
 7     A. Because we have friends in common.
 8     Q. Okay. You were introduced by mutual friends?
 9     A. Yeah, sure.
 10    Q. Okay. While we're talking about your
 11 publications, have you ever been an expert in
 12   itigation?
 13           MR. NICOLEAU: Okay.
 14           THE WITNESS: No, I never.
 15 BY MS. SALADRIGAS:
 16    Q. Okay. Have you ever tried to become an expert,
 17 to serve in litigation?
 18    A. Well, I was an expert, as a pediatrician, in a
 19 trial, in what was was abused children.
 20    Q. Can you say that one more time? I didn't
 21 understand you.
 22    A. I was as a pediatrician in a trial, in which was
 23 child abuse. I was an expert on that.
 24    Q. Where was the case?
 25    A. In Corpus Christi, Texas.


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 27 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             151

 1     Q. Okay. Would that have been when you were in
 2 Texas?
 3     A. Yeah, when I was in Texas; yeah, the fellowship.
 4     Q. Between 1985 and 1980?
 5     A. No, I was here, in Pediatric residency, in the
 6 Hospital of Texas, Galveston Branch.
 7     Q. Okay. So, between 1998 -- sorry. 1988 and 1990?
 8     A. Yeah.
 9     Q. Okay. Let me just look at my notes, for a
 10 second.
 11       I want to talk to you about what was going on in
 12 that time frame, after Rainbow Pediatrics. Did you, at
 13 that time, form any businesses? Did you open any
 14 companies?
 15    A. No, as far as I remember. I -- I did
 16 corporations, but never the corporations worked. I
 17 didn't do any business with the corporations. I think I
 18 opened some corporations because I want to do some
 19 business, but I didn't do any business.
 20    Q. What kind of business did you want to do?
 21    A. I don't remember exactly, but they --
 22           MR. SPECTOR: Hey, Robert, put your phone on
 23       mute.
 24           THE WITNESS: If you tell me the
 25       corporations, maybe I can say, but I don't


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 28 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             152

 1        remember which -- which ones.
 2 BY MS. SALADRIGAS:
 3     Q. What about Medicine NuCare, LLC; does that sound
 4 familiar to you?
 5     A. No.
 6     Q. What about Hoseah Medical Center, Inc.?
 7     A. Huh?
 8     Q. Hoseah, H-O-S-E A-H? Hoseah?
 9     A. Did you say Michael Pediatrics? No, I had
 10 nothing to do with it --
 11    Q. That's okay.
 12    A. -- as far as I can remember.
 13    Q. That's okay.
 14    A. What else?
 15    Q. Solaris Corp.?
 16    A. No.
 17    Q. Kids Walk-In Center?
 18    A. No.
 19    Q. R&H Medical Services, Inc.?
 20    A. Which one?
 21    Q. R&H Medical Services, Inc.?
 22    A. I think I worked there, but I don't know if I was
 23 part of the --
 24    Q. You think that you worked there?
 25    A. Yes, I worked there, I think. R&H, I think --


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 29 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             153

 1 it's not there in the --
 2     Q. Not RPM or --
 3            MR. NICOLEAU: I don't see.
 4            THE WITNESS: No. In that way, no.
 5            MR. NICOLEAU: It's not on Exhibit 3.
 6 BY MS. SALADRIGAS:
 7     Q. Okay. Did you have any other businesses, with
 8 Robert Novo, besides Rainbow Pediatrics?
 9     A. No, no, no. Robert Novo opened his own practice.
 10    Q. Okay. What about Gold Cash, LLC?
 11    A. Yeah, this is mine. I never -- they never work.
 12    Q. What is that business?
 13    A. Well, the idea was, you know, my father was in
 14 chemistry, and he works with gold, and he teach me how
 15 to purify gold. In that way, my idea was to buy gold on
 16 the internet, to purify gold, because I know how to do
 17 it, in a laboratory. For this, I found Gold Cash. And
 18 it didn't work because the people just send me the
 19 garbage, in the mail.
 20    Q. The internet is great, right?
 21       So, that business was -- how long did you operate
 22 that?
 23    A. I didn't operate anything because I didn't get
 24 anything. I tell you just like I never get one gram of
 25 gold. In that way, I couldn't do it.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 30 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             154

 1    Q. What about MG Rehab Center of Doral?
 2    A. No, I don't have nothing to do with that. They
 3 have my initials, but I knew that place, but it's not
 4 me. It's --
 5    Q. What did you mean they have your initials?
 6    A. Is it not HG or MG, or something like that? They
 7 have my initials.
 8           MR. NICOLEAU: Can you repeat what the name
 9       of the company is?
 10 BY MS. SALADRIGAS:
 11    Q. Sure. Sure. It's MG Rehab Center of Doral.
 12    A. Well --
 13    Q. Do you know a man named Jose M. Martinez?
 14    A. I don't know. I don't remember.
 15    Q. Is your address 3900 Northwest 79th Avenue?
 16    A. Now?
 17    Q. Has it ever been that?
 18    A. Yes, it's my house. 3900 Northeast 79th Street.
 19           MR. NICOLEAU: What's the address, again?
 20 BY MS. SALADRIGAS:
 21    Q. 3900 Northwest 79th Avenue.
 22    A. No.
 23    Q. You don't recognize that address?
 24    A. No, no. I was thinking that you mentioned my
 25 house, now.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 31 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             155

 1     Q. Okay. Okay. And you have no -- you have no
 2 knowledge about what MG Rehab Center of Doral is?
 3     A. Well, at least, I don't remember.
 4     Q. Tell me everything you know about MG Rehab Center
 5 of Doral.
 6     A. I don't remember that place.
 7     Q. Have you heard that name before?
 8     A. Yes.
 9     Q. Have you seen any documents with that name on it?
 10    A. Not as far as I know.
 11    Q. Who have you spoken to about MG Rehab Center of
 12 Doral?
 13            MR. NICOLEAU: Objection, leading.
 14            THE WITNESS: I spoke with who?
 15 BY MS. SALADRIGAS:
 16    Q. Did you speak with anyone about MG Rehab Center
 17 of Doral?
 18    A. Not as far as I remember. I don't remember this
 19 place.
 20    Q. Okay. What about Hugo D. Goldstraj, M.D., PA.?
 21    A. This is me.
 22    Q. Is that your current practice?
 23    A. No, I don't have any practice. I don't have
 24 license, how can I have a practice?
 25    Q. When was that practice operational?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 32 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             156

 1     A. Well, it was operational -- I don't know, before
 2 I have these problems. I don't know. It was a PA, then
 3 it was that. Probably, my first office, in -- that I
 4 have in a -- in Countyline and 441. This was my first
 5 private office, and probably there I did my --
 6     Q. Before Rainbow Pediatrics?
 7     A. Before Rainbow, yeah.
 8     Q. All right. Are there any other companies that
 9 you have owned, that we haven't talked about?
 10    A. Not as far as I remember, no.
 11    Q. Okay. Let's circle back to the medical director
 12 piece.
 13       You start working in 2004, this is after Dr.
 14 Garber, at a number of different clinics, as the medical
 15 director. Had you heard about, at that time, fraud
 16 happening at clinics where patients were primarily --
 17 patients with PIP insurance were primarily being
 18 treated?
 19    A. Well, I don't understand exactly your question.
 20 If I heard?
 21    Q. Were you aware of fraud happening at clinics,
 22 that were primarily treating PIP insured patients?
 23    A. It was in the newspapers.
 24    Q. So, you had heard of it?
 25    A. Yeah, sure.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 33 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             157

 1     Q. What did you know?
 2     A. I know that some of these were places in which
 3 they didn't do what they have to do. They didn't treat
 4 the patients. Patients were not real. I don't know.
 5 Different things. No, but most of these things I knew
 6 through the newspapers.
 7     Q. Did you -- do you know when you were reading the
 8 newspapers, about those issues?
 9     A. No. There are many times they come in the
 10 newspapers, these things.
 11    Q. Did you -- were you familiar with those issues
 12 when you started to be a medical director, in 2004?
 13    A. I don't know if at the beginning I was aware of
 14 that, but probably later, yes, I was aware there was
 15 some.
 16    Q. Roughly, when did you become aware?
 17    A. I don't know, 2006, 2008. I don't know.
 18    Q. Before you became the medical director, at Health
 19 and Wellness?
 20    A. Yes, before. Yeah.
 21    Q. Okay. When you learned or became aware that
 22 there were -- there was fraud in the PIP industry --
 23    A. Uh-huh.
 24    Q. -- did you -- what -- did you do any
 25 investigating, at the clinics that you were working at,


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 34 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             158

 1 to make sure that it wasn't happening there?
 2     A. No.
 3           MR. DIAZ: Objection to form.
 4           MR. NICOLEAU: Objection, yeah.
 5           THE WITNESS: I didn't do any investigation.
 6 BY MS. SALADRIGAS:
 7     Q. Do you think -- strike that.
 8        Between 2004 and 2007, that's when you became
 9 aware?
 10    A. Uh-huh.
 11    Q. Of fraud, in the PIP industry?
 12    A. Yeah.
 13    Q. Were you aware, at that time -- strike that.
 14       At that time, did you believe that it was the
 15 medical director's responsibility to detect fraud?
 16    A. Well --
 17           MR. DIAZ: Form.
 18           THE WITNESS: -- I didn't have these very
 19       often. I tell you the truth, I don't like to put
 20       my nose in the business of -- and, literally, I
 21       was -- okay. I didn't do any --
 22           (Discussion held off the record.)
 23           THE WITNESS: -- in the business of other
 24       people, as an investigator, because I don't think
 25       it's my duty. Any way, I was aware they could be


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 35 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             159

 1       that, but I see that the patients were patients
 2       that complain. Always, I trust what the patient
 3       says to me. And that is the main thing. And I
 4       was just making the physical examination and I
 5       ordered the treatment. And I didn't make any
 6       investigation about that.
 7 BY MS. SALADRIGAS:
 8     Q. Did you ask anybody anything?
 9     A. No.
 10    Q. At any of the clinics that you worked at?
 11    A. To ask what?
 12    Q. Anything about PIP fraud going on, at any of the
 13 clinics that you worked at?
 14    A. To ask --
 15          MR. DIAZ: Object to form.
 16          MS. PARKER: Form.
 17          THE WITNESS: -- to whom, to the owner, to
 18       the patient?
 19 BY MS. SALADRIGAS:
 20    Q. To the owner, to the therapist?
 21          MR. DIAZ: Form.
 22          MR. SPECTOR: To anyone.
 23          MR. DIAZ: Form.
 24          THE WITNESS: No, I didn't ask anything
 25       about that. I was not suspicious of that.


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 36 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             160

 1 BY MS. SALADRIGAS:
 2     Q. Okay. Let's move to Health and Wellness.
 3     A. Okay.
 4     Q. You're the medical director of Health and
 5 Wellness?
 6     A. I am.
 7     Q. Was it your understanding that it was your role,
 8 as the medical director, to detect fraud, at Health and
 9 Wellness?
 10    A. No.
 11           MR. DIAZ: Form.
 12           MS. PARKER: Form.
 13           MR. NICOLEAU: Form, yeah.
 14 BY MS. SALADRIGAS:
 15    Q. Was it your role, at Health and Wellness, as the
 16 medical director, to detect fraud?
 17    A. No.
 18           MR. DIAZ: Form.
 19           MS. PARKER: Form.
 20 BY MS. SALADRIGAS:
 21    Q. Okay. We're going to turn back to the treatment
 22 at Health and Wellness.
 23    A. Uh-huh.
 24           (Thereupon, Plaintiff's Exhibit No. 12 was
 25       marked for identification.)


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 37 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             161

 1 BY MS. SALADRIGAS:
 2     Q. I'm marking, as Exhibit 12, the initial patient
 3 evaluation of a patient with initials "BR".
 4        Doctor, do you recognize this document?
 5     A. No.
 6     Q. Have you ever seen this form before?
 7     A. The form, yes, but not this document.
 8           MS. PARKER: For those on the phone, can you
 9        please identify the document?
 10           MS. SALADRIGAS: Sure, Karen, I just did.
 11       It's an initial evaluation form, for a
 12       Patient "BR". It's a Health and Wellness initial
 13       evaluation form.
 14           MS. PARKER: Thank you.
 15           MS. SALADRIGAS: No problem.
 16           MR. NICOLEAU: Is there a pending question?
 17           MS. SALADRIGAS: No.
 18           THE WITNESS: That's it?
 19 BY MS. SALADRIGAS:
 20    Q. No, that's not it. I haven't asked you yet.
 21       All right, let me back up.
 22       Will you agree that the treatment that's
 23 performed at Health and Wellness was performed to help
 24 improve the patient's condition?
 25    A. Yes.


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 38 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             162

 1     Q. Okay.
 2            MS. PARKER: Form.
 3 BY MS. SALADRIGAS:
 4     Q. In the way that -- was the treatment performed at
 5 Health and Wellness -- strike that.
 6        The way that Health and Wellness aimed to improve
 7 the patient's condition was through the therapy; is that
 8 correct?
 9     A. Yes.
 10           MS. PARKER: Form.
 11 BY MS. SALADRIGAS:
 12    Q. Okay. While you were the medical director and
 13 the treating physician, at Health and Wellness, patients
 14 -- sorry, back up.
 15       What -- were the patients, at Health and
 16 Wellness, did they have varying ages?
 17    A. Yes.
 18    Q. What about different medical histories? Did they
 19 all have the same medical history?
 20    A. No, they have different complaints.
 21    Q. Okay. In your experience, treating auto accident
 22 patients, do patients generally present with pain in
 23 their cervical, thoracic, and lumbar spine?
 24    A. Yes.
 25           MS. PARKER: Form.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 39 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             163

 1 BY MS. SALADRIGAS:
 2     Q. Would you expect that patients -- that over
 3 90 percent of patients, who are involved in an
 4 automobile accident, would present with cervical,
 5 thoracic, and lumbar spine pain?
 6           MR. NICOLEAU: Form.
 7           MS. PARKER: Form.
 8           THE WITNESS: I don't know the statistics.
 9        I don't know if 90 percent, or 80 percent, or
 10       70 percent, but it's very frequent. And there is
 11       a reason for that.
 12           The reason for the most common accident is a
 13       rear-ender. The rear-ender is the most common
 14       accident. And in the rear-ender, the
 15       displacement of the cervical spine, the thoracic
 16       spine, the lumbar spine is the rule. In other
 17       kinds of accidents, side accidents and front
 18       accidents, also, is implied. But in rear
 19       accidents, it's the rule. And most of the
 20       accidents are rear accidents.
 21 BY MS. SALADRIGAS:
 22    Q. How do you know that most of the accidents are
 23 rear accidents?
 24    A. Because any studies you can look on the internet,
 25 whatever, they are going to tell you that's the most


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 40 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             164

 1 common accident is the rear accident. As a matter of
 2 fact, there's a rule, when you have a rear accident, the
 3 one that struck the first is the guilty, and the one
 4 that is in the front is innocent. This is the rule.
 5     Q. Where does that rule come from?
 6     A. From the law; you're a lawyer.
 7     Q. I am a lawyer.
 8     A. Well, you don't know too much about accidents.
 9 When it's a rear, the back is guilty, and the front is
 10 innocent. And this is the most common accident.
 11    Q. Okay. What I'm trying to understand is how --
 12 what supports your position that -- that patients would
 13 have cervical, thoracic, and lumbar spine pain?
 14       You're telling me that it's because most patients
 15 are in rear-end accidents.
 16    A. Well, many patients are in rear accidents. And
 17 other type accidents, they can have these problems. But
 18 the spine is the one that most suffers, in an accident,
 19 because of the shake. The shaking of the accident
 20 produces the displacement of the vertebra, in the
 21 cervical spine, in the lumbar spine.
 22       The thoracic spine usually disperse, a little
 23 bit, because they have the rib cage, that holds the
 24 vertebrae. But the lumbar and the spine -- the cervical
 25 spine, they can displace very easily. For this is


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 41 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             165

 1 described the wipelash, {sic}. The wipelash, {sic}, in
 2 which with the accident -- the accident, the cervical
 3 spine goes back first, and then front, and again back.
 4     Q. Did you mean whiplash?
 5     A. Whiplash.
 6     Q. Is there any medical literature that supports
 7 that opinion?
 8     A. Sure, there's a lot of medical literature that
 9 supports that opinion.
 10     Q. Can you tell me what the leading article would be
 11 or book?
 12     A. Oh, there's a lot of books. You just look in the
 13 internet, they're going to have 10 or 15 books about
 14 whiplash injury.
 15     Q. Sure. But can you tell me what's the leading
 16 book on it?
 17     A. No, I cannot tell you because I don't remember
 18 which is the leading one, but there's a lot of books.
 19 And I read a lot of books about that.
 20     Q. Can you name a single book that you read about
 21 it?
 22     A. No.
 23     Q. What about a single journal article?
 24     A. I don't remember the articles. Okay? But you
 25 can find the articles in any literature. It's -- a


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 42 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             166

 1 whiplash accident is one of the most common things that
 2 are in the medical literature. Like you tell me where
 3 you study anatomy. I don't know. I read a lot of books
 4 on anatomy. Whiplash injury is a very common, in
 5 medical literature, because it's one of the most common
 6 lesions that they have, a patient, when they have an
 7 accident.
 8     Q. Do you have -- so, you're telling me there's tons
 9 of literature, and you've read lots of literature.
 10    A. Yeah.
 11    Q. Do you have any of these books at your house?
 12    A. Yes, probably. Yeah. Let me see. I can -- we
 13 don't have internet here.
 14           MR. NICOLEAU: Yeah.
 15 BY MS. SALADRIGAS:
 16    Q. I want to clarify my question a little bit.
 17 You're talking about whiplash.
 18    A. Uh-huh.
 19    Q. And if I understand your testimony correctly,
 20 you've said that whiplash is very common; is that right?
 21    A. Yes.
 22    Q. Okay. Does whiplash affect the cervical,
 23 thoracic, and lumbar spine?
 24    A. No, usually the cervical spine; lumbar spine is
 25 not called whiplash.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 43 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             167

 1     Q. What's it called?
 2     A. It's called displacement of vertebra, of the
 3 lumbar spine, pain in the lumbar spine, whatever. No,
 4 whiplash is a lesion of the cervical spine.
 5     Q. Okay. What about the thoracic spine; does it
 6 affect the thoracic spine?
 7            MR. NICOLEAU: Objection, vague.
 8            THE WITNESS: I don't understand your
 9        question.
 10 BY MS. SALADRIGAS:
 11     Q. If a patient has whiplash, does that mean that
 12 their thoracic spine is implicated?
 13     A. No.
 14     Q. Okay. In your experience, is it common for
 15 patients to present with severe pain, across all three
 16 regions of their spine?
 17     A. Yes.
 18     Q. Would you expect that over 90 percent of
 19 patients, that were in automobile accident, would have
 20 severe spine -- severe pain in their cervical -- excuse
 21 me -- in their entire -- all three regions of their
 22 spine, following the accident?
 23     A. I cannot say; this, I didn't do the studies, it's
 24 90 percent, but it's very frequent.
 25     Q. Have you reviewed any medical literature that


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 44 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             168

 1 supports the position that a patient would have -- that
 2 the majority of patients would have severe spine pain,
 3 in the cervical, thoracic, and lumbar, after an
 4 accident?
 5     A. I don't know if I review any literature about
 6 that. But in my experience, most of the patients
 7 complain of that. They come and say, I have pain in my
 8 neck, pain in my back, and pain in my -- you know, I
 9 can't move it.
 10         And when you do the physical examination, they
 11 have a lot of pain, compression, movement of the
 12 cervical spine, and the lumbar spine. And when you
 13 touch the spine, how they -- the thoracic spine, they
 14 complain of pain. In that way, most of the patients
 15 that I see, they have these problems associated with
 16 other problems, knee pain, elbow pain, shoulder pain.
 17         You know, when you have the back, the patients,
 18 most of the time, they have the arms on the wheels. In
 19 that way, when they have the impact, they do like that,
 20 (indicating), and usually if they're right-sided, they
 21 have shoulder problem. And the other side is they have
 22 usually the foot in the brake. In that way, they force
 23 this, and they have usually pain in the knee or in the
 24 foot.
 25         And another way, there are many things related


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 45 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             169

 1 specific with the accident, in the pain. Usually, there
 2 are multiple parts the patient has pain, after an
 3 accident. And it's interesting because the pain is not
 4 immediate. They usually take 24 to 48 hours to develop
 5 the pain.
 6     Q. Would you expect the level of the patient's pain
 7 to vary, depending upon how severe the accident was?
 8     A. No, it's not related.
 9     Q. You would expect a patient to present with severe
 10 pain, in the cervical, thoracic, and lumbar, if they
 11 were in a parking lot crash, at five miles an hour?
 12     A. Yes.
 13            MR. NICOLEAU: Objection, calls for
 14        speculation.
 15            THE WITNESS: Yes, I do.
 16 BY MS. SALADRIGAS:
 17     Q. Okay.
 18     A. I don't think they should -- of course, there is
 19 some relation if it's a very bad accident, and pain, but
 20 they can be small accidents that produce a lot of
 21 damage. It all depends in which is the age of the
 22 patient, it's the musculature of the patient, the
 23 position of the patient, and many other things. In that
 24 way, you can have a small accident, with a very bad
 25 consequences, even with great consequences, because the


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 46 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             170

 1 shaking of the head, they produce bleeding many times,
 2 that is not detected many times, because they don't do
 3 MRIs or CT scans of the brain, in a regular office --
 4 offices. They do it in the emergency room. If you go
 5 to the emergency room and you have -- in a motor vehicle
 6 accident, you're going to get a CT scan of the head,
 7 automatically.
 8     Q. So, you're saying that a patient could have
 9 severe injury, including a brain bleed, from an accident
 10 of five miles an hour?
 11    A. Yes.
 12    Q. And that patient should be referred for a CT
 13 scan?
 14    A. Yes. If they complain of headaches, and you find
 15 neurological symptoms and neurological signs, in the
 16 physical examination, yeah, sure.
 17    Q. All right. Was there a general treatment plan,
 18 at Health and Wellness?
 19           MR. NICOLEAU: Objection, vague.
 20 BY MS. SALADRIGAS:
 21    Q. Were there cycles of treatment, at Health and
 22 Wellness?
 23           MR. NICOLEAU: Objection, vague.
 24           THE WITNESS: I don't understand the
 25       question very -- if it was a -- I don't


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 47 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             171

 1       understand really. Can you clarify the question?
 2 BY MS. SALADRIGAS:
 3    Q. Sure. At Health and Wellness, if a patient comes
 4 in, who's had an auto accident --
 5    A. Yeah.
 6    Q. -- is that patient going to receive treatment
 7 f ve times a week, for two weeks?
 8          MR. NICOLEAU: Objection, vague.
 9          THE WITNESS: Well, it all depends on the
 10      patient. It's not for every patient. It depends
 11      of the type of injuries, the pain, and the age.
 12      Because if you have a five years old, or 10 years
 13      old, in an accident, you tilted one way. If you
 14      have a 20 years old, it's other way. If you have
 15      70 years old, it's a different thing. In that
 16      way, all depends on other factors. But most of
 17      the time, you try to do as much as possible, as
 18      soon as possible. Okay. In that way, you try to
 19      treat patients, they have severe pain, as soon as
 20      possible, to relieve the pain.
 21          More, if you are not accustom to give a --
 22      pills related with the -- with morphine. Okay.
 23      What is now a very big problem, in the United --
 24      if you want to treat pain, we have to give you
 25      very bad medicines. You have to try to do it


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 48 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             172

 1        with the physical therapy and just
 2        over-the-counter medication, Ibuprofen. And this
 3        is what I was doing. I tried to save for just
 4        very few patients, major medication. And just
 5        over-the-counter medication and physical therapy.
 6        And as soon as possible and as much as possible.
 7 BY MS. SALADRIGAS:
 8     Q. Would that include -- so, let's say the patient
 9 has severe pain on cervical, thoracic, and lumbar spine,
 10 they've just been in an accident, would you prescribe
 11 the patient traction?
 12    A. No, not at the very beginning. Probably, I'm
 13 going to wait two or three days, until they relax the
 14 muscles. The traction is not for just the beginning of
 15 the treatment. They have to wait a little bit for
 16 traction.
 17    Q. What about neuromuscular re-education, would you
 18 prescribe that right away?
 19    A. No.
 20    Q. What about therapeutic exercises?
 21    A. No.
 22    Q. Therapeutic activities?
 23    A. Well, depends what kinds of activities. If it's
 24 OT, if it's movement with the fingers, or whatever,
 25 yes. But if it's major joints or muscles involved, no.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 49 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             173

 1     Q. What about gait training?
 2     A. Gait training is for later.
 3     Q. Okay. At Health and Wellness, were patients
 4 usually scheduled for appointments?
 5     A. Yes, I think so.
 6     Q. Okay. So, we're talking about when you were
 7 treating patients there. I think that you said that you
 8 were there Tuesdays and Thursdays; is that right?
 9     A. Yes.
 10     Q. Okay. So, when you came in, to Health and
 11 Wellness, on a Tuesday --
 12     A. Uh-huh.
 13     Q. -- would you know who you were going to be
 14 treating that day?
 15     A. I don't know if I going to see some patients that
 16 day or if I going to be treating those patients.
 17     Q. No. If there were going to be patients that you
 18 were going to need to see that day.
 19     A. Yeah, sure, yes.
 20     Q. How would you know that?
 21     A. Because of the waiting area. Usually, when I
 22 come after, they have a lot of patients in the waiting
 23 area, like six, seven, eight patients.
 24     Q. So, let me just interrupt --
 25     A. I was scared of them, how many patients were


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 50 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             174

 1 there.
 2     Q. You were scared of how many patients were there?
 3     A. Yes. I'm a lazy doctor.
 4     Q. So, let me just make sure I understand this.
 5        You would walk in and you would see all the
 6 patients you were going to have to treat, because they'd
 7 be waiting in the waiting room?
 8     A. Yeah, most of them. They would come after that,
 9 but most of them are sitting in the waiting area, yeah.
 10    Q. Okay. And, so, you would then go into, I think
 11 you described, an examination room --
 12    A. Yes.
 13    Q. -- right?
 14       And what would happen then? Would someone bring
 15 you a chart?
 16    A. They would bring me a chart. The name on the
 17 chart, of course, they have to fill up. And they bring
 18 the patient. In that way, I start asking what happened
 19 with them. They tell me, well, if it was an accident or
 20 whatever. How was the accident? How did the accident
 21 happen? What happened after the accident, etcetera,
 22 etcetera. Always I put how the accident happened.
 23    Q. Okay. And let's say this is the patient's first
 24 visit with you --
 25    A. Yes.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 51 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             175

 1     Q. -- at Health and Wellness. Do you complete a
 2 form that looks like Exhibit 12?
 3     A. This one? Yes. Yeah, uh-huh.
 4     Q. So, this was the form that you would use?
 5 Obviously, not this specific one, but --
 6     A. No, no, this is not mine. It's not my
 7 handwriting. But, yes, this is the regular form that I
 8 would use.
 9     Q. Okay. Okay. Would you expect the date of the
 10 accident to be included on the form?
 11    A. I don't know. I always ask when was the
 12 accident. Myself, I ask, when was the accident, was it
 13 yesterday or was it before yesterday? It was one week
 14 ago, it was two weeks ago? Yes, I always ask.
 15    Q. Why?
 16    A. Because there are different situations with this,
 17 whether it's an immediate accident, it's one thing. You
 18 have it two weeks accident, it's another situation.
 19    Q. What's the significance?
 20    A. The significance is usually you don't have very
 21 bad symptoms, wait two weeks to be treated. Okay. You
 22 can have pain, you can have contractures, but usually
 23 you don't have broken bones, or dislocations, or very
 24 bad things, if it happened two weeks ago.
 25       Always I ask if they went to the emergency room,


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 52 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             176

 1 if they were seen in the emergency room or not.
 2     Q. And if the patient went to the emergency room,
 3 then what do you do?
 4     A. Well, I would try to get the reports of the
 5 emergency room. But it was very unusual that they going
 6 to send you these.
 7     Q. Why?
 8     A. Because hospital doesn't like to release records.
 9 You have to go and sign, to release records. If you
 10 call and you ask for records, they're not going to give
 11 you the records, even if you're a doctor. The patient
 12 has to go there and sign for them, etcetera, etcetera.
 13 The patients, you know, don't like to go and do that.
 14 Usually, you don't get the report of the emergency room.
 15    Q. Did most of the patients, at Health and Wellness,
 16 that you treated, did they go to the emergency room?
 17    A. No. Most of them, no.
 18    Q. In your experience, is it common that most of the
 19 patients, who were involved in automobile accidents,
 20 would not have gone to the emergency room?
 21           MR. NICOLEAU: Form.
 22           THE WITNESS: Probably, yeah.
 23 BY MS. SALADRIGAS:
 24    Q. Why?
 25    A. Well, they didn't feel that they have to go. I


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 53 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             177

 1 don't know. I can't ask -- I didn't ask why you didn't
 2 go to the emergency room. Most of them, I tell you, the
 3 pain appears usually 48 hours after the accident. And
 4 when they say that -- when they appear the pain, they
 5 already were at home, with their family. And when they
 6 are still having the pain and the pain persists, they
 7 come to the clinic.
 8     Q. Is that true even if the patient was in a severe
 9 accident?
 10    A. No, in a severe accident, they go to the
 11 emergency room. I don't even ask that because they
 12 come, the ambulance, they took them, and they go to the
 13 emergency room, yeah. In a severe accident, which is
 14 fractures of the arm, or whatever, loss of conscious.
 15    Q. In completing the section of this initial
 16 evaluation, regarding the history of present illness,
 17 what would you rely on?
 18           MR. NICOLEAU: Can you repeat the question?
 19 BY MS. SALADRIGAS:
 20    Q. Sure. So, the first page of the initial
 21 evaluation, where it says "History of Present Illness,"
 22 my question is: What, Dr. Goldstraj, would you rely on,
 23 to complete that section?
 24    A. Well, here, this describes the accident. I told
 25 you that always I put how was the accident happen. And


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 54 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             178

 1 the mechanism of the injury is related with that. Okay.
 2 But how the accident happens and what could be the
 3 mechanism of the injuries. It's important to consign
 4 there if there was a loss of consciousness, if he was in
 5 the hospital, you know. Whether he went to the
 6 emergency room or not. And, then, you can sign the
 7 complaints, what is the patient telling that is hurting
 8 or not hurting, or if he's dizzy, or if he's with
 9 nausea, or if he's with other complaints. The most
 10 common complaint, of course, is pain. But there are
 11 other complaints, like I told you, tinnitus sometimes,
 12 loss of hearing, blurred vision, and other things that
 13 can happen and are related with, most of the time, with
 14 the neck injury. Neck injury can produce any of those
 15 things.
 16    Q. This would have been based on what the patient
 17 told the doctor?
 18    A. Yeah, sure.
 19    Q. Let's turn --
 20    A. And, then, you have to go through the general
 21 questions, like toxic habit, if he's smoking, or they do
 22 drugs, or they do alcohol, addicted to coffee, if he
 23 take any patient medication, if he have any kind of
 24 allergies, if he had previous accidents.
 25    Q. Why is that important?


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 55 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             179

 1     A. Because, usually, when you have a previous
 2 accident and it's close to this, it can be a worse
 3 injury because this is injury over the injury.
 4     Q. Let's talk about the "Family History" section.
 5        Is that enough room to take a comprehensive
 6 family history from the patient?
 7     A. Well, you don't need a comprehensive family
 8 history, in these cases.
 9     Q. Why not?
 10    A. Because it's not related with any kind of a
 11 family history, the accident. It's for an eventual
 12 thing that happens. The family history is just to see
 13 genetics complaints. It's very unusual that you have
 14 any genetic thing that can influence the result of an
 15 accident.
 16       There are some of the genetic things that can be
 17 related with the accident. More, they are the -- the --
 18 the complaints or the -- the things that are related
 19 with the tissues, to the ligaments, etcetera, etcetera.
 20 For example, the Ehlers-Danlos, the --
 21           (Reporter clarification.)
 22           THE WITNESS: Ehlers -- Ehlers-Danlos,
 23       you -- if you want me to write it down.
 24    A. Ehlers-Danlos disease, which is a laxative of the
 25 ligaments, made that the injuries can be worse, because


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 56 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             180

 1 there is an alteration of the ligaments, and the
 2 articulations, and the joints, and the way they can be.
 3 But this is a so-weird disease, like other diseases
 4 related to that, generally, if you ask somebody in the
 5 family that has this same thing.
 6     Q. Let me ask you a question. I can't remember what
 7 you told me. I think I asked this of you already. Did
 8 you create this form?
 9     A. No.
 10    Q. Anybody consult with you, in creating this form?
 11 Did anybody ask you about this form?
 12    A. No, it's a regular form that they use in any
 13 other clinic.
 14    Q. Can you read the handwriting under "History of
 15 Present Illness"?
 16    A. I don't know exactly what it says here. It's a
 17 -- this was probably of how the accident happened. I'm
 18 just rambling because I don't understand what this
 19 reads.
 20           MR. NICOLEAU: You asked if he can read the
 21       handwriting?
 22           THE WITNESS: Yeah, I can read the
 23       handwriting, but not very clear.
 24           MR. NICOLEAU: Okay.
 25 BY MS. SALADRIGAS:


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 57 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             181

 1      Q. All right. Let's turn to the second page.
 2      A. Yeah.
 3      Q. You see where it says "Cervical Spine"?
 4      A. Where, here?
 5      Q. Uh-huh. Right here, that section.
 6      A. This section?
 7      Q. Yeah. Do you see that section?
 8      A. Yes.
 9      Q. Okay.
 10     A. Severe pain. Severe tenderness. Severe spasm.
 11 That number is negative.
 12     Q. Let me ask you about the use of the word
 13 "severe", to describe the patient's pain. Is that the
 14 standard of care?
 15     A. Well, if I tell you what they do, it even -- you
 16 know, what she does or he does.
 17     Q. Well, we're talking about this form.
 18     A. Well, when you have a pain, 1 to 10, in that way,
 19 you ask if you have to graduate your pain, it's 2, it's
 20 4, it's 6, it's 8. If they tell you that it's 8 or
 21 more, it's severe.
 22     Q. What's that based on?
 23     A. It's based on the personal thing. Pain is
 24 something that is subjective, it's not objective. You
 25 cannot have objective evaluation of pain. You have this


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 58 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             182

 1 pain. If you take 1 to 10, how much is this pain.
 2     Q. Uh-huh.
 3     A. This isn't usually 10. This is part of the
 4 medical interrogation. They tell you, well, it's five,
 5 it's six, it's eight, whatever. If they tell you it's
 6 f ve or six is moderate. If they tell you it's seven,
 7 eight, or nine, or 10, it's severe. More if it's eight,
 8 nine, or 10, but usually it's severe. And this is a
 9 subjective thing you cannot -- this is what the patient
 10 says. It's not what you observe.
 11    Q. Is describing the pain as minimal, moderate, and
 12 severe, is that the standard of care?
 13           MR. NICOLEAU: Vague, objection.
 14           THE WITNESS: I don't know what you mean by
 15       the standard of care.
 16           MR. SPECTOR: If you can just object to the
 17       form, because no speaking objections.
 18           MR. NICOLEAU: Okay.
 19           THE WITNESS: It's words of expression, but
 20       it's not the standard of care. It's not care.
 21       It's an evaluation. It's not a standard of care.
 22       It's an evaluation. Evaluation of the pain.
 23 BY MS. SALADRIGAS:
 24    Q. Right. It's an evaluation of the patient's
 25 subjective pain complaints?


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 59 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             183

 1     A. Yes.
 2     Q. Would you agree that the 1 to 10 pain scale is
 3 the standard of care?
 4     A. Yes, it's standard of care.
 5     Q. Okay. So, that would mean that using minimal,
 6 moderate, and severe, to describe the patient's
 7 subjective pain complaints, is not the standard of care?
 8     A. No, I don't say so. I say one way to express
 9 what is the pain.
 10    Q. What you're saying is that minimal, moderate, and
 11 severe is one way of expressing the 1 to 10 pain scale?
 12    A. Yes.
 13    Q. Okay. So, what's a 4 out of 10; is it minimal or
 14 is it moderate?
 15    A. 4?
 16    Q. A 4 out of 10 pain.
 17    A. 4 is minimal to moderate.
 18    Q. But which one do you check, minimal or moderate?
 19    A. Both.
 20    Q. You check both?
 21    A. Yes, both. I would say moderate because they say
 22 four or minimal, depends on the patient. You have to
 23 see what the patient's expression is. Okay. You have
 24 to evaluate the expression of the patient. Because in
 25 the way that this is subjective scale, the patient says,


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 60 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             184

 1 well, how can I differentiate 4 from 5, or 5 from 6?
 2 You know, this is a very subjective way of scaling your
 3 pain.
 4        Usually, they say they hurt me a lot. And, well,
 5 from 1 to 10, how much? It's 10 or 11, they say.
 6     Q. Okay.
 7     A. They make you laugh. But this is real true, what
 8 I say is the real true. What the patient says, oh, I
 9 have a lot of pain. Okay. What can you put?
 10     Q. Let me ask you a question.
 11        Would you expect that the specific levels where
 12 the patient is feeling pain, in their spine, would be
 13 indicated?
 14     A. I didn't understand the question.
 15     Q. Cervical spine, that's a region in the back,
 16 correct?
 17     A. Yes.
 18     Q. Are there multiple levels, in that region?
 19     A. Multiple using a vertebrae?
 20     Q. Uh-huh.
 21     A. Yes.
 22     Q. Okay. Is it the standard of care that pain would
 23 be associated to a specific vertebrae or level, in the
 24 spine?
 25     A. Hopefully not.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 61 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             185

 1     Q. Why do you say that?
 2     A. Usually, the pain is all the cervical spine. If
 3 it's in a specific place, you have to be suspicious that
 4 something very wrong happened.
 5     Q. Why do you say that?
 6     A. Because when it's hurting just one of the
 7 vertebrae, it's because it's a fracture, or a
 8 dislocation of the vertebrae, or something. When they
 9 say, oh, the pain is just here. This is not the real
 10 thing that happened.
 11        The real happen, in a whiplash, is that all the
 12 cervical spine hurts, and there is rectification of the
 13 cervical spine. The cervical spine has a curvature.
 14     Q. Uh-huh.
 15     A. And this curvature, when there's pain, it's
 16 rectified, instead of curved. It's straight because of
 17 the contraction of the muscles. And, usually, the pain
 18 isn't all over the spine. When it's specific, in one
 19 place, and it's very tender in that place, it's very
 20 suspicious of a very bad lesion.
 21     Q. Okay. Let's flip to the last page. Whose
 22 signature is that?
 23     A. I don't know. It's a messy signature. It's
 24 C-r-r-r-r-r-r.
 25     Q. Okay. What was the patient prescribed? How much


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 62 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             186

 1 therapy was the patient prescribed?
 2     A. Cervical spine, sprain and strain. Right -- what
 3 is this? Right and left knee? Rib cage. Pain in the
 4 right rib cage, but it's not uncommon. Okay. Because
 5 probably it was hit against one of the sides.
 6        Right shoulder, I told you there was the brace of
 7 the -- usually the steering wheel. And right knee,
 8 probably related with the foot in the brake. Usually,
 9 if it's a rear-end, it makes the things worse, because
 10 when you have the impact from behind, you press the
 11 brake, they produce resistance. They lift, push, but --
 12 okay.
 13     Q. What's the purpose of this initial exam?
 14     A. To know what happened to the patient, to do a
 15 diagnosis.
 16     Q. Is the initial exam what is used to create the
 17 plan of care, for the patient?
 18     A. Yes.
 19     Q. Would you agree that the plan of care needs to be
 20 sufficiently -- excuse me.
 21        Would you agree that the initial exam needs to be
 22 sufficiently detailed, to allow for an accurate plan of
 23 care?
 24     A. Yes, it have to be detailed, if it's possible.
 25     Q. We're going to go back to Exhibit 10, the massage


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 63 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             187

 1 therapy order of Patient "BR".
 2     A. This is Patient "BR", too?
 3     Q. Uh-huh.
 4        Do you want a copy?
 5           MR. SPECTOR: Oh, thanks.
 6 BY MS. SALADRIGAS:
 7     Q. All right. Let's talk about some of the
 8 modalities that are listed on here.
 9     A. Uh-huh.
 10    Q. Based on your experience, as the treating
 11 physician, when would this form be completed?
 12    A. At the end of the physical examination.
 13    Q. Okay. Would it be based on the doctor's findings
 14 during the physical examination?
 15    A. Yes.
 16    Q. What is the difference -- I'm looking in the
 17 cervical, thoracic, and lumbar spine section, what is
 18 the difference between EMS and TENZ?
 19    A. There's a lot of difference. EMS is an
 20 electrical musculoskeletal stimulation. Electrical
 21 musculoskeletal is to produce, to enhance the strength
 22 of the muscles.
 23    Q. Okay.
 24    A. The TENZ is related with the nerves, and it
 25 produce hipostasia (Spanish) or anesthesia, in the


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 64 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             188

 1 nerves.
 2            (Reporter clarification.)
 3     A. Hipostasia (Spanish) or anesthesia of the nerves.
 4 It's to reduce pain. The TENZ is for reduce pain. The
 5 EMS is for stimulation of the muscles.
 6     Q. Okay.
 7     A. They are completely different things.
 8     Q. Different machines?
 9     A. Different machines, yes.
 10     Q. Okay. Did Health and Wellness have both of those
 11 machines?
 12     A. Yes.
 13     Q. How is the EMS machine used? Is it -- is there
 14 just an on/off button, you turn it on, you use it,
 15 that's it; or are there different currents?
 16     A. There are different currents, different types of
 17 currents, different intensity of currents, different
 18 place to application.
 19     Q. Okay.
 20     A. Yeah. There are -- for example, the waves of the
 21 current can be round waves, or it can be straight waves.
 22 So, there are many other things that stimulate the
 23 muscles. It can be applied -- as I told you before, the
 24 best thing to apply is to have an electromyography to
 25 have the point in which to apply. But the way they


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 65 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             189

 1 don't do electromyography, they try to use places in
 2 which they can see the contracture of the muscles
 3 better.
 4       Usually, here, she was very explicit and say EMS
 5 have to be slight. Why? Because probably the patient
 6 has a lot of pain and they want -- they didn't want a
 7 lot of contractions. They want just very slight
 8 contractions, to the muscles, like to relax that. And
 9 they say, very specific, that -- also the ultrasound
 10 want to be light.
 11    Q. I want to wait on ultrasound for just a second.
 12    A. Okay.
 13    Q. I want to keep talking about EMS.
 14    A. Okay.
 15    Q. You said there's different currents, right?
 16    A. Yes, different types of currents.
 17    Q. Different types of currents. Okay.
 18       How would a massage therapist, looking at this --
 19 let's back up.
 20       Is this what a massage therapist would look at --
 21    A. Yes.
 22    Q. -- to perform treatment, on a patient?
 23    A. Yes.
 24    Q. How would a massage therapist know, looking at
 25 this, what currents to use?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 66 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             190

 1     A. It's usually the same kind of current. They put
 2 the low voltage, because it's light, and they use
 3 usually round waves, not straight waves.
 4     Q. But how would the licensed massage -- massage
 5 therapist know to do that?
 6     A. Because this is probably what she's instructed to
 7 do, by this doctor or me, sometimes. They know that we
 8 don't use a current that are like a very prolonged or
 9 very straight up. They are just soft currents, because
 10 this patient doesn't need to develop muscle, doesn't
 11 need to -- just to contract muscle to gain a little bit
 12 of strength. Because in the way that these patients
 13 cannot move very much, they have a tendency to have
 14 atrophy of the muscles. And the way they stimulate a
 15 little bit, the contractures. It is not like it used to
 16 -- to be in the -- in Russia, in which they made the
 17 physical cauteries use the EMS to produce muscle.
 18     Q. Did you perform any training, at Health and
 19 Wellness, to the massage therapists, that they should
 20 only use the round curve you're describing?
 21     A. I probably say one time, or two times, that they
 22 have to use that therapy and not to change, yeah.
 23     Q. Okay. How does a physical -- excuse me.
 24        How does a licensed massage therapist know how
 25 long to perform the EMS, based on looking at this?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 67 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             191

 1     A. Well, it was a standard. I don't remember
 2 exactly how long it was. It was a standard that they do
 3 almost every time, the very same thing.
 4     Q. Did you say it wasn't or it was?
 5     A. It was. Was, yeah.
 6     Q. It was. So, what was the standard?
 7     A. I don't know. I don't remember exactly.
 8     Q. Was that -- I mean, how do you know that there
 9 was a standard?
 10    A. Because there always was the very same day. They
 11 don't have this idea to change things. They are very --
 12 you know, doing the very same thing, with any device,
 13 every time.
 14       There was not any rules written. There was not
 15 anything specific. But they do just to put the
 16 stimulation for 10, 15 minutes, or whatever.
 17    Q. Would it be 10, 15 minutes on the cervical, 10
 18 15 minutes on the thoracic, and then 10, 15 minutes on
 19 the lumbar?
 20    A. Well, probably, yeah.
 21    Q. So, it would be 45 minutes of EMS?
 22    A. Probably, it's around 30 minutes to 45 minutes.
 23    Q. How --
 24    A. I didn't put too much attention how long it was.
 25 I know that it was not a lot of time. It doesn't mean


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 68 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             192

 1 too much to be five more minutes, or less five minutes.
 2 They have to be sometime like 10 minutes or 15 minutes
 3 of treatment. I don't think it's a very big difference
 4 of that.
 5     Q. Did you train the massage therapists on how long
 6 to use the EMS?
 7     A. Well, you asked me this question. And I tell
 8 you, no, I didn't train them directly. I say, well,
 9 just give 10 minutes or 15 minutes. It's not a
 10 training, it's just a recommendation, yeah.
 11    Q. And you did that?
 12    A. Yeah.
 13    Q. Did you write that down --
 14    A. No.
 15    Q. -- anywhere?
 16    A. No, I didn't make any rules, specific rules.
 17    Q. Okay. Let's talk about massage and manual
 18 therapy. Can you tell me what the difference is?
 19    A. Well, manual therapy -- massage doesn't need to
 20 be manual. Okay? Massage can be mechanical massage.
 21 Manual therapy implies manual massage or tambien
 22 (Spanish) manual mobilization of the --
 23    Q. When you say "tambien," you mean "also"?
 24    A. Also, yes, a mobilization of the joints. Okay?
 25   n that way, usually if you do manual therapy, what you


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 69 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             193

 1 do is the massage and mobilization, passive mobilization
 2 of the joints, in the lumbar spine and cervical spine.
 3        Is that clear?
 4     Q. Kind of. If I understood you correctly, manual
 5 therapy could be massage, but massage could be something
 6 other than manual therapy?
 7     A. Yes.
 8     Q. Okay. And, again, how is -- first of all, that
 9 seems like a lot of massage-type modalities, right?
 10       We've got one that's actually massage and one
 11 that could be massage, and they're getting both of them,
 12 for a period of time that we don't know how long it is?
 13           MR. NICOLEAU: Form.
 14           THE WITNESS: Okay. I -- I can explain very
 15       easy. Did you went to the mall sometimes?
 16 BY MS. SALADRIGAS:
 17    Q. Okay. I'm just going to tell you, you're not
 18 here to ask me questions.
 19    A. You -- you put the -- the electric key massage on
 20 your back? Woo, woo, woo. Well, this is massage, but
 21 this is a mechanical massage.
 22    Q. Okay.
 23    A. In another place of the mall, you go and somebody
 24 is doing like that, (indicating), on your back. These
 25 are different. Okay? They are different therapies and


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 70 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             194

 1 specifically in this kind of things, one is just to
 2 relax the muscles, and the other is to mobilize the
 3 joints and to relax the muscles. They are two different
 4 things. They are related, of course, but they are not
 5 the same thing.
 6     Q. Okay. Let's talk about the therapeutic
 7 exercises. It looks like the date of the initial
 8 evaluation, which is Exhibit 12, is April 16, 2012. And
 9 this therapy order, which is Exhibit 10, is also
 10 April 16, 2012; is that right?
 11     A. Yes.
 12     Q. And this patient, on their -- after their initial
 13 exam, was prescribed with therapeutic exercises?
 14     A. Well, this is a mistake.
 15     Q. Okay.
 16     A. Therapeutic exercises, they shouldn't be in the
 17 first or second week. Okay. I don't know if the idea
 18 was just to mark it and not to do it, at the beginning,
 19 because in the way it's not going to be new orders in
 20 the next 15 days, or three weeks. Maybe the intention
 21 is that. But, of course, it's not the prudent thing to
 22 do therapeutic exercises, at the very beginning of the
 23 treatment.
 24     Q. Why?
 25     A. Because, usually, they mobilize things that are


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 71 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             195

 1 still very stiff and contracture. You just leave it
 2 until the pain is gone, and the contracture is gone, to
 3 produce the exercises.
 4     Q. Would you describe the first two weeks as the
 5 acute phase?
 6     A. Yes.
 7     Q. And --
 8     A. Acute and subacute phase, yeah.
 9     Q. Okay. And, so, when the patient is receiving
 10 treatment during the acute phase, what kind of modality
 11 should they be getting at that time?
 12    A. Well, the EMS is okay. Cold pack is okay.
 13 Massage is okay. Ultrasound is okay. Always, if it's
 14 less than 18 years -- more than 18 years old. Usually,
 15 we don't do ultrasound unless more than 18 years old.
 16       Hydromassage is just another way of massage. And
 17 I tell you there are therapies that are -- maybe if you
 18 want to classify doing that, but I would say that doing
 19 them are complimentary. Okay. Contrast bath is another
 20 way to say that we're going to do a hot/cold packs.
 21 Contrast bath is with the -- giving hot with the wax,
 22 and they -- which is one way of heat in the --
 23           MR. SPECTOR: Hot what? Hot the walks?
 24           THE WITNESS: Wax.
 25           MR. SPECTOR: Rocks?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 72 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             196

 1              THE WITNESS: Wax.
 2              MR. NICOLEAU: Hot wax?
 3              THE WITNESS: Yeah, hot wax.
 4              MR. SPECTOR: Oh, hot wax.
 5 BY MS. SALADRIGAS:
 6     Q. That's the contrast bath?
 7     A. Yes.
 8              MR. SPECTOR: That's why I need to clarify
 9        it.
 10             THE WITNESS: Manual therapy, I told you
 11       just what it was. Mechanical traction, of
 12       course, no in acute phase. It says very clear,
 13       "No", there.
 14             TENZ, I don't know why he didn't mark TENZ.
 15       But I would prescribe TENZ, on this patient, if
 16       he's in acute phase. Therapeutic activities,
 17       well, this is all depends what are the lesions
 18       and where are the things. I don't know.
 19 BY MS. SALADRIGAS:
 20    Q. Okay. So, during the acute phase, do you think
 21   t's appropriate for a patient to treat for -- it looks
 22   ike here the patient has been prescribed five times a
 23 week, for two weeks.
 24    A. Uh-huh.
 25    Q. Do you think it would be appropriate, during the


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 73 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             197

 1 acute phase, for the patient to receive all of that
 2 therapy for --
 3     A. Well, I tell you, therapeutic exercises, no. The
 4 other things, yes.
 5     Q. Okay. Let me finish my question because that's
 6 not what I'm asking.
 7       Do you think it's appropriate for a patient to
 8 receive 10 visits, five times a week, for two weeks,
 9 with all that therapy, without any communication from
 10 the doctor about how the patient's progressing?
 11           MS. PARKER: Objection, form.
 12           THE WITNESS: Maybe. I don't know. Most of
 13       the time, I'm not very concerned about the
 14       progress of the patient because the patient is
 15       progressing every day, in two weeks. And the way
 16       I think I'm going to be the progress in the next
 17       visit, in the follow-up. In that way, I probably
 18       didn't have any, myself, and I don't know these
 19       doctor -- any news about how the patient is
 20       doing, only if they have big problems, or have
 21       problems with the therapy, and he's not
 22       responding at all, or something unusual happen.
 23       But if it's the current evolution of a patient
 24       that has this kind of therapy, probably you're
 25       not going to know about it, until you have the


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 74 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             198

 1        follow-up.
 2 BY MS. SALADRIGAS:
 3     Q. And why is it that you wouldn't know about it?
 4     A. Why I wouldn't know?
 5     Q. Yeah.
 6     A. It's not necessary.
 7     Q. Why is it not necessary?
 8     A. Why you're going to know if it's a normal course
 9 of traction and the results, why are you going to know
 10 that? You don't need to know.
 11    Q. Let me refer you back to Page 3, of Exhibit 12.
 12 This patient was diagnosed with cervical spine strain?
 13    A. Sprain.
 14    Q. Sprain/strain?
 15    A. Yes.
 16    Q. And a thoracic spine sprain/strain?
 17    A. Yes.
 18    Q. And a lumbar spine sprain/strain; is that right?
 19    A. Yes.
 20    Q. Dr. Goldstraj, do soft -- are those -- would you
 21 describe those as soft tissue injuries?
 22           MR. NICOLEAU: Form.
 23           THE WITNESS: They are at least soft tissue
 24       injuries.
 25 BY MS. SALADRIGAS:


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 75 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             199

 1     Q. Why do you say "at least"?
 2     A. Because we know that this pain, and it's in a
 3 sprain and strain, in every one of these localizations,
 4 but we don't know if it's not more lesions like that.
 5     Q. Why don't you know?
 6     A. Because we don't have an x-ray.
 7     Q. So, let me get this right.
 8     A. We cannot guess what this is behind the soft
 9 t ssue. The hard tissue, which is the bones and the
 10   igaments, and everything else, you cannot see it from
 11 outside. You can see the results of the injury, in the
 12 soft tissue, but you cannot see these in the hard
 13 tissue. Only if in the hard tissue is the lesions, so
 14 big, and so important, that it's, obviously, seen as a
 15 simple view. For this the x-ray was invented, to see
 16 what you cannot see.
 17    Q. Uh-huh. But this patient, if we're just looking
 18 at the sprain and strain, that's indicated, was
 19 diagnosed with soft tissue injuries?
 20    A. Yes.
 21    Q. Okay. Dr. Goldstraj, do soft tissue injuries
 22 tend to resolve on their own?
 23    A. Not really. The soft tissue injuries resolve
 24 with the time, with a lot of scars. Okay. You don't
 25 see the scars because the scars are behind the skin.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 76 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             200

 1 When you have a soft tissue injury, they produce scars
 2 in the muscles, in the ligaments, because the rupture of
 3 the muscle, the rupture of the ligaments, when they heal
 4 by itself, produce scars. And this usually produce
 5 chronic pain.
 6        In that way, when do you physical therapy, you
 7 have the tendency to not form scars, not just to heal
 8 was a normal tissue. But when you don't do this
 9 treatment, they produce scars.
 10        What means a soft tissue injury? Means that
 11 there's a rupture of muscle, it's bleeding in the
 12 muscle, it's bleeding in the facia, it's bleeding in the
 13 ligaments, it's distension, it's rupture. And this is
 14 how the same thing that heals your skin, when you're
 15 cut, it's with a scar. You need plastic surgery. Okay.
 16 Well, in the deep, you cannot do plastic surgery. The
 17 only thing we can do is physical therapy.
 18     Q. Okay. I'm focusing on the diagnosis on Page 3,
 19 of Exhibit 12. Would that diagnosis have been made
 20 before an x-ray was ordered?
 21     A. Yes.
 22     Q. I'm looking over here, just to be clear.
 23     A. Yeah, I don't know if even an x-ray was ordered.
 24 I don't know. I don't know.
 25     Q. To the extent an x-ray was ordered, would this


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 77 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             201

 1 diagnosis have been completed before the x-ray was
 2 ordered?
 3     A. Probably, yeah.
 4     Q. Why?
 5     A. I don't know.
 6     Q. If I understand your testimony correctly, you
 7 just testified that there may be other injuries, other
 8 than this strain and this sprain, that's indicated here,
 9 right?
 10    A. I think they could be, not they are. They could
 11 be.
 12    Q. Okay.
 13    A. It could be other injuries. I don't know. I did
 14 not see this patient. But, yes, there could be other
 15 injuries.
 16    Q. Okay.
 17    A. Many things you don't discover, in the first
 18 visit. Maybe you discover in the second visit.
 19    Q. Uh-huh.
 20    A. Many times they -- your evaluation is not so
 21 good, like to discover lesions that you didn't describe.
 22 You know, we doctors are human beings. We can fail. We
 23 can sometimes not to find the things that we have to
 24 find. And this happens. And I don't say often, but it
 25 happens.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 78 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             202

 1        I don't know this patient, specifically, but they
 2 describe soft tissue injury results, but they didn't say
 3 that there's any other kind of injuries. And I think
 4 any doctor, in his mind, is going just to rule out other
 5 injuries, if not really convinced that there's not any
 6 other injuries, for many reasons. First of all, because
 7 they can be wrong. And, second, because they can be
 8 sued.
 9     Q. Okay. Was it your practice to complete the
 10 "Diagnosis" section, before ordering or receiving x-ray
 11 results?
 12     A. Yes.
 13     Q. Would you update the diagnosis --
 14     A. In the --
 15     Q. -- based on the up -- the x-ray results?
 16     A. In the -- in the follow-up, yes. Not in the same
 17 initial visit. I'm going to do it in the follow-up.
 18 Usually, when the radiologist finds something, they are
 19 going to call you by phone. They say, you know, I find
 20 a fracture, I find there's a -- the vertebra is out of
 21 place, or I found other things.
 22        In that way, you call the patient and you do a
 23 follow-up, before the appointment, and whether it's a
 24 bad injury. If it's not a bad injury, and the
 25 radiologist don't call you, and they come later and say


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 79 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             203

 1 she has stratification -- rectification of the spinal,
 2 or whatever, that it's not a -- means that you're going
 3 to modify your treatment, or you're going to do other
 4 things, you just wait for the follow-up.
 5     Q. Okay. Let's go back to the therapy order form,
 6 that's marked as Exhibit 10.
 7     A. Yeah.
 8     Q. Go down to the section that's titled "Shoulders
 9 and Knees."
 10    A. Yes.
 11    Q. Why is there a section that is addressing those
 12 two areas of the body, together?
 13    A. Because they're joints.
 14    Q. Okay.
 15    A. Most the common thing is they're joints.
 16    Q. Would you expect that those two joints would
 17 receive the same treatment --
 18    A. Yeah, usually.
 19    Q. -- if they're both injured?
 20    A. Yeah, usually, yes.
 21    Q. Okay.
 22    A. More at the beginning. Okay?
 23    Q. But would you agree, looking at this form, there
 24   s no way if the patient had a shoulder injury and a
 25 knee injury, that they could get ultrasound on the


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 80 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             204

 1 shoulder and EMS on the knee?
 2            MS. PARKER: Form.
 3            MR. DIAZ: Form.
 4            THE WITNESS: I didn't understand what you
 5        said. They said they have ultrasound?
 6 BY MS. SALADRIGAS:
 7     Q. I'm not referring to what's marked on the form,
 8 currently. I'm saying if the patient presented with
 9 injuries, in those two different areas, could they
 10 receive -- based on looking at this form, could you
 11 prescribe one modality to one of those areas, like the
 12 shoulder, and a different modalities to the other area,
 13 like the knee?
 14     A. Yes, it could be.
 15     Q. You would just write it?
 16     A. Yes.
 17     Q. I mean, how --
 18     A. Yeah, you write it.
 19     Q. Okay. You -- let's talk about therapeutic
 20 exercises. They're listed in that section. And they're
 21 also listed in the section regarding cervical, thoracic,
 22 and lumbar spine.
 23     A. Uh-huh.
 24     Q. How does the massage therapist, looking at this
 25 massage therapy order form, know what therapeutic


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 81 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             205

 1 exercises to perform?
 2     A. Well, they probably their -- I saw it was on the
 3 wall, different kind of a therapies, therapy exercises
 4 to do with each one of the joints. They are usually no
 5 very complicated. For the knee, usually it's just
 6 extension and flexion, because the knee doesn't have any
 7 other movement, just extension and flexion. You try to
 8 extend and flex the knee, in therapeutic exercises.
 9        If it's early on, usually you don't use any other
 10 kind of weight. Probably, later, if it's necessary,
 11 you're going to use some weight, in the extension and
 12 flexion of the knee. All depends on the pain and how
 13 this is evolution.
 14       In the -- with respect to the shoulder, it's also
 15 a -- most of the cases, just extension and flexion of
 16 the shoulder, and sometimes abduction and adduction.
 17       I don't understand exactly the question is, what
 18 they do, what they have to do?
 19    Q. How do they know --
 20    A. Usually the massage therapist is trained in this.
 21 They know what kind of therapeutic exercises to do.
 22    Q. Would you agree that, looking at this document,
 23 the specific therapeutic exercises are not stated there?
 24    A. No, it's not stated.
 25    Q. Okay. So, how --


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 82 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             206

 1     A. Many times, it's not stated.
 2     Q. Okay. How many therapeutic exercises are there
 3 for the spine?
 4     A. Flexion, extension, lateral flexion --
 5              MR. SPECTOR: You've got to speak up,
 6        Doctor. She can't take it down.
 7              THE WITNESS: Oh. Flexion, extension,
 8        lateral flexion, left and right, rotation; very
 9        different exercises.
 10 BY MS. SALADRIGAS:
 11     Q. So, how does the massage therapist know, of those
 12 six that you just described --
 13     A. Well, the -- I think -- I -- I think that they
 14 have the education to do that. They're not very
 15 complicated things.
 16     Q. Okay. What about therapeutic activities; how are
 17 those different from therapeutic exercises?
 18     A. I don't have any idea.
 19     Q. I'm sorry?
 20     A. I don't have any idea what means therapeutic. I
 21 think it's OT, which means that they do small movements,
 22 in the hands or in the feet. I think this is what they
 23 refer to.
 24     Q. Did --
 25     A. I don't have, really, very clear what is


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 83 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             207

 1 therapeutic activities. Any activity that's going to be
 2 therapeutic. It's so generalized a term, I don't know
 3 really what they mean.
 4     Q. Okay. Did you ever do anything to educate
 5 yourself on what therapeutic activities are?
 6     A. I don't think there is no way to -- to educate,
 7 in this situation. Like what you want to educate, I
 8 don't know, in something that is not specific.
 9     Q. What about doing a search on the internet?
 10    A. Huh?
 11    Q. What about doing a search on the internet,
 12 regarding therapeutic activities?
 13    A. I don't know. I didn't try. You? I don't know.
 14    Q. Does --
 15    A. Therapeutic activities, they are not going to
 16 find anything specific on internet or anyplace. It's
 17 just something that's very not specific.
 18    Q. Okay. But were therapeutic activities
 19 prescribed, at Health and Wellness?
 20    A. I don't -- I think I didn't prescribe this.
 21    Q. Did anybody else?
 22    A. Maybe, I don't know. I don't think this person
 23 ordered that.
 24    Q. No, that's right. This person didn't. But is
 25 there -- you describe this chart of therapeutic


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 84 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             208

 1 exercises, hanging up at --
 2     A. Therapeutic exercises --
 3     Q. Exercises, right.
 4     A. -- but not activities.
 5     Q. I know. I'm going to get there.
 6        You described a chart of therapeutic exercises
 7 hanging at Health and Wellness. Was there a similar
 8 chart of therapeutic activities hanging at Health and
 9 Wellness?
 10    A. I don't remember that. I don't think so.
 11    Q. Okay. So, do you know how a massage therapist
 12 would select what activities a patient should perform
 13 when therapeutic activities are prescribed?
 14    A. I don't have any idea.
 15    Q. Okay.
 16           MR. SPECTOR: Let's take a break.
 17           MS. SALADRIGAS: Oh, sorry.
 18           THE VIDEOGRAPHER: Going off video record,
 19       2:28 P.M.
 20           (Thereupon, a short break was taken.)
 21           THE VIDEOGRAPHER: We're now back on video
 22       record, 2:40 P.M.
 23 BY MS. SALADRIGAS:
 24    Q. Dr. Goldstraj, before the break, we were looking
 25 at the massage therapy order of Patient BR. I want to


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 85 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             209

 1 ask you a little bit more about it.
 2         So, if you look at the section for shoulders and
 3 knees, do you see to the right what appears to be
 4 handwriting, the word "Hip"?
 5     A. Yes. Right hip.
 6     Q. Okay. Based on looking at this form, does it
 7 appear that the shoulder and the hip are being
 8 prescribed with all of the modalities that are in that
 9 section?
 10     A. Lower leg.
 11     Q. Okay. Can you tell me how a patient -- how a
 12 massage therapist would perform paraffin on a patient's
 13 hip?
 14     A. No, it's not going to produce paraffin on
 15 patient's hip.
 16     Q. Why not?
 17     A. I don't think it's possible. I don't know. I
 18 don't think you can put paraffin on the hip, but maybe.
 19    don't know.
 20     Q. Why not?
 21     A. Because hip is a place in which it's quite
 22 difficult, probably, to put paraffin. I tell you, I
 23 don't know. Maybe they put it, I don't know. I don't
 24 think it's very important thing, in the therapy of the
 25 hip, to put paraffin. It's not going to do anything.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 86 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             210

 1     Q. Would you prescribe paraffin to the hip?
 2     A. Personally, no, I don't think so.
 3     Q. Would you prescribe paraffin to the shoulder?
 4     A. I'm not very fond of paraffin, but maybe I'm
 5 going to market. I don't know.
 6     Q. Why are you not fond of paraffin?
 7     A. The thing is it's the same way of giving heat.
 8 You can have many ways of giving heat to the place, you
 9 know.
 10    Q. Is ultrasound a substitute for paraffin?
 11    A. Well, a difference between ultrasound and
 12 paraffin, ultrasound is a deep hip. They produce
 13   ncrease of the heat deeply in the tissue. Paraffin is
 14 just surface.
 15    Q. So, would hot packs be a substitute?
 16    A. Maybe, yeah.
 17    Q. Okay.
 18    A. Probably.
 19    Q. Would you expect to see hot packs and paraffin
 20 prescribed, at the same time?
 21    A. They could be. I think it's not a very nice
 22 practice, but they could be, yeah.
 23    Q. What do you mean when you say "very nice
 24 practice"?
 25    A. Well, they're going to give two -- two things to


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 87 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             211

 1 superpose.
 2     Q. They are "super" what?
 3     A. Yeah, they're superpose, they're both doing the
 4 very same effect. It doesn't mean that it's not going
 5 to help, to do both of them, but I don't think it's
 6 necessary, absolutely to do both of them.
 7     Q. Okay. Let's talk about mechanical traction.
 8        How was mechanical traction performed, at Health
 9 and Wellness?
 10    A. Well, it depends which mechanical traction they
 11 are doing. If they are doing it to the neck, usually
 12 they put a thing there, and they stretch the spine, in a
 13 machine that has the way to stretch.
 14    Q. Is the patient standing when that --
 15    A. Standing. Usually, standing -- they can be
 16 lying, too, but they're usually standing, yeah.
 17    Q. Were patients that received cervical traction, at
 18 Health and Wellness, was it administered while they were
 19 standing?
 20    A. I think -- I don't remember exactly were standing
 21 or were lying, but they can be both of them. Standing
 22 is easier to perform, standing than lying.
 23    Q. Are those two different machines, the standing
 24 and the lying?
 25    A. Well, they're very similar. The situation of the


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 88 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             212

 1 machines are different. The one is put on the side of
 2 the wall, and the other is put in the side of the bed
 3 treatment.
 4     Q. Did Health and Wellness have both?
 5     A. I don't remember. I tell you the truth, I don't
 6 remember.
 7     Q. Okay. So, that's cervical traction. What other
 8 types of traction are there?
 9     A. Well, usually, the traction is in the cervical
 10 spine. They can be also in the lumbar spine, it's
 11 another kind of device. It's done with the patient
 12 lying and it's a like harness, that goes around the
 13 hips, and they track the lumbar spine.
 14    Q. Okay. Did Health and Wellness have a machine to
 15 perform lumbar traction?
 16    A. Probably, it does. I don't remember. To tell
 17 you the truth, I don't remember.
 18    Q. Okay. You mentioned earlier that traction should
 19 not be performed in the acute phase of therapy?
 20    A. No, I don't think so.
 21    Q. Okay. Even though it was ordered here?
 22    A. It was ordered here?
 23    Q. Right. And we already talked about this is the
 24 initial therapy order?
 25    A. Where it says traction can be --


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 89 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             213

 1              MR. NICOLEAU: What exhibit are you looking
 2        at?
 3              MS. SALADRIGAS: I'm looking at Exhibit 10.
 4              THE WITNESS: It says, "No traction."
 5 BY MS. SALADRIGAS:
 6     Q. Sorry. I'm sorry. My bad. I was thinking about
 7 therapeutic exercises. Sorry. Sorry. Sorry.
 8        If you saw mechanical traction, in the initial
 9 phase of treatment, or the acute phase of treatment,
 10 would that be appropriate?
 11    A. I don't think it's going to be appropriate.
 12    Q. Okay. Are there any patients that should not
 13 receive mechanical traction?
 14    A. Yes.
 15    Q. Tell me about those patients.
 16    A. Patients below 18 years old, 16 years old, they
 17 shouldn't have traction.
 18    Q. Okay. Any other types of patients that shouldn't
 19 receive traction?
 20    A. Well, older patients, with a tendency to have
 21 fractures with osteoporosis, things like that.
 22    Q. How old would you stop performing traction?
 23    A. After 40.
 24    Q. After 40?
 25    A. I'm just kidding.


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 90 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             214

 1     Q. Oh, okay.
 2     A. No, I cannot have an age. You have to see the
 3 patient. You know, there are patients that have 70,
 4 looks very good, they're very athletic; and there are
 5 patients that are in their 50's and they have tendency
 6 to be osteoporotic and don't do any kind of exercises.
 7 That way, I cannot tell you an age, but older patients
 8 have less tendency to do it -- to do traction. Usually,
 9 patients doesn't like traction.
 10     Q. Why not?
 11     A. Because it's something that is not very nice.
 12     Q. I don't understand what you mean.
 13     A. Just stretch the neck and stretch the body is
 14 not --
 15     Q. Is it uncomfortable?
 16     A. Some kind of uncomfortable. For this, where the
 17 patient has pain, it's better not to do it, in acute
 18 pain.
 19     Q. Do you prescribe traction for patients?
 20     A. Well, sometimes, when you see that there is a --
 21 like a compromise of the nerve, because you think that
 22 there is some kind of herniation, and the nerve is
 23 compressed, it's better to do some traction, to release
 24 the compression of the nerves, okay, that comes from the
 25 side of the spine.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 91 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             215

 1     Q. Uh-huh.
 2     A. And in that way, the traction is going to work
 3 now. Even, if it's uncomfortable for the patient, it's
 4 going to release the -- the nerve is going to decrease
 5 the inflammation of the nerve. It's going to be a
 6 positive thing. But I never like it too much.
 7     Q. Is that the only time that you would prescribe
 8 traction; you, personally?
 9     A. Probably. Probably. I didn't like too much
 10 traction. Maybe I order it automatically, sometimes,
 11 but really I don't like it very much.
 12     Q. Okay. And for those types of patients that have
 13 that injury, that you were just describing, that you
 14 think would benefit from traction, do those patients
 15 generally have a more severe injury?
 16           MR. NICOLEAU: Form.
 17           THE WITNESS: Well, most of the injuries
 18        that other patients have less severe injury than
 19        other patients. You cannot say it's more or
 20        less. They have an injury that produce some kind
 21        of a clinical suspicion of compression of the
 22        roots, of the nerves.
 23 BY MS. SALADRIGAS:
 24     Q. Is that a patient that should be referred out to
 25 a specialist?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 92 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             216

 1     A. Well, not necessarily.
 2     Q. Why not?
 3     A. Because they're not going to change too much. If
 4 it's a fracture or it needs surgery because, for
 5 example, you have a patient that has a chronic pain and
 6 is not improving, with these treatments, you're going to
 7 suggest other kind of treatments. And these have to be
 8 done by a specialist, for example, to burn the nerves,
 9 or to put the intraspinal treatments, with the
 10 anesthesia.
 11    Q. Like injections?
 12    A. Or other kinds of more aggressive treatments,
 13 even surgery, okay, fixation of the spine, or fixation
 14 of the column -- lumbar spine. But, usually, we are not
 15 talking of these cases that have just, you know,
 16 physical therapy, in the clinic. These are cases that
 17 are more complicated patients, you have to refer these
 18 patients, because they don't resolve with the treatment
 19 that you're doing. You do treatment and they have pain,
 20 pain, pain, pain. I cannot move. You refer to a
 21 surgeon, an orthopedic surgeon, usually, and they decide
 22 what to do.
 23    Q. How often were patients, at Health and Wellness,
 24 referred out to specialists, like you just described?
 25    A. Not usually. It was not usual, but it was done.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 93 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             217

 1     Q. Why not?
 2     A. Because there was not many patients that didn't
 3 improve with the therapy, okay? There was no major
 4 lesions very often. Usually, they were just soft tissue
 5 jurors. Okay? And they don't need an orthopedic
 6 surgeon, to make the evaluation.
 7     Q. Okay. I'm going to mark Exhibit 11, to the
 8 Amended Complaint, as Exhibit 13, to this depo.
 9            (Thereupon, Plaintiff's Exhibit No. 13 was
 10        marked for identification.)
 11 BY MS. SALADRIGAS:
 12     Q. I'm just sticking the exhibit sticker over the
 13 top of -- it was an exhibit to a deposition, and then
 14 marked as an exhibit, in our lawsuit, and now being
 15 marked as an exhibit to this deposition.
 16        So, for purposes of clarity, I'm just putting the
 17 sticker on top of that, just so that we're all clear on
 18 what's going on there. Let me just make sure this is
 19 clean.
 20            MR. NICOLEAU: Thank you, so much.
 21 BY MS. SALADRIGAS:
 22     Q. Uh-huh. Take a moment and review that,
 23 Dr. Goldstraj.
 24            MR. NICOLEAU: Can you repeat where this
 25        came from?


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 94 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             218

 1 BY MS. SALADRIGAS:
 2     Q. It's Exhibit 11, to the Amended Complaint, in
 3 this lawsuit.
 4     A. Uh-huh. I don't know what this is.
 5     Q. Do you recognize it?
 6     A. No.
 7     Q. Have you ever seen it before?
 8     A. No. As far as I remember, no.
 9     Q. Do you recognize that handwriting?
 10    A. No.
 11    Q. Do you have any knowledge of whether this
 12 document was used in the treatment of patients, at
 13 Health and Wellness?
 14    A. No.
 15    Q. Do you have any knowledge of whether this
 16 document was used in the completion of the daily therapy
 17 notes, at Health and Wellness?
 18    A. No, not really. I don't know this.
 19    Q. Okay. I'm going to mark -- I cannot keep track
 20 of these stickers.
 21           (Thereupon, Plaintiff's Exhibit No. 14 was
 22       marked for identification.)
 23 BY MS. SALADRIGAS:
 24    Q. -- as Exhibit -- excuse me -- 14, the daily
 25 therapy note for Patient BR, from April the 16th, 2012,


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 95 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             219

 1 as Exhibit 14. Take a look at that document.
 2        Do you recognize that document?
 3     A. Yes, I saw this kind of document before.
 4     Q. What is it?
 5     A. It's massage therapy notes.
 6     Q. Did you create this form?
 7     A. No.
 8     Q. Did anybody consult with you about the creation
 9 of this form?
 10     A. No.
 11     Q. Did you recommend that this form be used?
 12     A. No.
 13     Q. Have you seen this form at any other clinic,
 14 other than Health and Wellness?
 15     A. Yes, something similar. I don't know if it's
 16 identical, but similar, yes.
 17     Q. Okay. This is -- go ahead and compare this form
 18 to Exhibit 12, the initial evaluation.
 19     A. Uh-huh.
 20     Q. Did this -- does this daily therapy note have the
 21 same date as the initial evaluation?
 22     A. Yes.
 23     Q. What does that mean to you?
 24     A. It means that it was done on the same day.
 25     Q. Okay. This would be the first therapy visit?


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 96 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             220

 1     A. You're saying to this patient?
 2     Q. Yes, for this patient.
 3     A. I don't know because the patient name is blank.
 4     Q. Is redacted? Assuming this is the same patient.
 5     A. I can assume it's the same patient, but I don't
 6 know if it's the same patient.
 7     Q. Whatever. So, if this is the same patient, this
 8 is the same date as the initial --
 9     A. Uh-huh.
 10     Q. -- exam?
 11     A. Yeah.
 12     Q. Look at the section under the word "Assessment",
 13 on the top right-hand corner.
 14         Do you see "Patient" --
 15     A. It says "IS."
 16     Q. You see that, where it says, "Patient condition
 17   s"?
 18     A. "Worse."
 19     Q. "Worse." How can that be?
 20     A. It could be. Why not?
 21     Q. Worse compared to what?
 22     A. Worse to the beginning of the treatment.
 23     Q. But this is the beginning of the treatment.
 24     A. Yes, but it's probably two hours later or one
 25 after later after they perform. I think -- I guess.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 97 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             221

 1 You know, I didn't mark that, in a way. Why they say
 2 worse, probably because they start doing the treatment
 3 and the patient has more pain.
 4     Q. Let's back up. Who completed this?
 5     A. Huh?
 6     Q. Who completed this form?
 7     A. I don't know. The name of the person, I don't
 8 know. There's a signature there, therapy signature. I
 9 don't know who was the therapy signature.
 10    Q. Would a massage therapist have completed this?
 11    A. Well, in the top of the page, it says, "Massage
 12 therapy notes." Obviously, it has to be massage therapy
 13 person.
 14    Q. I just want to understand, was it the practice,
 15 at Health and Wellness, that a massage therapist would
 16 complete this form?
 17    A. Yes, it's -- the form says "Massage therapy
 18 notes."
 19    Q. Were massage therapists trained on how to
 20 complete this form?
 21    A. Well, I'm not very knowledge of what kind of
 22 training massage therapy does, but probably, yes. I
 23 don't know. This is something that is out of my range
 24 of knowledge.
 25    Q. So, did you perform any training for the massage


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 98 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             222

 1 therapists on how to complete this form?
 2     A. No.
 3     Q. Did you instruct anyone else to perform -- excuse
 4 me. Did you instruct anyone else to train the massage
 5 therapists on how to complete this form?
 6     A. No. And, specifically, this form has nothing to
 7 do with anything that I do because it's not related with
 8 me. It's other doctor, it's other complaint, it's
 9 nothing to do -- I didn't do anything of that.
 10     Q. You would review these forms, though, as the
 11 medical director?
 12     A. Well, sometimes, yes. I told you, I was not a
 13 very good medical director.
 14     Q. Okay. So, I want you to look at the "Note"
 15 section of this form.
 16        Can you read that handwriting?
 17     A. The handwriting here?
 18     Q. No, in the "Note" section, right here.
 19     A. "The patient initiated the first couple of
 20 treatments plan, cycle of treatment plan. The patient
 21 initiated the first cycle of treatment plan."
 22     Q. Go ahead and read Number 1, on Exhibit 13.
 23     A. "The patient initiated the first cycle of
 24 treatment plan. The patient complains of equal pain on
 25 the affected areas."


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 99 of
                                      229
      HUGO GOLDSTRAJ, M.D. Volume 2                              August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                             223

 1     Q. Just Number 1.
 2     A. "The patient initiated the first cycle of
 3 treatment plan."
 4     Q. Okay. And what does the top of this document
 5 say?
 6            MR. NICOLEAU: Which document?
 7 BY MS. SALADRIGAS:
 8     Q. Sorry. Document -- Exhibit 13.
 9     A. "Notes, first cycle."
 10    Q. What do you make of that?
 11           MR. NICOLEAU: Form.
 12           THE WITNESS: I don't make that it was
 13       patient initiated the first cycle of treatment
 14       plan, first cycle. I don't do anything else.
 15 BY MS. SALADRIGAS:
 16    Q. Is it possible that this guide was used to
 17 complete this form?
 18           MR. NICOLEAU: Form.
 19           MR. DIAZ: Form.
 20           THE WITNESS: It doesn't look the same
 21       handwriting.
 22 BY MS. SALADRIGAS:
 23    Q. Is Number 1, on this guide, the same as what's in
 24 the "Notes" section, on that therapy form, marked as
 25 Exhibit 14?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 100 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              224

  1          MR. DIAZ: Form.
  2          THE WITNESS: Yes, it's the same phrase.
  3       What means that? I don't know what have to do.
  4       I don't understand the question. What do you
  5       want me to say?
  6 BY MS. SALADRIGAS:
  7    Q. Did you train the massage therapists on what to
  8 put in the "Notes" section, when they were performing
  9 therapy on patients?
 10    A. Not at all.
 11    Q. Did anybody else perform that?
 12    A. I don't have any idea.
 13    Q. Let me ask my question again.
 14       Did anyone else train the massage therapists on
 15 how to complete the massage therapy notes form?
 16    A. Probably, in the school of massage therapy. I
 17 don't know.
 18    Q. Okay.
 19    A. But not myself.
 20    Q. All right. Let's take a break from that. In a
 21 second, we're going to refer back to the massage therapy
 22 order.
 23          MR. NICOLEAU: What exhibit?
 24          MS. SALADRIGAS: Sorry. Exhibit -- I keep
 25       doing that. Exhibit 10.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 101 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              225

  1           THE WITNESS: 10. 10.
  2 BY MS. SALADRIGAS:
  3    Q. And let's take a look at the "Modality" section,
  4 at the bottom of Exhibit 14, the massage therapy note.
  5    A. Uh-huh.
  6    Q. Look at the portion that says "Thoracic Spine."
  7    A. Uh-huh.
  8    Q. Compare it to what was prescribed in the
  9 "Modalities" section, of Exhibit 10.
 10       Do you have that? You need this one, too.
 11           THE WITNESS: Yeah, they --
 12           MR. NICOLEAU: Oh, okay.
 13           THE WITNESS: What they say is here, they
 14       make hot and cold packs. And here it's not
 15       ordered, hot and cold packs.
 16 BY MS. SALADRIGAS:
 17     Q. Uh-huh. Was there therapy that was prescribed,
 18 on Exhibit 10, the therapy order form, that was not
 19 performed?
 20     A. No, it was performed, but it was not ordered.
 21 Hot and cold packs --
 22     Q. Okay. Keep going down the list. Are there other
 23 modalities that were prescribed, on the therapy order
 24 form, that was Exhibit 10, that were not performed, on
 25 Exhibit 14?


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 102 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              226

  1    A. This was done.
  2    Q. And I'm talking about the thoracic spine.
  3    A. The thoracic spine? Let me see.
  4         Thoracic spine was done -- no, no, neuromuscular
  5 verification, massage therapy, and they didn't do those.
  6 Well, I don't know what was the original one, but they
  7 didn't do that.
  8    Q. When you say they didn't do it, is that because
  9 there is no X in this box, in that column?
 10       A. Yeah, probably. I assume that, yeah.
 11       Q. Okay. Why do you assume that?
 12       A. Because if they did it, they are going to mark
 13 it.
 14       Q. Okay. Are the massage therapists allowed to
 15 elect which modalities they want to perform?
 16       A. Well, usually not, but depends of the patient.
 17 Sometimes, they don't want some things to be done.
 18       Q. Uh-huh.
 19       A. If the patient express that I don't want this
 20 because it produce pain, or I don't like it, or because
 21 whatever, probably just not doing it.
 22       Q. Uh-huh.
 23       A. The right is always the patient. And the way --
 24 I don't know the reasons why they didn't do it or they
 25 do do it, I cannot give you my opinion about that. I


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 103 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              227

  1 can give you just a supposition that the massage
  2 therapist tried to do whatever it says here. And
  3 sometimes they cannot do it, for whatever reason.
  4       Usually, a patient doesn't want to, or the
  5 patient complain, or lack of time, the patient wants to
  6 go out. I came for half an hour, or not or two hours,
  7 whatever. But these are just suppositions of mine. I
  8 don't know, really, what was the real reasons. Okay?
  9       If the massage therapist has the right to
 10 overwrite treatment or to indicate treatment, no, you're
 11 true. This is not a good thing to do. Only if they
 12 have a good excuse for that and excuse should be, in
 13 most of the cases, the patient.
 14     Q. Okay. Is there a difference, in your mind,
 15 between not performing something that's been prescribed
 16 and performing something that has not been prescribed?
 17     A. Yes, there is a big difference.
 18     Q. What's the difference?
 19     A. The difference is not to do something that is
 20 prescribed is something that can be done because of the
 21 patient or because of the opportunity, or the timing, or
 22 the fact that maybe there is not working the hot, colds.
 23 To do something that is not indicated is something that
 24 shouldn't be done, because the doctor didn't order that.
 25 If it was done, by mistake, is one thing. And there can


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 104 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              228

  1 be mistakes. If I did it on purpose, this is a very bad
  2 thing.
  3    Q. Okay. Do you think it's the job of the medical
  4 director to make sure that the therapy that's being
  5 prescribed is being performed?
  6    A. Yeah, sure.
  7    Q. And do you think it's the job of the medical
  8 director to make sure the therapy that was not
  9 prescribed is not being performed?
 10     A. Yes.
 11           MR. DIAZ: Form.
 12 BY MS. SALADRIGAS:
 13     Q. Did you look for that when you did your review of
 14 the bills and records?
 15     A. I tried to, but, you know, maybe I was not
 16 perfect on that.
 17     Q. Let's back up a little bit. We're talking about
 18 the first visit for a patient. The patient comes in and
 19 is in the waiting room. Before they see you, are you
 20 familiar with any forms that they would complete?
 21     A. Yeah, probably, there is a form related with his
 22 identity, the insurance they have, the right of the --
 23 they have to give the rights to the place, to do the
 24 treatments. I don't know, some kind of regular form.
 25 I'm not extremely familiar with that, but I know they


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 105 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              229

  1 have to sign a form.
  2    Q. Did you ever review them, the forms?
  3    A. Probably, I saw the form, but I don't remember
  4 exactly.
  5    Q. I'm going to mark, as Exhibit 15, a document I'm
  6 going to refer to as the fraud affidavit, but it has no
  7 t tle on it. It's a form from Health and Wellness, for
  8 Patient BR.
  9            (Thereupon, Plaintiff's Exhibit No. 15 was
 10        marked for identification.)
 11 BY MS. SALADRIGAS:
 12     Q. Take a look at that document.
 13            MR. NICOLEAU: Thank you.
 14            MS. SALADRIGAS: Uh-huh.
 15            MR. NICOLEAU: Where does it say "BR"?
 16            MS. SALADRIGAS: I know it's for patient BR
 17        because I pulled it. At the bottom --
 18            MR. SPECTOR: If you look at the second
 19        page, we redacted everything, except for the
 20        letter of their first and last name.
 21            MR. NICOLEAU: No, I'm just asking.
 22            MR. SPECTOR: Yeah, so I'm pointing it out
 23        to you.
 24            MR. NICOLEAU: Okay. I see it now. That's
 25        what I was looking for.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 106 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              230

  1          MR. SPECTOR: Yep.
  2 BY MS. SALADRIGAS:
  3    Q. Do you recognize that document, Doctor?
  4    A. No.
  5    Q. Ever seen it before?
  6    A. No.
  7    Q. Have you seen a form like this, at any of the
  8 other clinics?
  9    A. Not really.
 10    Q. Or at Health and Wellness, have you seen a form
 11 like this?
 12    A. No, I didn't see this before in my life.
 13    Q. Okay. Do you see -- look at Number 9. It says,
 14 "I affirm that I've not acquired any funds from any
 15 health care provider to proceed with this case."
 16       You see that?
 17    A. Yeah, what it means that?
 18    Q. I was just going to ask you, what does that mean?
 19    A. I don't know.
 20    Q. Have you seen a provision like that, in any of
 21 the other forms, at the clinics that you worked at?
 22    A. No.
 23    Q. What about Number 8, "I affirm I have not
 24 received any funds from anyone affiliated with Health
 25 and Wellness Services, Inc."


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 107 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              231

  1       What does that mean?
  2    A. That the patient was not paid to do the
  3 complaint. I don't know, something like that.
  4    Q. Have you ever seen a provision like that, in any
  5 of the other -- in any forms, at any of the other
  6 clinics you worked at?
  7    A. No.
  8    Q. Look at Number 12. "I avow that I will not
  9 enroll, in any way -- or in any way associate myself
 10 with any other therapy and rehabilitation health care
 11 facilities, or health care clinics, throughout the
 12 course of treatment, unless otherwise recommended or
 13 referred by my physician."
 14        What does that mean?
 15     A. It means if they want to --
 16           MR. DIAZ: Form.
 17           THE WITNESS: -- start treatment, they have
 18        to follow treatment. I think that this is
 19        completely out of whack. It's crazy. You have
 20        the right to go to anyplace you want. This is a
 21        free country.
 22           MR. NICOLEAU: Okay.
 23 BY MS. SALADRIGAS:
 24     Q. Let's go to 13.
 25        "I understand that it is my right to refuse


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 108 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              232

  1 treatment at Health and Wellness Services, at any time.
  2 However, I comprehend that I must give proper notice to
  3 Health and Wellness Services, Inc., and be given a final
  4 medical evaluation from my physician, as part of
  5 standard procedures, in order to terminate my treatment
  6 plan."
  7    A. What do you want me to say about it?
  8    Q. Have you seen language like that, in a form, at
  9 any of the other clinics before?
 10    A. No.
 11    Q. As a treating physician, do you require patients
 12 coming in and getting a final medical evaluation, before
 13 discontinuing treatment with you?
 14    A. Absolutely not.
 15    Q. Why not?
 16    A. Because the patient can do whatever they want.
 17    Q. So, why would you require them to do this, in
 18 this form?
 19           MR. NICOLEAU: Form.
 20           MR. DIAZ: Form.
 21           THE WITNESS: I didn't require anything.
 22       This form is not related with me. I didn't see
 23       this form before. I don't agree with what it
 24       says here in the form. I think that the idea to
 25       protect the establishment of a fraud denounce --


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 109 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              233

  1       or fraud investigation. This document is
  2       completely out of a necessary.
  3 BY MS. SALADRIGAS:
  4    Q. All right. Dr. Goldstraj, do you know a health
  5 care practitioner named Juan Deoleo?
  6    A. Juan Deoleo?
  7    Q. Uh-huh.
  8    A. What was he doing?
  9    Q. He was a physician's assistant, at Health and
 10 Wellness.
 11     A. No, I didn't know him.
 12     Q. Do you recognize that name, at all?
 13     A. No. Deleo? Deleo, probably there was name
 14 somewhere else or --
 15     Q. Deoleo.
 16     A. Deoleo?
 17     Q. Uh-huh.
 18     A. No, I don't know.
 19     Q. Okay.
 20           MR. NICOLEAU: How do you spell that,
 21       please?
 22           MS. SALADRIGAS: D-E-O-L-E-O.
 23           THE WITNESS: You know, the physician
 24       assistant have to be credited by the doctor. I
 25       never credited this physician assistant.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 110 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              234

  1 BY MS. SALADRIGAS:
  2    Q. They have to be what by the doctor?
  3    A. Credited by the doctor.
  4    Q. Credited by the doctor?
  5    A. Yes.
  6    Q. What does that mean?
  7    A. It means that you have to authorize him to do the
  8 work. If you do not have the right to do the work, you
  9 cannot do it.
 10    Q. I would submit to you that Juan Deoleo was
 11 performing services, at Health and Wellness, while you
 12 were the medical director there.
 13    A. I didn't know that.
 14    Q. Okay. Did you know that Mr. Deoleo was charged
 15 with insurance fraud, in Michigan?
 16    A. No, I didn't know it. Deoleo, I don't know him.
 17 I didn't even know anything about him. And I did not
 18 ask him to be a physician assistant.
 19    Q. At Health and Wellness?
 20    A. Nor anyplace. When you authorize somebody to do
 21 a physician assistant, with you, he can't do it
 22 anyplace. They have to be in that place. They can't do
 23 it another place. You supervise. You have to be the
 24 supervision of the physician assistant.
 25    Q. Uh-huh.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 111 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              235

  1    A. I never supervise him. I never had the
  2 supervision of him.
  3    Q. Okay.
  4    A. I don't know him.
  5    Q. You told me the name of one other physician's
  6 assistant?
  7    A. Yes, I did.
  8    Q. De --
  9    A. Hilda de la Pedraja.
 10    Q. So --
 11    A. Hilda de la Pedraja.
 12    Q. Right. Was there anyone else besides
 13 Ms. de la Pedraja?
 14    A. Not as far as I remember, no.
 15    Q. What about Orlando Leyva?
 16    A. No, I don't remember any Orlando Leyva.
 17    Q. Okay. Let's go back to Deoleo. If you did not
 18 supervise Mr. Deoleo, were the services provided by him
 19   awfully rendered?
 20    A. He -- if he has other supervisor --
 21           MR. DIAZ: Form.
 22           MR. NICOLEAU: Form.
 23           THE WITNESS: -- maybe.
 24 BY MS. SALADRIGAS:
 25    Q. Who could be the other supervisor be?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 112 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              236

  1    A. Another doctor, in another facility, or in this
  2 facility. I don't know. I think that there are several
  3 offices that belongs to the same group. And maybe there
  4 was another doctor, in another place, that was
  5 supervising this person. I don't know.
  6    Q. What do you mean there's other offices that
  7 belong to the same group?
  8    A. I think there was one in Homestead that belonged
  9 to the same group.
 10     Q. Why do you think that?
 11     A. Because I heard mention that.
 12     Q. Who mentioned it?
 13     A. Probably, the employees, or even the -- Mr. --
 14 what's his name?
 15     Q. Muse?
 16     A. Muse. I don't remember exactly who mentioned it,
 17 but I know there was another facility was related. And
 18 I don't know in what way was related. I was working in
 19 Homestead. And I don't know if there's any doctor,
 20 probably another medical director, that maybe was in
 21 charge of this person. But I don't know. It's one
 22 supposition that I have, because you asked me if he was
 23 legally working there, and I say, well, I don't know.
 24 But I cannot say he was illegally working there.
 25     Q. That's fair.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 113 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              237

  1       Are you familiar with -- do you recognize the
  2 name Pain Relief Clinic of Homestead?
  3    A. No. I know there was a clinic in Homestead. I
  4 didn't know the name.
  5    Q. Okay.
  6       Yeah, can we just take a quick break? I'm
  7 waiting on a few more documents.
  8           THE VIDEOGRAPHER: Going off video record,
  9       3:18 P.M.
 10           (Thereupon, a short break was taken.)
 11           THE VIDEOGRAPHER: We're now back on video
 12       record, 3:35 P.M.
 13 BY MS. SALADRIGAS:
 14     Q. Dr. Goldstraj, we're going to refer back to the
 15 document I'm referring to as a guide, which is
 16 Exhibit 13.
 17     A. Uh-huh. Yes, I see.
 18     Q. And I'm going to mark, as Exhibit 16, a daily
 19 therapy note of patient -- the name is not redacted.
 20           MR. SPECTOR: It's fine.
 21           MS. SALADRIGAS: It's -- we have a -- so,
 22       just so that you all know --
 23           MR. SPECTOR: Yes.
 24           MS. SALADRIGAS: -- we have a
 25       confidentiality order. It governs all the


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 114 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              238

  1       documents, particularly the patient records.
  2          MR. SPECTOR: Yes.
  3          MS. SALADRIGAS: So, the patient's name is
  4       not redacted. It's, obviously, meant to be
  5       confidential. The exhibits will not be filed,
  6       unless under seal or properly redacted,
  7       consistent with the order.
  8          MR. NICOLEAU: And we participate in that
  9       protective order.
 10 BY MS. SALADRIGAS:
 11    Q. Great. So, I'm going to mark the daily therapy
 12 note, dated April 19, 2012, of B       R         as
 13 Exhibit 13 -- 16. I'm sorry.
 14           (Thereupon, Plaintiff's Exhibit No. 16 was
 15       marked for identification.)
 16 BY MS. SALADRIGAS:
 17    Q. Exhibit 16, take a look. Do you recognize that,
 18 Dr. Goldstraj?
 19    A. What do you mean with "recognize"?
 20    Q. Does it look familiar to you, the farm?
 21    A. Yeah, the form is familiar with me.
 22    Q. Is it the massage therapy form --
 23    A. Yes.
 24    Q. -- used at Health and Wellness?
 25    A. Yes.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 115 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              239

  1    Q. Okay. Can you look at the Notes" section?
  2    A. Which one section?
  3    Q. The "Notes" section, right here.
  4    A. Ah the "Notes," yes.
  5    Q. Can you read what it says there?
  6    A. "The patient has swelling and pain one of the
  7 paravertebral areas."
  8    Q. Okay. Let's refer back to Exhibit 13. Look at
  9 Number 3.
 10     A. "The patient complains of" --
 11     Q. Number 3.
 12     A. "The patient has swelling and pain over the
 13 paravertebral area."
 14     Q. Does the language in Number 3, on Exhibit 13,
 15 match with the language in the "Notes" section on
 16 Exhibit 16?
 17     A. Yes, absolutely.
 18     Q. I'm going to mark, as Exhibit 17, the daily
 19 therapy note of B         R         dated April 26, 2012.
 20           (Thereupon, Plaintiff's Exhibit No. 17 was
 21       marked for identification.)
 22 BY MS. SALADRIGAS:
 23     Q. Do you recognize that document?
 24     A. Yes.
 25     Q. Is it a form from Health and Wellness?


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 116 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              240

  1    A. Yes.
  2    Q. Go ahead and read the "Note" section.
  3    A. "The patient continues to complain of ache and
  4 pain associated with his back pain." Therapies they do
  5 not have.
  6    Q. Go ahead and look at Number 8, on Exhibit 13.
  7 What does it say?
  8    A. "The patient continues to complain of aches and
  9 pains associated with his sprains."
 10    Q. Are those pretty similar?
 11    A. Yes, pretty similar.
 12    Q. Look at the bottom of Exhibit 17. Do you
 13 recognize the therapist's signature?
 14    A. I see a signature. I don't recognize that. And
 15 the side it says, "Rydel. "
 16    Q. Do you know that name?
 17    A. I heard about it.
 18    Q. Where did you hear about it?
 19    A. I don't know. I heard about it. Probably, it's
 20 a massage therapist.
 21    Q. Why do you say probably it's a massage therapist?
 22    A. Because I cannot say for sure.
 23    Q. Did you hear about it at Health and Wellness?
 24 Did you hear about that name at Health and Wellness?
 25    A. Yes, at Health and Wellness, yes.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 117 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              241

  1    Q. Who mentioned it to you?
  2    A. I heard them mention it call Rydel, Rydel.
  3    Q. Have you ever met Rydel?
  4    A. Probably, but I don't remember him exactly.
  5    Q. Do you know Rydel's last name?
  6    A. No.
  7    Q. You supervised Rydel?
  8    A. I guess I supervised Rydel, but I don't remember
  9 him. I don't remember him. I tell you, I'm very bad
 10 for persons. But the -- yeah.
 11     Q. Okay. Let's mark daily therapy note of B
 12 R         dated April 30, 2012 --
 13     A. Uh-huh.
 14     Q. -- as Exhibit 18.
 15     A. Uh-huh.
 16           (Thereupon, Plaintiff's Exhibit No. 18 was
 17       marked for identification.)
 18 BY MS. SALADRIGAS:
 19     Q. Do you recognize that document?
 20     A. Yes, I do. Massage therapist notes.
 21     Q. Is it a Health and Wellness form?
 22     A. Yes.
 23     Q. Do you recognize the signature, at the bottom?
 24     A. No.
 25     Q. Can you read the "Note" section to me?


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 118 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              242

  1    A. "Patient continues with all treatment - something
  2 - by his physician."
  3    Q. Look at Number 9, on Exhibit -- on the first page
  4 of Exhibit 13. What does it say?
  5    A. "Patient continues with the treatment indicated
  6 by his physician or her physician." There's two
  7 possibilities.
  8    Q. Does Number 9, on Exhibit 13, are the words there
  9 similar to the words that are used in the "Notes"
 10 section --
 11     A. Pretty similar, yes.
 12     Q. -- on Exhibit 18?
 13     A. Pretty similar.
 14     Q. Okay. I'm going to mark, as Exhibit 19, is the
 15 daily therapy note of B       R      dated May 9, 2012.
 16           (Thereupon, Plaintiff's Exhibit No. 19 was
 17        marked for identification.)
 18 BY MS. SALADRIGAS:
 19     Q. Do you recognize this document?
 20     A. Yes, it's a massage therapy note.
 21     Q. Is it a Health and Wellness form?
 22     A. Yes.
 23     Q. Whose signature is at the bottom?
 24     A. It says, "Rydel."
 25     Q. Can you read the "Note" section?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 119 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              243

  1    A. "The patient initiated the second - I don't know
  2 - treatment plan."
  3    Q. Flip to the second page, of Exhibit 13. Look at
  4 Number 1.
  5    A. Yeah, "The patient initiated the second cycle
  6 treatment plan indicated by his or her physician."
  7    Q. Is the language in Exhibit 19, in the "Notes"
  8 section, similar to the language in Number 1, on Page 2
  9 of Exhibit 13?
 10    A. Yes. Yes. Yes, it's pretty similar.
 11    Q. Uh-huh. Based on what you've seen, is it
 12 possible that this document, Exhibit 13, was used at
 13 Health and Wellness to complete the therapy forms?
 14    A. I don't understand the question. Can you
 15 rephrase?
 16    Q. Is it possible that Exhibit 13 --
 17    A. Yes.
 18    Q. -- was used to complete the daily therapy
 19 notes --
 20    A. Probably.
 21    Q. -- in all of this?
 22    A. Yes, probably.
 23    Q. And you've never seen Exhibit 13 before today?
 24    A. No.
 25    Q. Okay. Dr. Goldstraj, did you supervise the


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 120 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              244

  1 treatment being performed at Health and Wellness on a
  2 day-to-day basis?
  3    A. No.
  4    Q. Did you do anything to confirm that treatment was
  5 actually being performed?
  6    A. Well, I saw many times that the treatment was
  7 done, but I cannot say that every one of the treatments
  8 was done.
  9    Q. Were you aware of any instances of bills being
 10 submitted for treatment that was not rendered?
 11    A. No, not really. I didn't know that.
 12    Q. Do you think it would be the job of the medical
 13 director to determine or identify that bills were being
 14 submitted for treatment that was not rendered?
 15    A. Yes.
 16    Q. Let's talk about the Muses, a little bit more.
 17 You met Beatriz Muse at Health and Wellness?
 18    A. Yes.
 19    Q. Do you recall when you first met her?
 20    A. Her?
 21    Q. "Her," Beatriz?
 22    A. No, I don't remember the first time that I met
 23 her, but I met her many times.
 24    Q. Okay. Are you familiar with the Muses owning any
 25 other clinics, besides Health and Wellness?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 121 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              245

  1    A. No.
  2    Q. Okay. But you did mention a clinic down in
  3 Homestead, right?
  4    A. Yes.
  5    Q. Okay. Do you know Noel Santos?
  6    A. No. No, as far as I remember. No. What
  7 is the -- what's the --
  8    Q. Do you know Beatriz Muse's husband?
  9    A. Yes.
 10     Q. What's his name?
 11     A. I don't know.
 12     Q. What does Beatriz Muse's husband do?
 13     A. He was studying for a radiology technician or
 14 something like that.
 15     Q. Does Beatriz Muse's husband own any clinics?
 16     A. I don't know. I didn't see him working in Health
 17 and Wellness. I didn't see that he was working there.
 18     Q. Okay. So, I want to circle back to how you got
 19 to the Muses. You said that you were introduced to
 20 Lazaro Muse by his -- either his wife or ex-wife?
 21     A. Ex-wife, I think.
 22     Q. Ex-wife?
 23     A. Yes. He -- he married again.
 24     Q. Okay. Does the name Magda Perez sound familiar
 25 to you?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 122 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              246

  1    A. Yes.
  2    Q. Is that the person that introduced you?
  3    A. I think probably, yes.
  4    Q. Okay. And Magda Perez worked at RPM?
  5    A. Yeah.
  6    Q. Okay. All right. Dr. Goldstraj, do you
  7 currently work as a medical director of Health and
  8 Wellness?
  9    A. No.
 10    Q. When did you stop working as the medical director
 11 of Health and Wellness?
 12    A. There was a moment in which they asked me that
 13 they have to resign to the medical directors because I
 14 was accused. And that way, since then, I didn't work
 15 any longer, in any of these clinics.
 16    Q. Tell me a little bit about that.
 17       Did someone from Health and Wellness approach you
 18 and tell you that you had to stop working at Health and
 19 Wellness?
 20    A. Well, I didn't try to keep working, but they
 21 didn't want me to work there.
 22    Q. Did you tell them about what was happening with
 23 the accusation that you just mentioned?
 24    A. Yes, of course.
 25    Q. Okay. Did you document that? Did you put it in


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 123 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              247

  1 a letter or something?
  2    A. No, I didn't go any longer to that place.
  3    Q. Okay.
  4    A. Nor any other place in which they are doing
  5 people.
  6    Q. Okay. Who did you tell?
  7    A. I think I have the conversation with the Muses,
  8 specifically with Lazaro.
  9    Q. Okay. Let me see if I have that document. Just
 10 give me a second. I'm looking for a document, in my big
 11 box of documents.
 12         Dr. Goldstraj, do you recall receiving a letter
 13 from anyone at Health and Wellness relating to your
 14 termination?
 15       A. No, that I remember.
 16             MR. NICOLEAU: Are you marking this?
 17             MS. SALADRIGAS: Yeah, I'm going to mark it
 18         as Exhibit 20.
 19             (Thereupon, Plaintiff's Exhibit No. 20 was
 20         marked for identification.)
 21 BY MS. SALADRIGAS:
 22       Q. I'm marking a letter, dated June 3, 2013, to
 23 Dr. Goldstraj, as Exhibit 20. Take a moment and review
 24 it.
 25       A. You want me to read it?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 124 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              248

  1    Q. You don't need to read it, just review it.
  2    A. Okay.
  3    Q. Do you recognize that document?
  4    A. No.
  5    Q. You ever seen it before?
  6    A. No.
  7    Q. Was the address under your name, 40 -- 42
  8 Northwest 27th Avenue, is that your address, in 2013?
  9    A. Northwest 27th Avenue, I didn't live there. I
 10 don't know what is this address.
 11     Q. Did you work there?
 12     A. 42 Northwest 27 -- this was -- I have an office
 13 there, but many years before.
 14     Q. Is that where your PA was?
 15     A. Yes.
 16     Q. Do you recall ever receiving this letter?
 17     A. No.
 18     Q. Do you know the name Sandor Abraham Fuentes?
 19     A. Yes.
 20     Q. Who was that?
 21     A. It was the person there that I told they looked
 22   ike a boss. He was acting like he was the owner or
 23 whatever. He was a young fellow.
 24     Q. Did you have any conversations with him about
 25 discontinuing your work, as a medical director, at


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 125 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              249

  1 Health and Wellness?
  2    A. Probably, I did, yes.
  3    Q. Okay. Do you recall him, specifically?
  4    A. They told me that I'm not going to work any
  5 longer there. And I knew that I was not going to work
  6 any longer there, because they didn't want to do it
  7 here, but I didn't expect they were going to tell me
  8 that, because even I was not able to be a medical
  9 director, I was able to do a doctor, because I didn't
 10 have all sorts of -- even to do the plea bargain, I
 11 didn't went to trial, etcetera, etcetera. That way, I
 12 was keeping my license.
 13        And they tell me that they don't want me to work
 14 any longer there, and I agreed, because I knew that I
 15 was in this problem, and I didn't want to be anymore in
 16 anyplace in which I can get in trouble. And the way I
 17 was not very disappointed. Anyway, I was feeling that
 18 they didn't consider my situation. Suddenly, they
 19 didn't have any work, in anyplace. And they tell me,
 20 yeah, well you can maybe stay here for one more month
 21 until you get another situation. Then, they tell me,
 22 no, you have to go. Okay. I think it was not fair, but
 23 I didn't care too much about it.
 24     Q. Why didn't you care too much about it?
 25     A. No, at all.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 126 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              250

  1    Q. Why didn't you?
  2    A. Because I knew that my role, as a physician of
  3 the PI, was the end of that. I didn't want to work
  4 anymore with insurance or with the accidents, and I was
  5 really, you know, feel extremely disappointed with that.
  6 And even I was disappointed with me, to -- because I was
  7 doing that kind of work.
  8    Q. Why were you disappointed with yourself for doing
  9 that kind of work?
 10     A. Because I think I was overqualified for that.
 11 Okay? I was a good heart surgeon. I was a very good
 12 pediatrician. I was a good pediatric cardiologist. And
 13 I think I could do many other things. And, probably,
 14 was a mistake for me just to take the easy way, in one
 15 direction, and to keep in that direction, and even
 16 sacrifice me and my family, maybe, to change the
 17 direction.
 18       And the way I was disappointed for my work, with
 19 these kinds of things, not because of anything bad in
 20 that, it's not because I think I deserve better.
 21     Q. Okay. Let me ask you, when you were a medical
 22 director, between 2007 to 2013, that was when you were
 23 at Health and Wellness, right?
 24     A. Yeah.
 25     Q. On average, how much were you making a month, as


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 127 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              251

  1 a medical director, not just at Health and Wellness,
  2 across all?
  3    A. I'm going to tell you. It's not a problem. It
  4 was like $6,000 a month.
  5    Q. Okay.
  6    A. $72,000 a year, which is a regular salary for
  7 this kind of job.
  8    Q. But if I understand your testimony earlier
  9 before, you said that you were making $1,500 a week, at
 10 Health and Wellness, alone?
 11     A. Yes.
 12     Q. Okay. So, that would be approximately $6,000 a
 13 month, just at Health and Wellness?
 14     A. Yes.
 15     Q. But what about -- you were working as a medical
 16 director, at other clinics, at the same time, right?
 17     A. I was making around $20,000 a month.
 18     Q. Okay. As a medical director?
 19     A. Yes.
 20     Q. Okay. Can you tell me a little bit about what
 21 happened? You mentioned accusations, and I don't mean
 22 to pry into your personal life --
 23     A. Uh-huh.
 24     Q. -- but I need to get a little bit more
 25   nformation about those accusations that you're


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 128 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              252

  1 referring to.
  2    A. Of course.
  3    Q. Can you tell me a little bit about what happened?
  4    A. Want to tell about my trial or my --
  5    Q. Well, what happened? What were you accused of?
  6 Where did that happen?
  7    A. Yes, I was accused not to see two patients that
  8 were billed to the insurance.
  9    Q. Okay.
 10     A. Two patients.
 11     Q. What clinic was this?
 12     A. It was a -- I'll tell you. I --
 13     Q. We're going to have to look for Exhibit 3, again?
 14 Do you have that, Michael?
 15            MR. NICOLEAU: Yes.
 16            MS. SALADRIGAS: I can grab it. I actually
 17        have another copy.
 18            MR. NICOLEAU: Here it is. Here it is.
 19            MS. SALADRIGAS: Oh, thank you.
 20            THE WITNESS: Clark Medical Services.
 21 BY MS. SALADRIGAS:
 22     Q. Okay. So, tell me a little bit more, about what
 23 happened? You said there were two --
 24     A. Yeah, two patients that I didn't see, and they
 25 were billed. And the real thing is that, yes, I didn't


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 129 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              253

  1 see those patients, the patients were billed. But, I
  2 mean, it's real that the signatures in the charts were
  3 not mine.
  4    Q. Whose signatures were they?
  5    A. They were my signatures, but they were falsified.
  6    Q. Someone forged your signature?
  7    A. Yeah, they forged my signature. And they have an
  8 expert that have seen that and I have the report. In
  9 that way, I -- I have two ways to deal with that. One
 10 is to go to trial and to face if the jury decides --
 11     Q. Uh-huh.
 12     A. -- jail. Or the other is to go and do a plea
 13 bargain and meet the guiltiness of this.
 14        And, unfortunately, I have my first heart attack
 15 when I was 57 years old. And after that, I have
 16 10 stents placed, and many other interventions. And I
 17 was thinking, and not only me, more my family than me,
 18 that if I go to trial, and for any reason the jury going
 19 to decide I was guilty, I'm going to go to jail. And
 20 the jail is not jail, it's going to be like a death
 21 sentence for me.
 22        Well, I say, well, I'm going to get the plea
 23 bargain, and I'm not guilty. But, also, I can say that
 24 I was not completely innocent, because how you just talk
 25 with me, I was not a good medical director. I didn't


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 130 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              254

  1 see that this is coming. And I should be seeing that
  2 this was coming.
  3       In that way, I did a plea bargain. They put me
  4 recon -- what is restitution of $5,000. Imagine. And I
  5 lost my medical license. That was the most terrible
  6 thing that happened in my life.
  7    Q. Was that part of the plea bargain?
  8    A. No, you don't need to go to plea bargain to lose
  9 your license. If you are guilty of something like that,
 10 they say there is a moral defect in you, and they are
 11 going to take your license.
 12     Q. Uh-huh.
 13     A. It's not -- I didn't agree to hand in my license,
 14 but you have to -- if they surrender, they take it from
 15 you. And they take it from me. And I lost my license
 16 and -- well, and then I have to live for the resources
 17 of my wife. Fortunately, my wife is a person that has a
 18 good inheritance and that can support me. I'm not very
 19 proud of that. And I don't feel very good of that, but
 20 this is the real thing.
 21     Q. So, are you not working now?
 22     A. No.
 23     Q. Okay.
 24     A. I'm trying to do some things, but they didn't
 25 work, either.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 131 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              255

  1    Q. What things did you try?
  2    A. Well, first of all, I tried to work with the
  3 Treaty Printing, and to do models of the hearts,
  4 congenital hearts. The problem is the insurance doesn't
  5 want to pay for these things.
  6       I put a lot of effort in that and I produce some
  7 models. And it's very nice because, you know, the
  8 surgeons can follow the three things very well.
  9       Now, I'm planning other things, but I'm not just
 10 to work with the blood chain and IOT, in other things,
 11 and do -- to drive a -- the information of tracts and
 12 shapes of -- I'm in the first steps of that. It's not a
 13 business yet and I have to commercialize that, but I
 14 think it's going to be a big thing. But I don't know
 15 what is going to happen, as that's approaching. Okay?
 16 I just -- I develop the IOT part and the rest of scenes
 17 part. And now I trying to develop the block chain part,
 18 and we're going to see what happens with that.
 19     Q. All right. I don't -- I'm done. I don't have
 20 any further questions.
 21            MR. SPECTOR: Folks on the phone? Michael?
 22            MR. NICOLEAU: No, I'm not going to --
 23            MR. DIAZ: Yeah, this is -- this is Rick,
 24        but I'll -- I'll yield my time to everybody else
 25        because I have a long cross. And depending on


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 132 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              256

  1       what they do, I can start cutting things out, if
  2       they cover matters I intended to cover.
  3           MR. NICOLEAU: I'm -- I'm not at this point
  4       redirect.
  5           MR. SPECTOR: I'm not sure anybody else is
  6       asking any other questions, Rick.
  7           MR. DIAZ: All right. So, let's go ahead
  8       and get started then.
  9                   CROSS EXAMINATION
 10 BY MR. DIAZ:
 11    Q. And can I -- Dr. Goldstraj, can you please --
 12 this is Rick Diaz. I represent many of the individuals
 13 or all of the individually named Defendants, by the last
 14 name of Muse, in this case, as well as Noel Santos.
 15       And then I also represent, in this matter, two of
 16 the corporations, one of which is Health and Wellness,
 17 and another one is Medical Wellness Services. Okay?
 18    A. Okay.
 19           MR. SPECTOR: Rick?
 20           MR. DIAZ: Go ahead.
 21           MR. SPECTOR: It's David. You represent two
 22       of the clinics?
 23           MR. DIAZ: No, I'm sorry, Health and
 24       Wellness.
 25           MR. SPECTOR: Because I thought you just


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 133 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              257

  1       said medical wellness, as well.
  2          MR. DIAZ: No.
  3          MS. SALADRIGAS: Yeah, Luis Martinez
  4       represents Health and Wellness, Rick.
  5          MR. DIAZ: Correct.
  6          MR. SPECTOR: Okay. So, Rick, I'm sorry. I
  7       don't mean to be a pain. So, Mr. Martinez is
  8       counsel of record for Health and Wellness. We
  9       got confused by your notice, by your appearance.
 10           MR. DIAZ: Right.
 11           MR. SPECTOR: Can you restate that?
 12           MR. DIAZ: I'm sorry. Individually, going
 13       down the list, is Noel Santos, Lazaro Muse,
 14       M-U-S-E, Beatriz Muse, M-U-S-E, and Medical
 15       Wellness.
 16           MR. SPECTOR: Okay.
 17           MR. DIAZ: Sorry about that.
 18 BY MR. DIAZ:
 19    Q. Dr. Goldstraj, I just want to make sure I
 20 pronounce your last name appropriately. I'm on a cell
 21 phone, so if I had been there in person, I probably
 22 would not have to ask you.
 23       Can you please let me know or tell me exactly how
 24 you pronounce your last name?
 25    A. You pronounce it very well.


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 134 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              258

  1    Q. Okay. So, you and I have never met or spoken
  2 about this case, before today; is that correct?
  3    A. Yes, it's correct.
  4    Q. Okay. And I haven't spoken to you even through
  5 your lawyer or any investigator, either; is that
  6 correct?
  7    A. It's correct.
  8    Q. Okay. So, I'm just going to ask you some
  9 questions. Let me kind of give you a little bit of a
 10 road map, so you can be thinking about this.
 11        The first area I'm going to talk to you about is
 12 basically your background, a little bit, just to fill in
 13 some holes. I'm going to try not to be repetitive.
 14     A. Okay.
 15     Q. Then, I'm going to talk about your work, at some
 16 of the clinics.
 17     A. Okay.
 18     Q. And then -- that would be the second area.
 19        And then I'm going to want to talk to you a
 20 little bit about your medical licenses, and where you
 21 got them, and when and how you lost it. That was
 22 covered at the very end of your deposition.
 23        And, then, I want to talk to you a little bit
 24 about the Complaint, and the allegations in this
 25 Complaint, many of which are against you. Okay?


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 135 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              259

  1    A. Okay.
  2    Q. All right. So, let me start with the first area,
  3 which is your background.
  4       I understand that you're an Argentinian national?
  5    A. Yes, I am.
  6    Q. You immigrated to the United States in what year?
  7    A. 1985.
  8    Q. And by then, you had already received your
  9 medical degree, right?
 10     A. Yes.
 11     Q. Okay. And that was in what year?
 12     A. 1969.
 13     Q. Okay. And, then, I think I heard you said you
 14 had a Board certification in pediatrics; is that
 15 correct?
 16     A. Yes.
 17     Q. Was that in Argentina, as well?
 18     A. No. In Argentina, I was a heart surgeon.
 19     Q. I'm sorry?
 20     A. In Argentina, I was a pediatric heart surgeon.
 21     Q. Okay.
 22     A. I was --
 23     Q. Does that require what we would call -- go ahead.
 24     A. I was the vice chairman of the pediatric hospital
 25 in Buenos Aires. Hospital de NiÒ os, in Buenos Aires.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 136 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              260

  1           MR. DIAZ: I'll help the court reporter with
  2       that spelling later on, if necessary.
  3           THE WITNESS: Okay.
  4 BY MR. DIAZ:
  5    Q. So, did you have to have a separate testing and
  6 training and certification for the pediatrics work that
  7 you did?
  8    A. Yes, of course. You have to do -- to do the
  9 residence, pediatric residency. And after that, you
 10 have to cross the boards of pediatrics.
 11     Q. Okay. Did you -- when you came to the United
 12 States, how long was it from the time you entered, in
 13 1985, until you received your Florida medical license?
 14     A. It was two years, I think. No Florida medical
 15 license, the Texas medical license. The Florida medical
 16 license was later on.
 17     Q. Okay. And did you receive any state board
 18 certifications in Florida or in any other state in this
 19 country?
 20     A. I don't know. I don't understand your question.
 21 There are no board certifications in Florida. The board
 22 certifications are national board certifications.
 23     Q. Okay. So, have you received any national Board
 24 certifications, in any specified field or specialty of
 25 medicine?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 137 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              261

  1    A. Of course, in pediatrics. I am a Board Certified
  2 pediatrician.
  3    Q. All right. Have you ever held a medical license
  4 in any state, beside the State of Florida?
  5    A. Yes, Texas.
  6    Q. I heard you talk about that earlier. Besides
  7 Florida and Texas, any others?
  8    A. In the world or in the United States?
  9    Q. In the USA?
 10     A. No, not any others in the USA.
 11     Q. Now, I also understand that you had some military
 12 experience.
 13        Were you actually in the military, as an M.D., as
 14 a medical doctor?
 15     A. Yes.
 16     Q. And that would have been for the Argentinian
 17 armed forces, in one branch or another?
 18     A. Yes, I was a voluntary. I was not a career, but
 19 I was a voluntary medical doctor, assisting people in
 20 the war, yeah.
 21     Q. All right. And, so, I also understand that
 22 during the course of your medical career, besides your
 23 -- your -- we'll call it your educational training,
 24 meaning your medical degree and, of course, your
 25 experience in the two wars that you worked in --


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 138 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              262

  1    A. Uh-huh.
  2    Q. -- that you've also kept up to date with certain
  3 areas in the medical world, and we'll talk about those
  4 in a minute, specifically, by reading different kinds of
  5 publications and literature?
  6    A. Yes.
  7    Q. I think I heard you say that you were, to use my
  8 word, an avid, A-V-I-D, meaning a very active reader?
  9    A. Yes, I'm a very active reader, even today.
 10     Q. Okay. Would you read medical journals, such as
 11 the New England Journal of Medicine?
 12     A. Yes, absolutely. I'm subscribed to that.
 13     Q. Okay. You consider that to be one of the premier
 14 medical journals, in this country?
 15     A. Yes, it's very good.
 16     Q. And would you also -- bless you, to whoever that
 17 was. Did you also subscribe to other medical journals,
 18 besides the New England?
 19     A. Well, I received, for many years, Cardiovascular
 20 Surgery -- American Cardiovascular Surgery. And I --
 21 and the others that I didn't subscribe, I was reading in
 22 the hospital or library, or another library.
 23     Q. Okay. Were you also members of any medical
 24 organizations, in the United States, including, but not
 25 limited to, the American Medical Association?


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 139 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              263

  1    A. I'm AMA. I'm Florida Medical Association. I was
  2 the Dental Included Medical Association, in Houston.
  3    Q. Have you been required, over the years of your
  4 practice, in Florida, to take what's called CLE, or
  5 continuing legal education credits, and have you kept
  6 those current, until your license was revoked?
  7    A. Yes, absolutely.
  8    Q. Now, I heard you talk about some writings or
  9 publications. About how many different publications do
 10 you credit to yourself, as either an author or
 11 co-author?
 12     A. Probably -- publications or research? Because
 13 some of the research was not public or was research done
 14 for laboratories or other --
 15     Q. Let's split them.
 16     A. Huh?
 17     Q. Let's --
 18              MR. NICOLEAU: He -- he said, let's split
 19        it.
 20 BY MR. DIAZ:
 21     Q. Let's split it.
 22        So, research -- right. So, research papers,
 23 approximately, how many?
 24     A. Around five or six; not too many.
 25     Q. Did any of those have to do with either accident


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 140 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              264

  1 injuries, or injuries that you associate or can
  2 associate with automobile collisions?
  3    A. No.
  4    Q. All right. So, let's turn now to the
  5 publications. Were those peer reviewed publications,
  6 either authored or co-authored?
  7    A. Yes, I'm a co-author and author, both.
  8    Q. Were any of those peer reviewed? Do you know
  9 what that means, to be peer reviewed?
 10     A. Yes, of course, they were peer reviewed and
 11 published. And one has prizes. I have the European
 12 Cardiology Association first prize.
 13     Q. Besides that prize, have you, in your medical
 14 practice, either here or abroad, received any awards or
 15 recognitions for the quality of medical treatment that
 16 you have provided or any papers that you have written?
 17            MS. SALADRIGAS: Form.
 18            THE WITNESS: The most important was always
 19        my patients. They said that I was -- I was a
 20        good doctor. I have the --
 21 BY MR. DIAZ:
 22     Q. All right.
 23     A. I have the recognition of them.
 24     Q. And -- and we're going to come back to that at --
 25 at the appropriate time in my -- in my inquiry here,


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 141 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              265

  1 I -- I assure you.
  2    A. Uh-huh.
  3    Q. But you also -- I think I heard you say you have
  4 an MBA in business administration?
  5    A. Yes.
  6    Q. Or did I mishear you?
  7    A. No. Yes, I'm MBA. I did my MBA, in the FIU.
  8    Q. Okay. And, then, when you came to the United
  9 States, we don't need to go through -- I don't want to
 10 go through your entire employment history, but at some
 11 point in time, you opened your own medical practice, I
 12 think in pediatrics, and then after that you started
 13 working as a medical director; is that correct?
 14     A. It's correct.
 15     Q. And you talked about being an expert, in some
 16 questions earlier today, right after lunch, and I want
 17 to understand -- what I'm curious about is to know
 18 whether you have ever been an expert witness, where
 19 you've testified either in a deposition or at a maybe a
 20 Worker's Compensation hearing, or in a trial, for a
 21 private entity or for the government. And I think you
 22 may have.
 23     A. No, I didn't. But I want to clarify, I never
 24 said I was an expert.
 25     Q. Okay. All right. Have you ever -- besides the


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 142 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              266

  1 deposition and I know the one deposition you gave in a
  2 lawsuit that had to do with PIP benefits, and this
  3 deposition, have you ever given any other depositions?
  4    A. They are not related with the PIP clinics, no.
  5 Always my depositions were related with the PIP clinics.
  6 I didn't have any other depositions.
  7    Q. All right. And, then, as between Health and
  8 Wellness, Medical Wellness, and Pain Relief Clinic, did
  9 you work for all three of those clinics?
 10     A. No.
 11     Q. Not at the same time, necessarily, but at some
 12 point in time?
 13     A. No, I work only for Health and Wellness.
 14     Q. Okay. So, you never worked at Medical Wellness
 15 and you never worked at Pain, correct?
 16     A. No.
 17     Q. Okay. You became a medical director, at Health
 18 and Wellness, at some point in time, right?
 19     A. Yes.
 20     Q. Okay. Now, I think you said that in order to be
 21 that medical director, you had to get either interviewed
 22 or vetted, that's V-E-T-T-E-D, vetted, by AHCA?
 23     A. Yes.
 24     Q. When you began to work as a medical director, for
 25 Health and Wellness, were you already a medical director


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 143 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              267

  1 at one or more other medical clinics?
  2    A. Yes.
  3    Q. When you worked -- or when you came on as medical
  4 director, at Health and Wellness, did -- would that have
  5 been within the 10, at the time, permitted number of
  6 medical clinics where you could serve as a medical
  7 director? Were you within that compliance regulation?
  8    A. Yes.
  9    Q. Okay. And, then, I think you said that the
 10 person who -- that segued you into Health and Wellness
 11 was Lazaro Muse?
 12    A. Yes.
 13    Q. And you don't remember how it was that he
 14 contacted you or you contacted him; am I right?
 15    A. Yes, I remember. I contact him because they was
 16 recommended by the ex-wife.
 17    Q. Okay. And do you remember her name?
 18    A. Not at this point. It was mentioned today, but I
 19 don't remember. Yeah.
 20    Q. In that, give or take, 30-minute interview, that
 21 you had with AHCA, did AHCA tell you, one way or the
 22 other, what specific things they wanted to make sure you
 23 did, as a medical director, whether at Medical Wellness
 24 or any other medical clinic you worked at, as a medical
 25 director?


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 144 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              268

  1          MS. SALADRIGAS: Form.
  2          THE WITNESS: Yes, they tell me some rules
  3       that they have to have the medical director.
  4 BY MR. DIAZ:
  5    Q. And we're going to talk a little bit more about
  6 the specifics of the operations at Health and Wellness,
  7 but while you were there --
  8    A. Uh-huh.
  9    Q. -- do you believe that, from your angle, from the
 10 medical director standpoint, that you met all of those
 11 AHCA requirements, everything that you understood that
 12 you had to do to meet their standards and criteria?
 13           MS. SALADRIGAS: Form.
 14           THE WITNESS: Well, I really don't know.
 15       You know, it's a very bad thing to judge your own
 16       work, but I mentioned already that I was not an
 17       example for a medical director, because the
 18       duties of an oversight and the duties of a
 19       control, etcetera, etcetera, was never was my
 20       strength.
 21 BY MR. DIAZ:
 22    Q. When you first sat down with Mr. Muse, and if you
 23 ever spoke to Beatriz, did you tell them what you just
 24 told us? Did you tell them that, in your opinion, you
 25 were not suited to perform as a medical director?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 145 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              269

  1          MR. NICOLEAU: Form.
  2          THE WITNESS: No, I never say that I cannot
  3       pursue to be a medical director, even now. I
  4       said I was not the ideal medical director, and I
  5       maybe was far to be the ideal, but I also was not
  6       a bad medical director. And never did I mention
  7       this to my employers. That's some kind of crazy,
  8       no?
  9 BY MR. DIAZ:
 10    Q. I want to try to see if I can put this in some
 11 kind of clear or more pointed perspective. Okay? And
 12 I'm going to give you a scale, and ask you to scale what
 13 you perceive you mean by what you say, when you say, I
 14 don't think I was a very good, to use your words,
 15 medical director.
 16       If A is an outstanding medical director, and F is
 17 an absolute failure, and C is in the middle, meaning you
 18 meet the minimum standards, you're not stellar, and
 19 you're not a failure as a medical director, would you
 20 say you were an A medical director, a C, or an F?
 21             MS. SALADRIGAS: Objection to form.
 22             THE WITNESS: C.
 23 BY MR. DIAZ:
 24    Q. Or somewhere in between?
 25    A. Yeah, C. I was approved, but no brilliant.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 146 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              270

  1    Q. Okay. But just to be clear, you didn't express
  2 any concerns that you had, to Mr. Muse or Beatriz Muse,
  3 about how confident and comfortable you felt in acting
  4 as a medical director; am I correct?
  5    A. Yeah, you're correct.
  6    Q. I am or I am not?
  7    A. Yes, you are.
  8    Q. Okay. Thank you.
  9       Now, you were asked some questions about who, in
 10 your perception, owned Health and Wellness. I want to
 11 ask you a little bit about that.
 12        Did you ever have any conversations with Lazaro
 13 or Beatriz, or anybody else, where they told you who was
 14 the owner of Health and Wellness?
 15     A. No, not really. They never told me who was the
 16 owner of Health and Wellness.
 17     Q. All right.
 18     A. But they did --
 19     Q. Did you ever see any stock -- go ahead.
 20     A. Uh-huh. No, they leave this to my perception,
 21 and I didn't ask even. Probably, I make a mistake.
 22     Q. Okay. And that was my next question, they didn't
 23 tell you, and you didn't ask; am I right?
 24     A. Yes.
 25     Q. Okay. And I'm going to ask you a little bit


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 147 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              271

  1 about your perceptions, in a moment, but I want to clear
  2 some ground first.
  3       Number one, you never saw any stock certificates,
  4 any letters, any correspondence, or any documentation
  5 that said who was, one way or the other, the owner of
  6 Health and Wellness, when you were the medical director
  7 there; am I right?
  8    A. Yes, you're right.
  9    Q. Okay. And I think I heard you say that your
 10 interaction with Lazaro was primarily when you
 11 negotiated with him your salary and your schedule, for
 12 Health and Wellness, right?
 13    A. Yes, right.
 14    Q. And, then, if I heard you correctly, you said
 15 that the person whose presence you viewed more when you
 16 were at Health and Wellness was Beatriz, over Lazaro; am
 17 I correct?
 18    A. Yes, you're correct.
 19    Q. Okay. And while you may have a perception as to
 20 who was its owner, the truth of the matter is you don't
 21 know, one way or the other, who was the owner of Medical
 22 Wellness; am I correct?
 23           MS. SALADRIGAS: Form.
 24           THE WITNESS: You're correct, I didn't know.
 25 BY MR. DIAZ:


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 148 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              272

  1    Q. Okay. Okay. And -- and I -- I don't want you
  2 speculating that because, you know, Lazaro negotiated
  3 with you, your contract, you thought he was the owner,
  4 or speculating on the other side that because Beatriz
  5 was writing your checks, and she was there more obvious
  6 to you, that she was the owner, either. So, I just want
  7 to make sure that we're not speculating here.
  8       So, just to hammer this down, you don't know, one
  9 way or the other, who was the true owner of Health and
 10 Wellness, when you worked there, as a medical director;
 11 am I correct?
 12           MS. SALADRIGAS: Form.
 13           THE WITNESS: Yes, this is correct, because
 14       I didn't review any documents related to the
 15       corporation or nothing like that.
 16 BY MR. DIAZ:
 17    Q. And -- and there was no reason for you to do
 18 that?
 19    A. Is what what?
 20    Q. Am I right?
 21    A. No, I don't know what your question is.
 22    Q. There was no reason for you to do that?
 23    A. I don't understand your question.
 24           MR. NICOLEAU: He said: And there was no
 25       need for you to do that?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 149 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              273

  1          MS. SALADRIGAS: Form.
  2          THE WITNESS: I don't think there was a need
  3       to do that.
  4 BY MR. DIAZ:
  5    Q. Okay. You were asked whether or not you ever
  6 suggested -- either suggested, or you, yourself, ever
  7 put together policies and procedures, for Health and
  8 Wellness, and I think you said no.
  9       My question, there's a follow-up to that is: Did
 10 AHCA tell you or anybody else tell you that you needed
 11 to do that, at Health and Wellness?
 12           MS. SALADRIGAS: Form.
 13           THE WITNESS: No.
 14 BY MR. DIAZ:
 15    Q. Okay. And even though there were no, to your
 16 awareness, written policies and procedures, at Health
 17 and Wellness, based on the way they operated, did it
 18 appear to you, at the time, that they were operating
 19 within acceptable standards for AHCA, in terms of the
 20 way they were operating their business and treating
 21 their patients?
 22           MS. SALADRIGAS: Form.
 23           THE WITNESS: Yes, probably. I didn't think
 24       there was anything wrong, but you know.
 25 BY MR. DIAZ:


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 150 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              274

  1    Q. Okay. Well -- and that's my point, if you -- if
  2 you had -- without any written policies or procedures,
  3 but if you had witnessed something that, as a medical
  4 director, and I think you said these were your patients,
  5 and you treated them. If you had seen something wrong
  6 or medically unnecessary, or medically unsound, you
  7 would have intervened, as the medical director, and said
  8 something; am I correct?
  9            MS. SALADRIGAS: Form.
 10            THE WITNESS: Yes.
 11 BY MR. DIAZ:
 12     Q. And you never saw a reason or need to do that; am
 13 I right?
 14     A. Yes, but, also, I can say that I don't think that
 15 the clinic have a very high standard of care.
 16     Q. Well, and we're going to talk about that, in a
 17 minute. See, there's a difference between being
 18 careless or negligent and committing fraud. And that's
 19 really where I want to get to. And we're going to get
 20 to that, in a little bit. Okay?
 21     A. Okay.
 22     Q. So, when you first started working at Health and
 23 Wellness, in terms of the overall operations, I'm not
 24 talking now looking back, I'm talking at the time when
 25 you walked in their doors, and you saw their operations,


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 151 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              275

  1 and you signed the contract, and you agreed to treat
  2 those patients, and you agreed to charge $1,500 a week,
  3 was the space and the equipment they had, from your
  4 perspective, adequate?
  5    A. Yes.
  6           MR. SPECTOR: Form.
  7           MS. SALADRIGAS: Form.
  8 BY MR. DIAZ:
  9    Q. Were the certifications, at least that you were
 10 able to see on the walls, did they appear to you to be
 11 adequate? Meaning that their staff was properly trained
 12 and certified, with licenses; did it appear to you to be
 13 that way?
 14           MS. SALADRIGAS: Form.
 15           THE WITNESS: Yes.
 16 BY MR. DIAZ:
 17    Q. And before you got your first paycheck, did you
 18 ever express to Lazaro Muse, or Beatriz Muse, or anybody
 19 at Health and Wellness, that you felt that they were not
 20 at least up to minimum standards? I'm going to call it
 21 a C, using my prior reference, an A, a C, and an F.
 22       Did you ever tell anybody they were substandard,
 23 subpar, and either they needed to correct it or you
 24 weren't going to be a part of it? Did you ever say that
 25 to anybody, at Health and Wellness?


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 152 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              276

  1    A. I don't understand your question. It's not very
  2 clear for me. It's confusing.
  3    Q. Sure. Before you began operating at Health and
  4 Wellness, did you tell anybody there that you were
  5 dissatisfied with the space, the equipment, the
  6 staffing, or their capability to treat your patients;
  7 did you ever express that to anybody?
  8    A. No.
  9    Q. Okay. As the medical director, if you saw
 10 something like that, do you think it was your
 11 responsibility to tell them that, so your patients
 12 wouldn't receive inadequate treatment?
 13     A. Yes.
 14     Q. And do you believe that any of your patients, at
 15 Health and Wellness, ever received inadequate medical
 16 treatment?
 17            MS. SALADRIGAS: Form.
 18            THE WITNESS: Not my knowledge.
 19 BY MR. DIAZ:
 20     Q. Okay.
 21     A. I didn't have any --
 22     Q. Were any complaints ever made -- I'm sorry.
 23        Were any complaints -- did any complaints ever
 24 come to your ear, from a patient at Health and Wellness,
 25 about the quality of the service that they were


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 153 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              277

  1 receiving, in terms of the evaluations and treatments?
  2 Did you ever hear of any complaints?
  3    A. No.
  4    Q. Okay. And in terms of your schedule, which I
  5 think was Tuesdays and Thursdays, from around 12 to 4,
  6 sometimes 5, I know you said there was some variation
  7 you may come in an extra hour or day a week?
  8    A. Yeah.
  9    Q. Were you satisfied, as the medical director, when
 10 you were at Health and Wellness, that the time that you
 11 were spending there was sufficient to cover the needs of
 12 the patients?
 13           MS. SALADRIGAS: Form.
 14           THE WITNESS: "The needs of the patients,"
 15       what do you mean --
 16           MS. PARKER: Form.
 17           THE WITNESS: -- to see the patients and
 18       order the treatments or what? What do you ask
 19       about?
 20 BY MR. DIAZ:
 21    Q. Okay. This is a very general question. What I'm
 22 trying to find out is this: You were not in Health and
 23 Wellness, Monday through Friday, 9 to 5, or while they
 24 were open for operations the entire time; am I correct?
 25    A. You are correct.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 154 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              278

  1    Q. Okay. What I'm trying to find out is, based on
  2 the schedule that you held there, did you feel that you
  3 were not putting enough time, at Health and Wellness, so
  4 that the patients, so in your mind, the patients were
  5 being adequately evaluated and treated?
  6           MS. SALADRIGAS: Form.
  7           MS. PARKER: Form.
  8           THE WITNESS: Okay. I was --
  9           MS. PARKER: As the medical director or
 10       medical doctor?
 11 BY MR. DIAZ:
 12     Q. As a medical doctor.
 13     A. No, as a medical doctor, I was doing my job okay.
 14     Q. Okay. Because you were just not only just the
 15 medical doctor, you were also the medical director,
 16 correct?
 17     A. Correct.
 18     Q. Did you ever tell Lazaro Muse, or Beatriz Muse,
 19 or anybody else, that you felt either as a medical
 20 director, or a medical doctor, that you needed to spend
 21 more time at Health and Wellness because patient care
 22 was being compromised?
 23            MS. SALADRIGAS: Form.
 24            THE WITNESS: No, I don't think that the
 25       patient care was compromised, and I didn't say


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 155 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              279

  1       that.
  2 BY MR. DIAZ:
  3    Q. Did you see anybody, at Health and Wellness, do
  4 anything under your watch, either as a medical doctor or
  5 a medical director, that you felt was compromising
  6 patient care?
  7           MS. SALADRIGAS: Form.
  8           THE WITNESS: No. As far as I remember, no,
  9       I didn't see anything like that.
 10 BY MR. DIAZ:
 11     Q. Okay. And I think you said you did periodic
 12 reviews of patients' files, or patient charts, in your
 13 capacity as a doctor, at Health and Wellness?
 14     A. As a capacity of doctor or medical director, what
 15 do you say?
 16     Q. Well, either one. Did you ever look at patients'
 17 charts and patient files?
 18     A. I'm not going to review my own charts. It
 19 doesn't have any sense. But I --
 20     Q. Right. Let's go back. Go ahead. Let me go down
 21 a different road here.
 22     A. Okay.
 23     Q. As a medical doctor, when a new patient came into
 24 Health and Wellness, did you have to meet that patient
 25 face-to-face?


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 156 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              280

  1    A. Sure.
  2    Q. Okay. And after that initial face-to-face, would
  3 you do an evaluation?
  4    A. How I can do an evaluation if I don't know the
  5 patient? I have to see the patient face-to-face, to do
  6 an evaluation.
  7    Q. All right. And, then, if you -- did you then
  8 exercise your independent medical judgment, in order to
  9 decide whether or not a plan of treatment was
 10 appropriate?
 11    A. Yes, of course.
 12    Q. And would that then be followed up and followed
 13 through with the other employees, at Health and
 14 Wellness?
 15           MS. SALADRIGAS: Form.
 16           THE WITNESS: Yes. I was marking or
 17       reading, whatever you want to say, the medical
 18       treatment. And they was followed by the rest of
 19       the people there, at least I suppose that.
 20 BY MR. DIAZ:
 21    Q. For that same patient, was there any practice in
 22 place where you would want to see that patient, either
 23 every month or periodically, or after you did the
 24 evaluation, were there times when you would never see
 25 the patient again?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 157 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              281

  1           MS. SALADRIGAS: Form.
  2           THE WITNESS: No, we see the patient in two
  3       follow-ups and a final examination. We see the
  4       patients on four occasions.
  5 BY MR. DIAZ:
  6    Q. When you say "we," does that include yourself, as
  7 a medical doctor?
  8    A. Well, myself, I don't know. I say "we." I don't
  9 know why "we." I see the patients in two follow-ups and
 10 a final examination. In a regular --
 11    Q. And how do you -- go ahead.
 12    A. In a regular basis, but they -- sometimes they
 13 need more follow-up and sometimes the patient didn't
 14 come back. You know, these are things that happens in
 15 the practice. Sometimes the patient didn't like how he
 16 was treated and didn't come back.
 17    Q. Understood. Can you just help us, since a
 18 distinction has been made about your work at Health and
 19 Wellness, as a medical doctor, versus the medical
 20 director, in your own words, can you explain to me what
 21 the line is usually between the two? And you can do it
 22 differently by telling me what your responsibilities
 23 were as a medical director, versus what they were as an
 24 M.D.?
 25    A. As an M.D., your duties are the duties of an


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 158 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              282

  1 M.D., to see a patient, to evaluate a patient, to make a
  2 diagnosis, as possible, to order treatment, at your
  3 criteria, and to follow up what happened with the
  4 patient later on, with the treatment.
  5       As a medical director, you have to control the
  6 basic administrative things of the place. And for this,
  7 I always say that I was not very good in administration.
  8 Here I'm an MBA. At this time, I was not an MBA. But I
  9 didn't like, too much, that work. And even though I did
 10 some controls of the people that was working there, I
 11 saw the certifications on the walls, or whatever, and I
 12 saw some of the charts, and I was seeing that the
 13 treatments were rendered and like that, but I was not
 14 obsessive compulsive, that kind of control.
 15     Q. Okay. There was some discussion about, I think
 16 you said, that at the time that these different services
 17 were rendered, at Health and Wellness, that there were
 18 other more expensive modalities that were available in
 19 the market, but were not present at Health and Wellness.
 20       Do you find -- at the time, did you find that was
 21 problematic or was it just a situation where these other
 22 machines were not necessary, or within budget, in terms
 23 of the services that the patients needed?
 24           MS. SALADRIGAS: Form.
 25           THE WITNESS: It's my interpretation of what


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 159 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              283

  1       I say. What I said, it was available something,
  2       something that was too much sophisticated for
  3       this kind of treatments. I didn't say there was
  4       any other place that were doing that. I was
  5       doing that in some period of time, in which I was
  6       trying to help a paralytic patients, and patients
  7       with lost of strength in the muscles. And I was
  8       doing this job very careful.
  9           And other times, I was specializing in
 10        electric treatments of patients, using
 11        electricity for treatment of patients. And I
 12        didn't say this was available, in any other
 13        place. I was saying that this is the possibility
 14        to do better treatments, than the usual treatment
 15        that they make in that clinic, or other clinics.
 16        Okay?
 17 BY MR. DIAZ:
 18     Q. Based on -- if I hear you correctly, what you're
 19 saying is that the equipment available at Health and
 20 Wellness was sufficient, for the most part, for the
 21 needs of the patients, but if there was a variation, you
 22 would then refer that patient, or those patients, to a
 23 specialist, or to another facility, for a different type
 24 of treatment that Health and Wellness was not capable of
 25 treating?


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 160 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              284

  1           MS. SALADRIGAS: Form.
  2           THE WITNESS: Yeah, sure, if I going to find
  3       that a patient needs a more sophisticated
  4       treatment or a more sophisticated diagnostic
  5       system, I will recommend this to go to other
  6       places.
  7 BY MR. DIAZ:
  8    Q. It sounds to me like -- and I'm not trying to put
  9 words in your mouth. You tell me if I'm wrong and
 10 correct me. But it sounds like most of the patients,
 11 which means more than half, maybe not a hundred percent,
 12 but somewhere in between, most of the patients that came
 13 to Health and Wellness were from some form of motor
 14 vehicle accident, correct?
 15    A. Yes, absolutely.
 16    Q. And, equally, most of those patients had what
 17 sometimes could commonly be called -- Doctor, you may
 18 not use this term, but soft tissue injuries?
 19    A. Yes, I use this term. Most of them were soft
 20 tissue injuries, yeah.
 21    Q. Now, I want to make sure that we're clear, on the
 22 record, what we mean by "soft tissue."
 23       Soft tissue doesn't mean it's not a painful
 24 injury, correct?
 25    A. No, soft tissue means what is considered is a


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 161 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              285

  1 muscle, or skin, or fat pad, or ligament. This means
  2 no, absolutely, soft tissue injury is painful.
  3    Q. Okay. And, so, because most of these patients
  4 came from motor vehicle accidents, were you surprised to
  5 see that the nature of the complaint and the degree of
  6 pain, complained about, was substantially similar,
  7 although not obviously identical, in every case?
  8       Were you surprised to see that they were
  9 complaining primarily about head, neck, shoulder, and
 10 upper back injuries?
 11            MS. SALADRIGAS: Form.
 12            THE WITNESS: These were the most common
 13        complaints, yes.
 14 BY MR. DIAZ:
 15     Q. All right. So, I just want to understand, with
 16 the large percentage of patients that were being treated
 17 at Health and Wellness, was there something that set off
 18 alarms and bells, and red flags, in your mind, that all
 19 of these people were basically complaining of the same
 20 general type of injuries?
 21            MS. SALADRIGAS: Form.
 22            THE WITNESS: No, not really. Because I
 23        explain that most of the injuries that happen in
 24        MVAs are related with these complaints. I don't
 25        think that these were fabricated. I cannot say


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 162 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              286

  1       that it was not, but I was not surprised of that.
  2          I just explained why I was explained what
  3       happened there. Whiplash is a more common
  4       accident -- motor vehicle accident, as a rear
  5       accident. All those things, I already talk
  6       about. In --
  7 BY MR. DIAZ:
  8    Q. And that's -- go ahead.
  9    A. In that way, I'm not very surprised that many,
 10 many patients have the very same complaints.
 11    Q. And would that explain why, generally, with some
 12 variation, most of the modalities and treatment -- and,
 13 again, there's some variation, maybe in terms of
 14 intensity and duration, but does that explain why,
 15 generally, more than 50 percent of patients would
 16 receive the same type of treatment because more than
 17 50 percent of the patients suffered the same, generally,
 18 type of injury?
 19           MS. SALADRIGAS: Form.
 20           THE WITNESS: Yes, it's related one thing
 21       with the other.
 22 BY MR. DIAZ:
 23    Q. All right. Did anybody at Health and Wellness,
 24 anybody, try to influence your independent medical
 25 judgment, as you were performing as a medical doctor?


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 163 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              287

  1    A. No, not at all.
  2    Q. Did anybody at Health and Wellness, including the
  3 Muses, try to influence or corrupt you in what you were
  4 doing or advising, at Health and Wellness, as a medical
  5 director?
  6          MS. SALADRIGAS: Form.
  7          THE WITNESS: Well, I don't understand the
  8       question. If I going to be corrupted, as a
  9       medical director, and I was request to do that?
 10       This is the question? Excuse me.
 11             MR. NICOLEAU: Counsel, could you rephrase?
 12 BY MR. DIAZ:
 13    Q. The -- the question is whether or not -- yeah.
 14 The question is whether or not Lazaro Muse, or Beatriz
 15 Muse, or anybody else, at Health and Wellness, asked to
 16 you do something, as a medical director, that you
 17 thought was unethical, illegal, or immoral?
 18             MS. SALADRIGAS: Form.
 19             THE WITNESS: No, no, I'm never going to
 20       accept something like that. And they knew
 21       perfectly that I'm not going to accept something
 22       like that.
 23 BY MR. DIAZ:
 24    Q. Okay. And we're going to get to that, in a
 25 minute, because that's what State Farm is essentially


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 164 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              288

  1 claiming happened in this case, and we're going to go
  2 through that. Okay?
  3    A. Okay.
  4    Q. But, first, let me ask you this: Your salary --
  5 was your salary based upon how many patients you saw a
  6 week?
  7    A. No.
  8    Q. Was your salary based upon the profitability of
  9 Health and Wellness?
 10    A. No.
 11    Q. So, is it fair to say that your salary was not
 12 tied into, in any way, shape, or form, either patients
 13 or profits, at Health and Wellness?
 14           MS. SALADRIGAS: Form.
 15           THE WITNESS: No.
 16 BY MR. DIAZ:
 17    Q. Okay. Now, the days that you were at Health and
 18 Wellness, I think Tuesdays and Thursdays, and maybe the
 19 occasional extra day or extra hour, were you able to
 20 visualize and see, at times, the actual hands-on massage
 21 therapy, and the other therapy treatments, that were
 22 being given to patients, at Health and Wellness?
 23    A. Yes, I saw.
 24    Q. All right. And from what you were able to see,
 25 did it appear to you that these were procedures and


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 165 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              289

  1 treatments that were being properly and adequately being
  2 rendered to the patients, at the time, as you observed
  3 them?
  4    A. Yes.
  5    Q. Okay. And from your eyes and your ears, and your
  6 vision, and your perception, on the days that you were,
  7 you know, boots on the ground, inside Health and
  8 Wellness, were its operations and treatment of its
  9 patients consistent with AHCA, federal, and state rules,
 10 as far as you know, and consistent with the medical
 11 orders that you had prescribed?
 12           MS. SALADRIGAS: Form.
 13           THE WITNESS: Probably, most likely, yes. I
 14       cannot certify that. As far as I know, I didn't
 15       have any complaints about it, but I was not
 16       policing all these activities.
 17 BY MR. DIAZ:
 18    Q. Right. And, certainly, there might have been --
 19 you don't know what occurred when you weren't there to
 20 see it, but what you did see when, were you there, are
 21 you satisfied -- at the time, were you satisfied that
 22 the therapies and the treatments were being done
 23 properly, for these patients?
 24           MS. SALADRIGAS: Form.
 25           THE WITNESS: Well, I tell you, I would like


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 166 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              290

  1       instead to massage therapies to be physical
  2       therapies, there. And I would like to probably
  3       to be -- the reports to be a little more -- more
  4       extensive. But the -- essentially, I think there
  5       are things you can change and things that you
  6       cannot change.
  7 BY MR. DIAZ:
  8    Q. Did you -- at any time before you were no longer
  9 working at Health and Wellness, did you ever, in writing
 10 or in person, tell anybody, including Lazaro and Beatriz
 11 Muse, that you objected to their record keeping
 12 protocol?
 13    A. No, I never did that.
 14    Q. Did you ever tell them that?
 15    A. No, I never did that.
 16    Q. Okay. And I hear you saying it now, and that's
 17 fine. What I want to know is whether you told it to
 18 them back then.
 19       And, so, similarly, you never told Lazaro or
 20 Beatriz Muse, or anybody at Health and Wellness, at the
 21 time, that you felt that they were deficient in the way
 22 that they were handing their patients; am I correct?
 23    A. No, I never say that. I never talked to them
 24 about that.
 25    Q. I'm sorry?


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 167 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              291

  1    A. No, I never told them.
  2    Q. And you never said -- right. And you never told
  3 them, hey, guys, you need to bring in licensed physical
  4 therapists, they're better than licensed medical
  5 therapists -- licensed massage therapists. You never
  6 told anybody that when you were working at Health and
  7 Wellness, correct.
  8    A. Yes, I say that I would prefer physical therapy
  9 to be over the work of the massage therapist, and I
 10 prefer that. I say this sometimes, I think a couple of
 11 times, two or three times. But --
 12    Q. When you were working --
 13    A. -- I lost the hopes about that.
 14           MS. SALADRIGAS: What was your question?
 15 BY MR. DIAZ:
 16    Q. Who did you speak to about that?
 17    A. I don't understand the question. What --
 18    Q. Who did you speak -- okay. Here's the question:
 19 Who, at Health and Wellness, while you worked there, did
 20 you tell, in words or substance, that you objected to
 21 LNPs and you thought they needed to use LPTs?
 22    A. Well, I didn't mean that. I didn't object LNPs.
 23 I was thinking that a physical therapist is going to be
 24 a better option and he can oversight what they are
 25 doing. And these are going to be easier for me, to be


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 168 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              292

  1 sure that everything is going to be done better. But I
  2 was not insisting that. That was not the saying this
  3 every day or every month. I think I said this a couple
  4 of times. And, well, they decide not to do it. It's
  5 okay. Well, I think they have a massage therapy school,
  6 and they -- I think they graduated there, and they were
  7 assured that they were okay. And I -- I'm almost sure
  8 that there was a physical therapist there and I really
  9 never understand why they didn't bring this to the
 10 place, to help, because they have a good relation,
 11 probably. I didn't know, but I supposed so.
 12      Q. Let me just be clear, because I've heard you say
 13 a couple of times, in your answer, I think this, and I
 14 think that. And I want to deal with facts and accurate
 15 memory, and not speculation. So, let me see if we can
 16 try to split this a little bit.
 17         Do you have a specific recollection, one way or
 18 the other, who you spoke to, at Health and Wellness,
 19 where you said they needed to use LPTs, at Health and
 20 Wellness?
 21      A. I cannot tell you with exactly to with whom we
 22 went --
 23      Q. Do have you a specific recollection --
 24             MR. NICOLEAU: Wait.
 25             Okay. Now, answer.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 169 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              293

  1           THE WITNESS: You know, I remember that I
  2      did that. To whom? You know, there's not many
  3      people that I can do -- say so. Probably, I say
  4      this to Beatriz Muse, because she was organizing
  5      the school of massage therapists. And I was
  6      thinking that maybe she can do that because she
  7      has the relation with physical therapists.
  8           But I don't remember when and what time.
  9      And I'm not sure it was with her or with the
 10        brother, or was with other person. I don't know.
 11        You want to -- you want facts?
 12 BY MR. DIAZ:
 13    Q. Is it --
 14    A. Facts?
 15    Q. No. It --
 16    A. What are facts?
 17    Q. I'm sorry. Go ahead.
 18        Did you ever put anything in writing to anybody
 19 at Health and Wellness where you suggested using at
 20 least one LPT, if not more?
 21    A. No, I don't like to write too much.
 22    Q. Okay. All right. And when you said it was
 23 probably Beatriz Muse, you have some doubt in your mind
 24 that it was somebody else? Is it your best guess it was
 25 her?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 170 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              294

  1           MS. SALADRIGAS: Form.
  2           THE WITNESS: My best guess is her, but I'm
  3       not sure. I cannot swear that.
  4 BY MR. DIAZ:
  5    Q. And what did she say, in response?
  6    A. Probably, she says that they're going to try to
  7 do it, they are going to see about it, etcetera,
  8 etcetera. They didn't deny the possibility of that was
  9 a positive thing, yeah.
 10     Q. Okay. You prefaced your answer with "probably",
 11 some people might say you're guessing or speculating.
 12 And I want to try to take that out of the equation.
 13        Can you tell me that you have a specific
 14 recollection, not of her probably saying that, but
 15 exactly what she said to you, as close as you can
 16 remember?
 17     A. No.
 18           MS. SALADRIGAS: Form.
 19 BY MR. DIAZ:
 20     Q. I might have missed the answer.
 21           MR. NICOLEAU: He said "No."
 22 BY MR. DIAZ:
 23     Q. Okay.
 24     A. I say no.
 25     Q. All right. Let me ask you some questions now


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 171 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              295

  1 about your medical license. I know a little bit about
  2 it.
  3         It was revoked, I think, in 2014?
  4       A. Uh-huh. Yes.
  5       Q. Now, at that time -- I think it was May. At that
  6 t me, were you working, as a medical director, at any
  7 clinics?
  8       A. No.
  9       Q. Had you already separated or disassociated from
 10 all the medical director positions you held, at any one
 11 or more clinics?
 12       A. Yes.
 13       Q. Okay. And, actually, I might have misspoken. I
 14 think your court case was May of 2014. I think the
 15 revocation of the license was the following year, I
 16 think in April of 2015.
 17          Does that jog your memory?
 18       A. It was three months later.
 19       Q. Okay. All right. And in that case, you worked
 20 out a deal with the state prosecutor?
 21       A. Is it a question or information?
 22              MR. NICOLEAU: It's a question.
 23 BY MR. DIAZ:
 24       Q. Did you have a deal, a plea agreement with the
 25 state attorney?


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 172 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              296

  1    A. Yes.
  2    Q. Without telling me anything about conversations
  3 you had with your lawyer, did you have legal
  4 representation, at the time?
  5    A. Yes.
  6    Q. And who was that lawyer?
  7    A. Ira Lowe.
  8    Q. I'm sorry?
  9           (Reporter clarification.)
 10     A. Ira Lowe, which he's a very famous lawyer.
 11     Q. I know Ira. Okay.
 12     A. You know Ira? Okay. Great.
 13     Q. And if I understand you correctly, you actually
 14 pled guilty in that case. Were you adjudicated guilty
 15 or did they withhold adjudication?
 16     A. They withhold adjudication.
 17     Q. Okay. So, I'm trying to get my head around your
 18 decision to plead guilty. I want to see if I got it
 19 right.
 20        It sounds to me like you felt that you did not
 21 commit any fraud of your own will, you did not knowingly
 22 and intentionally commit fraud, but you felt that under
 23 your watch and your responsibility somebody else did.
 24        Have I said too much or is that basically why you
 25 pled guilty?


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 173 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              297

  1           MS. SALADRIGAS: Form.
  2           THE WITNESS: Yes, I think somebody else was
  3       fraudulent. And I have the possibility to be
  4       aware of that, and maybe I missed it. And for
  5       this, I feel guilty, not because I tried to do it
  6       on purpose. If not, maybe I did it for omission.
  7 BY MR. DIAZ:
  8    Q. Right. And I think you've said it very well, and
  9 I just want to be clear. You feel that your lack of
 10 oversight is what allowed a fraud to be perpetrated, and
 11 that made you responsible; am I correct?
 12           MS. SALADRIGAS: Form.
 13           THE WITNESS: Well, some way to see it,
 14        yeah.
 15 BY MR. DIAZ:
 16     Q. Okay. But I want to be real quick. Last
 17 question on this matter, and I know it's a sensitive
 18 subject for you, but I've got to make it very clear.
 19     A. It's okay. Go ahead.
 20     Q. You, yourself, never intentionally never
 21 defrauded the insurance company, for which you pled
 22 guilty. You didn't knowingly, voluntarily, and
 23 intentionally commit fraud, or conspire to commit fraud
 24 against anybody; am I correct?
 25           MS. SALADRIGAS: Form.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 174 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              298

  1           THE WITNESS: Well, you can see the benefits
  2       of this fraud. The reposition was $5,000. I'm
  3       going to be interested to make fraud, for $5,000?
  4       It's ridiculous. I'm never going to do fraud for
  5       any amount of money, but I didn't do for this
  6       coins. Okay? It doesn't have any sense. Okay?
  7       Why I going to do -- to have it -- I didn't have
  8       any benefit. I have a regular salary, in a place
  9       that I didn't have any premise to do nothing. To
 10       do fraud is not going to produce any good for me.
 11       What I going to produce fraud? But it's okay.
 12 BY MR. DIAZ:
 13     Q. You've answered my question.
 14     A. I didn't do the oversight that was necessary.
 15 And, this, I was guilty of that. And, in some way, this
 16 was part of the remorse that I have. And for this,
 17 probably, was part of the guilty plea that I did.
 18       And, sometimes, I repented on that, because
 19 probably I should go to trial, and to keep my license,
 20 and my life.
 21     Q. Well, we're going to -- I'm going to talk about
 22 that, in a moment, but you've answered my question with
 23 your explanation, but also with your rhetorical
 24 questions back to me.
 25       Were there other people charg ed with you, in


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 175 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              299

  1 that case, either in that case, itself, or in a
  2 separate, what we call, related case?
  3    A. Yes.
  4    Q. Okay. So, let me see if I got this correctly.
  5        You knew, from Ira, that if you pled guilty, that
  6 you could avoid jail time and you'd get only probation.
  7 That deal was in place and that was a guarantee; am I
  8 right?
  9           MS. SALADRIGAS: Form.
 10            THE WITNESS: Yes.
 11 BY MR. DIAZ:
 12     Q. And you knew that as good a lawyer as Ira was, if
 13 you went to trial, you don't know what the jury might
 14 do, they could convict you.
 15        And, there, you knew that you could be
 16 adjudicated as a felon, and also you could go to prison
 17 for many, many years; am I right?
 18     A. Not many, many years, but at least one to two
 19 years, yeah.
 20     Q. The guidelines were well over a year in state
 21 prison, at least a year, correct?
 22     A. At least a year, yes.
 23     Q. All right. And I guess you had a family and a
 24 home, at the time?
 25     A. Yes, I still have.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 176 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              300

  1    Q. Good. And congratulations for that.
  2       So, I assume that one of the reasons why you felt
  3 the best thing for to you do was to plead guilty was
  4 because you wanted to guarantee that you would not be
  5 separated from your family, and they wouldn't suffer for
  6 one or more years you'd be in prison, if you took the
  7 gamble, went to trial, and lost; am I correct?
  8    A. No, not totally correct. I was scared of other
  9 things.
 10     Q. I'm sorry?
 11     A. I was scared of -- aware of other problems. I
 12 have health problems. I knew that going to jail is
 13 going to be almost the end of my life. Okay.
 14     Q. So, that would be all the more reason to plead
 15 guilty to the charges they put in front of you, correct?
 16     A. Yes, at least I was pushed to do that by my
 17 doctor, my family, and even Ira, that he wants to go to
 18 trial, but they say I cannot risk even one percent of
 19 the possibilities to be condemned as to guilty.
 20     Q. Understood. Now, that was an independent
 21 resolution to the criminal case, from what the State
 22 would, might, and ultimately did do, on your license,
 23 correct?
 24     A. Yes.
 25     Q. In other words, the prosecutor or the district


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 177 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              301

  1 attorney could not help you or control what the State
  2 would do, with your license, after that; is that right?
  3    A. No, we knew perfectly well what was going to
  4 happen with my license, if I'm going to plead guilty.
  5    Q. You pretty much knew that by taking the guilty
  6 plea your license was gone?
  7    A. Yeah, sure, we knew that.
  8    Q. And it sounds like you met all your probation
  9 conditions, meaning that you reported on time, and you
 10 paid your restitution, and you met all your court
 11 imposed obligations; am I right?
 12     A. Yes, that's right.
 13     Q. Okay. Now, the last area I want to talk to you
 14 about, and then I'll be finished, is I want to talk to
 15 you about some of the allegations in this Complaint.
 16 And I want you to comment on them, as to whether you
 17 agree or disagree, and why. Okay?
 18     A. Okay.
 19     Q. I'm going to take maybe a half a dozen or so.
 20     A. Okay.
 21     Q. Do you have any knowledge or information that
 22 Lazaro or Beatriz Muse, together with you, together with
 23 you, schemed to defraud State Farm?
 24     A. No, not at all.
 25     Q. And do you have any knowledge, one way or the


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 178 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              302

  1 other, whether it's true when State Farm claims that
  2 patients at this clinic, meaning Health and Wellness,
  3 where you worked, were not medically necessary; true or
  4 not true? As far as you know?
  5    A. It was true that it was not medically necessary
  6 or it was untrue that it was not medically necessary?
  7 Can you rephrase your question? It's a little confused
  8 for me, what you ask.
  9          MR. NICOLEAU: Counselor?
 10           MR. SPECTOR: We may have lost him.
 11           THE VIDEOGRAPHER: He was on a cell phone.
 12           MR. SPECTOR: Let's just hang, maybe he'll
 13       call back in.
 14           THE VIDEOGRAPHER: Going off video record,
 15       4:53 P.M.
 16           THE WITNESS: Can I go to the restroom?
 17           MR. SPECTOR: Of course.
 18           (Thereupon, a short break was taken.)
 19           THE VIDEOGRAPHER: We're now back on video
 20       record, 4:57 P.M.
 21 BY MR. DIAZ:
 22    Q. Thank you, Doctor. I might have missed your
 23 answer to your last question.
 24       I was just trying to find out whether you ever
 25   ssued any orders for medical treatment, at Health and


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 179 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              303

  1 Wellness, that in your sound judgment, as a doctor, you
  2 thought were not medically necessary?
  3    A. No.
  4    Q. Okay. Do you have any knowledge, one way or the
  5 other, whether medical services were never rendered,
  6 that were medically necessary?
  7    A. No, I don't have a personal knowledge of that. I
  8 cannot assure that it was every time it was rendered
  9 because I tell you that I didn't control, personally,
 10 that, but I didn't have any idea that it was not
 11 rendered, either. I think I cannot determine --
 12     Q. The Plaintiff also -- go ahead.
 13     A. -- yes or no.
 14     Q. The Plaintiff also claims that the treatment
 15 plans were pre-determined, meaning it was -- we call it
 16 canned, C-A-N-N-E-D, meaning it was prepared in advance,
 17 before the initial evaluations, and that is what was
 18 given to the patients.
 19        Do you agree that the treatment plans were all
 20 pre-determined?
 21            MS. SALADRIGAS: Form.
 22            THE WITNESS: No.
 23 BY MR. DIAZ:
 24     Q. From the beginning?
 25     A. No, they were similar, the treatment plans,


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 180 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              304

  1 because the lesions were similar, but were not
  2 pre-determined. I don't think so. I mark it.
  3       I never give the treatment before I see the
  4 patient, no. I see the patient and I give them the
  5 treatment.
  6    Q. Gotcha. State Farm also claims that there was a
  7 failure to adequately examine the insureds. That would
  8 fall on you as a doctor. Did you fail to adequately
  9 examine the insured, on initial evaluation?
 10           MS. SALADRIGAS: Form.
 11           THE WITNESS: You want me to judge myself?
 12 BY MR. DIAZ:
 13     Q. No. I want you to say whether or not --
 14     A. If I was a good doctor or not a good doctor, or I
 15 was doing my examination bad or good? I'm not the
 16 person that can answer that. It should be another
 17 physician, who says it's an oversight that, and says
 18 that maybe my evaluation was not correct, or was not
 19 enough, or whatever. Always, you can do your work
 20 better. But I tried to do the best I can, in the time
 21 that I have, and the number of patients that I have to
 22 see. You know, this happen with doctors, very often,
 23 that when you have to see many, many patients, you don't
 24 put the same attention that we have to see when you have
 25 less amount of patients.


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 181 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              305

  1       Unfortunately, the health care today pushes you
  2 to see a lot of patients to survive. And that's what
  3 happened, in this case. I have, sometimes, very few
  4 patients, I put more attention in few patients. And,
  5 sometimes, they were waiting in the waiting room was
  6 full of patients, and I have to rush through the
  7 patients, and sometimes the evaluation was not so good
  8 as others. Okay. I agree with that. But I put the
  9 effort that I can put in every one of them.
 10     Q. All right. Okay. Did you spend some time in
 11 your position, either as a medical director or as a
 12 medical doctor, looking at the records of the clinic? I
 13 think you already said as a doctor, you had to because
 14 you had to look at the patient records?
 15     A. Sure. Well, the records were -- most of the
 16 patients were seen by me, and some others probably for
 17 one of the physician's assistant. I looked the ones
 18 that was done by the physician assistant, Hilda de la
 19 Pedraja, and they were well -- well done.
 20        And about what they was putting in the records, I
 21 think it was good enough for what the patient was in
 22 complain. If the patient was more complex, than a
 23 regular patient, with soft tissue injuries, I would
 24 place it. But, usually, they were not very complex
 25 patients. They were just soft tissue injuries and they


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 182 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              306

  1 took the x-ray and said it was no fractures. And
  2 sometimes you have to do deeper examination and send the
  3 patient to MRI, or to consultation with orthopedic
  4 doctor, but most of the patients were whiplash injuries
  5 and soft tissue injuries.
  6    Q. And for those patients where it was -- I'm going
  7 to call them the outliers, O-U-T-L-I-E-R-S, that means
  8 the unusual -- some people call them the very unusual
  9 patients, for those patients that were the outlier
 10 patients, where the injuries were more severe than the
 11 larger group, subjectively and objectively, did the
 12 medical records for that patient generally reflect that
 13 differentiation?
 14           MS. SALADRIGAS: Form.
 15           THE WITNESS: Yes. Yes.
 16 BY MR. DIAZ:
 17     Q. Okay.
 18     A. Sure.
 19     Q. And based upon your position, as the medical and
 20 treating doctor, at Health and Wellness, for the years
 21 you were there, were the plans of treatment that you
 22 prescribed, in terms of the cycles, the modalities, and
 23 the intensity of those therapies, did they all match --
 24 to the best of your judgment, did they match what you
 25 thought the patient reasonably and medically needed?


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 183 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              307

  1          MS. SALADRIGAS: Form.
  2          THE WITNESS: Yes.
  3          MR. NICOLEAU: He said "Yes."
  4 BY MR. DIAZ:
  5    Q. Okay. All right. And, then, this is my last
  6 question or two.
  7       I just want to make sure -- you did not conspire
  8 with Lazaro Muse, Beatriz Muse, Noel Santos, if you even
  9 know who he is, or Health and Wellness to -- and
 10 "conspire" means you agreed -- you agreed with them, you
 11 joined them -- to defraud State Farm; is that correct?
 12    A. No, not at all.
 13    Q. And even at the time that were you there, at
 14 Health and Wellness, you didn't see anything in terms of
 15 the operations that were going on, at the time, that you
 16 felt were fraudulent or deceptive to State Farm; is that
 17 correct?
 18            MS. SALADRIGAS: Form.
 19            THE WITNESS: No, even I didn't know which
 20       patients were from State Farm.
 21 BY MR. DIAZ:
 22    Q. And you didn't care?
 23    A. I didn't know review patient was State Farm or
 24 Geico, whatever. I didn't know.
 25    Q. Okay. That's all I have. Thank you, very much,


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 184 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              308

  1 Doctor.
  2           MR. NICOLEAU: Karen? I guess Ms. Parker
  3      left us.
  4           THE WITNESS: We lost her?
  5           MR. NICOLEAU: Okay. I have nothing. We're
  6      done.
  7           MS. SALADRIGAS: You're good?
  8           MR. SPECTOR: Yeah, let me go over one
  9      thing.
 10           THE WITNESS: There is somebody there, huh?
 11           MR. NICOLEAU: No, that's the same
 12       counselor.
 13           THE WITNESS: Oh, okay.
 14           MS. SALADRIGAS: We're done.
 15           MR. NICOLEAU: We're done.
 16           THE VIDEOGRAPHER: One second. Read or
 17       waive?
 18           MR. DIAZ: Thank you, again, Doctor. Have a
 19       good day, everybody.
 20           MS. SALADRIGAS: Thank you, Rick.
 21           THE VIDEOGRAPHER: This concludes today's
 22       deposition. The time is 5:05 P.M.
 23           MR. SPECTOR: Thank you.
 24           Thank you.
 25           MS. SALADRIGAS: Thanks.


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 185 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              309

  1 COURT REPORTER: Anybody ordering?
  2 MR. SPECTOR: We're ordering.
  3 COURT REPORTER: You want to waive or read?
  4 MR. NICOLEAU: We'll read.
  5 COURT REPORTER: Copy?
  6 MR. NICOLEAU: Please.
  7     (Thereupon, the above deposition was
  8 concluded at 5:05 P.M.)
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 186 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              310

  1               CERTIFICATE OF OATH

  2
      STATE OF FLORIDA )
  3   COUNTY OF MIAMI-DADE)

  4          I, the undersigned authority, certify that
    personally appeared HUGO GOLDSTRAJ, before me and was
  5 duly sworn.
            WITNESS my hand and official seal this 26th
  6 day of August, 2019.

  7

  8
                              LAURA LENTOSKI
  9

 10
           REPORTER'S DEPOSITION CERTIFICATE WITH
 11              ACKNOWLEDGEMENT

 12
            I, LAURA LENTOSKI, do hereby certify that I
 13  was authorized to and did stenographically report the
    foregoing deposition; and that the transcript is a true
 14 record of the testimony given by the witness.

 15           I further certify that I am not a relative,
    employee, attorney or counsel for any of the parties,
 16 nor am I a relative or employee of any of the parties'
    attorney or counsel connected with the action, nor am I
 17 financially interested in the action.

 18           Dated this 26th day of August, 2019.

 19

 20

 21                LAURA LENTOSKI

 22

 23

 24

 25


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 187 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                              311

  1              ERRATA-SIGNATURE PAGE

  2     STATE FARM V HEALTH & WELLNESS SERVICES, ET AL
              CASE NO: 1:18-CV-23125-RNS
  3        DEPOSITION TAKEN: August 13, 2019

  4 PAGE ____________ LINE ____________
    NOW READS: ____________________________________________
  5 SHOULD READ: __________________________________________
    REASON FOR CHANGE: ____________________________________.
  6
    PAGE ____________ LINE ____________
  7 NOW READS: ____________________________________________
    SHOULD READ: __________________________________________
  8 REASON FOR CHANGE: ____________________________________.

  9 PAGE ____________ LINE ____________
    NOW READS: ____________________________________________
 10 SHOULD READ: __________________________________________
    REASON FOR CHANGE: ____________________________________.
 11
    PAGE ____________ LINE ____________
 12 NOW READS: ____________________________________________
    SHOULD READ: __________________________________________
 13 REASON FOR CHANGE: ____________________________________.

 14  PAGE ____________ LINE ____________
    NOW READS: ____________________________________________
 15 SHOULD READ: __________________________________________
    REASON FOR CHANGE: ____________________________________.
 16
    PAGE ____________ LINE ____________
 17 NOW READS: ____________________________________________
    SHOULD READ: __________________________________________
 18 REASON FOR CHANGE: ____________________________________.

 19  PAGE ____________ LINE ____________
    NOW READS: ____________________________________________
 20 SHOULD READ: __________________________________________
    REASON FOR CHANGE: ____________________________________.
 21

 22     Under penalties of perjury, I declare that I have
    read the foregoing transcript, and together with any
 23 changes made above, the facts stated herein are true.

 24
    ____________           ___________________________
 25    DATE                 HUGO GOLDSTRAJ


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 188 of
                                       229
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 189 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES               Index: 20..accident
       20             26                                                      152:8
            136:12         239:19              4                6          A-V-I-D
            171:14
                      27                                                     262:8
            247:18,
                           248:12      4                6
            19,23                                                          abduction
                                            181:20           181:20
                      27th                                                   205:16
       2000                                 183:13,          184:1
                        248:8,9
         134:17                             15,16,17                       Abraham
                                                        66
         136:11       2:28                  184:1                            248:18
                                                             138:4
                        208:19              277:5
       2001                                                                abroad
         136:11       2:40             40                                    264:14
                        208:22              213:23,24           7
       2002                                                                absolute
                                            248:7                            269:17
         149:15
                                                        70
                              3        42
       2004                                                  163:10        absolutely
                                            248:7,12                         148:24
         149:20                                              171:15
         156:13       3                441                   214:3           211:6
         157:12            133:9         156:4                               232:14
                                                        79th                 239:17
         158:8             146:2,5,
                                       45                 154:15,
                           15 148:1                                          262:12
       2006                                 191:21,22     18,21
                           149:24                                            263:7
         157:17
                           153:5       48                                    284:15
       2007                198:11           169:4               8            285:2
         158:8             200:18           177:3
                                                                           abuse
         250:22            239:9,11,
                                       4:53             8                    150:23
                           14 247:22
       2008                              302:15              181:20
                           252:13                                          abused
         157:17                                              230:23
                                       4:57                                  150:19
       2012
                      30
                                         302:20              240:6
                           137:21                                          accept
         194:8,10                                       80
                           191:22                                            287:20,21
         218:25                                              163:9
                           241:12              5
         238:12                                                            acceptable
         239:19       30-minute                                              273:19
         241:12         267:20         5                        9
                                                                           accident
         242:15                             184:1                            162:21
                      33
                                            277:6,23    9
       2013                137:22,                                           163:4,12,
                                                             230:13          14 164:1,
         247:22            23,24       50
                                            286:15,17        242:3,8,        2,10,18,
         248:8             138:6,14
                                                             15 277:23       19 165:2
         250:22                        50's
                      3900
                                                        90                   166:1,7
       2014             154:15,          214:5
                                                             163:3,9         167:19,22
         295:3,14       18,21          57                    167:18,24       168:4
       2015           3:18                  253:15                           169:1,3,
         295:16         237:9          5:05                                  7,19,24
                                                                A            170:6,9
       24             3:35               308:22
                                         309:8                               171:4,13
            169:4       237:12
                                                        A-H                  172:10


                                                                      800.211.DEPO (3376)
                                                                      EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 190 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES Index: accidents..American
         174:19,      acquired      adduction        222:25           289:9
         20,21,22       135:7         205:16
                                                   affidavit       ahead
         175:10,        230:14
                                    adequate         229:6           149:10
         12,17,18
                      acquisition     275:4,11                       219:17
         177:3,9,                                  affiliated
                        137:16                                       222:22
         10,13,24,                  adequately       230:24
                                                                     240:2,6
         25 178:2     acting          278:5
                                                   affirm            256:7,20
         179:2,11,      248:22        289:1
                                                     230:14,23       259:23
         15,17          270:3         304:7,8
                                                   afraid            270:19
         180:17       active        adjudicated
                                                     141:15          279:20
         263:25         262:8,9       296:14                         281:11
         284:14                       299:16
                      activities
                                                   age               286:8
         286:4,5                                     169:21
                        172:22,23   adjudicatio                      293:17
       accidents                                     171:11          297:19
                        196:16      n
         163:17,                                     214:2,7         303:12
                        206:16        296:15,16
         18,19,20,      207:1,5,                   ages
                                    administere                    aimed
         22,23          12,15,18                     162:16
                                    d                                162:6
         164:8,15,      208:4,8,
         16,17                        211:18       aggressive      Aires
                        12,13                        216:12
         169:20                                                      259:25
                        289:16      administeri
         176:19                     ng             agree           alarms
         178:24       activity                       131:10
                                       147:8                         285:18
         250:4          207:1                        133:1
         285:4                      administrat                    alcohol
                      actual                         161:22
                                    ion
                                                     183:2           178:22
                        288:20
       accurate                       265:4
         186:22                                      186:19,21     allegations
                      acute           282:7
         292:14                                      203:23          258:24
                        195:5,8,
                                    administrat      205:22          301:15
                        10
       accusation                   ive              232:23
         246:23         196:12,                                    allergies
                                      282:6          254:13
                        16,20                                        178:24
       accusations                                   301:17
                        197:1       Admitting
         251:21,25                                   303:19        allowed
                        212:19        149:20
                                                     305:8           226:14
       accused          213:9       adults                           297:10
         246:14         214:17        142:19
                                                   agreed
         252:5,7                                     249:14        alteration
                      addicted      advance          275:1,2         180:1
       accustom         178:22        149:12         307:10
         171:21                                                    AMA
                      address         303:16
                                                   agreement         263:1
       ache             154:15,     advising         295:24
         240:3          19,23         287:4
                                                                   ambulance
                        248:7,8,                   AHCA              177:12
       aches                        affect           146:14
                        10                                         Amended
         240:8                        166:22         266:22
                      addressing                                     217:8
       acquire                        167:6          267:21
                        203:11                                       218:2
         134:24                     affected         268:11
         137:8                                       273:10,19     American



                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 191 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES Index: amount..awareness
         262:20,25      188:23         204:9,11      235:6         authored
                                       222:25        305:17,18       264:6
       amount         apply
                                       239:7
         136:17         141:10,                    assisting       authorize
                                       262:3
         298:5          12,19                        261:19          234:7,20
         304:25         142:16,17   Argentina
                                                   associate       auto
                        188:24,25     143:13,18
       anatomy                                       130:1           162:21
                                      150:2
         166:3,4      appointment                    138:2           171:4
                                      259:17,
                        202:23                       139:7
       Andover                        18,20                        automatical
                                                     231:9
         135:23       appointment                                  ly
                                    Argentinian      264:1,2
         136:21,      s                                               170:7
                                      259:4
         22,25          173:4                      Association        215:10
                                      261:16
         137:1,2,                                    262:25
                      approach                                     automobile
         12                         Argentinian      263:1,2
                        246:17                                       163:4
                                    s                264:12
       anesthesia                                                    167:19
                      approaching     144:15
         187:25                                    assume            176:19
                        255:15
         188:3                      arm              220:5           264:2
         216:10       appropriate     177:14         226:10,11
                                                                   avenue
                      ly                             300:2
       angina                       armed                            142:12
                         257:20
         149:19                       261:17       Assuming          154:15,21
                      approved                       220:4           248:8,9
       angle                        arms
                        269:25
         268:9                        168:18       assure          average
                      approximate                    265:1           250:25
       angry                        Arterioscle
                      ly                             303:8
         143:8                      rotic                          avid
                         251:12
                                      149:17       assured           262:8
       anymore           263:23
                                                     292:7
         137:13                     Artery                         avoid
                      April
         140:10                       149:14,17    athletic          299:6
                        194:8,10
         249:15                                      214:4
                        218:25      article                        avow
         250:4
                        238:12        165:10,23    atrophy           231:8
       anyplace         239:19                       190:14
                                    articles                       awards
         207:16         241:12
                                      165:24,25    attack            264:14
         231:20         295:16
                                                     253:14
         234:20,22                  articulatio                    aware
                      area
         249:16,19                  ns             attention         156:21
                        131:4
                                       180:2         191:24          157:13,
       appearance       173:21,23
                                                     304:24          14,16,21
         257:9          174:9       Assessment
                                                     305:4           158:9,13,
                        204:12        149:11
       appears                                                       25 244:9
                        239:13        220:12       attorney
         177:3                                                       297:4
                        258:11,18                    295:25
         209:3                      assistant                        300:11
                        259:2                        301:1
                                      233:9,24,
       application      301:13        25           author
                                                                   awareness
         188:18                                                      273:16
                      areas           234:18,        263:10
       applied          203:12        21,24          264:7


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 192 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                Index: back..books
                        169:19,24   bath           benefit            238:12
             B          171:25        195:19,21      215:14           239:19
                        175:21,24     196:6          298:8            241:11
                        185:20                                        242:15
       back                         Beatriz        benefits
                        202:24
         129:1,4                      244:17,21      266:2         blank
                        213:6
         131:21                       245:8,12,      298:1           220:3
                        228:1
         142:25                       15 257:14
                        241:9                      big             bleed
         146:22                       268:23
                        250:19                       129:25          170:9
         147:7                        270:2,13
                        268:15                       139:13
         156:11                       271:16                       bleeding
                        269:6                        171:23
         160:21                       272:4                          170:1
                        304:15                       192:3
         161:21                       275:18                         200:11,12
                                                     197:20
         162:14       badly           278:18
                                                     199:14        bless
         164:9          140:7         287:14                         262:16
                                                     227:17
         165:3                        290:10,20
                      barely                         247:10        block
         168:8,17                     293:4,23
                        129:14                       255:14          149:17
         184:15                       301:22
         186:25       bargain         307:8        billed            255:17
         189:19         249:10                       252:8,25      blood
                                    bed
         193:20,24      253:13,23                    253:1           255:10
                                      212:2
         198:11         254:3,7,8
                                                   bills           blurred
         203:5        based
                                    began
                                                     228:14
         208:21                       266:24                         178:12
                        178:16                       244:9,13
         221:4                        276:3                        board
                        181:22,23
         224:21                                    bit               259:14
                        187:10,13   beginning
         228:17                                      129:5           260:17,
                        190:25        134:9
         235:17                                      133:14          21,22,23
                        202:15        157:13
         237:11,14                                   145:12          261:1
                        204:10        172:12,14
         239:8                                       164:23
                        209:6         194:18,22                    boards
         240:4                                       166:16
                        243:11        203:22                         260:10
         245:18                                      172:15
                        273:17        220:22,23
         264:24                                      190:11,15     body
                        278:1         303:24
         274:24                                      209:1           203:12
                        283:18
         279:20                     beings           228:17          214:13
                        288:5,8
         281:14,16                    201:22         244:16
                        306:19                                     bones
         285:10                                      246:16
                      basic
                                    bells
                                                     251:20,24       175:23
         290:18                       285:18                         199:9
         298:24         282:6                        252:3,22
         302:13,19                  belong           258:9,12,     book
                      basically
                                      236:7          20,23           136:7
       background       258:12
                                                     268:5           165:11,
         258:12         285:19      belonged
                                      236:8          270:11,25       16,20
         259:3          296:24
                                                     274:20
                                                                   books
       bad            basis         belongs          292:16
                        244:2         130:21                         165:12,
         140:2                                       295:1
                        281:12        143:15                         13,18,19
         142:23                                    Blake             166:3,11
                                      236:3


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 193 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES             Index: boots..cervical
       boots            brilliant                     250:12           300:21
         289:7            269:25           C                           305:3
                                                    cardiology
       boss             bring                         143:20,23     cases
         248:22           138:1       C-A-N-N-E-D     149:20          140:5
                          174:14,       303:16        264:12          179:8
       bottom
                          16,17                                       205:15
         225:4                        C-R-R-R-R-    Cardiovascu
                          291:3                                       216:15,16
         229:17                       R-R           lar
                          292:9                                       227:13
         240:12                         185:24        262:19,20
         241:23         broken                                      Cash
                                      cage          care
         242:23           175:23                                      153:10,17
                                        164:23        141:11,13
       bought           brother         186:3,4       144:1         cauteries
         130:1,8,         293:10                      181:14          190:17
                                      call
         13                                           182:12,
                        budget          176:10                      cell
                                                      15,20,21
       Bowl               282:22        202:19,                       257:20
                                                      183:3,4,7
         132:9,12                       22,25                         302:11
                        Buenos                        184:22
                                        241:2
       box                259:25                      186:17,       Center
                                        259:23
         226:9                                        19,23           152:6,17
                        burn            261:23
         247:11                                       230:15          154:1,11
                          216:8         275:20
                                                      231:10,11       155:2,4,
       BR                               299:2
                        business                      233:5           11,16
            161:3,12                    302:13
                          136:1,3                     249:23,24
            187:1,2                     303:15                      certificate
                          138:8                       274:15
            208:25                      306:7,8                     s
                          139:2                       278:21,25
            218:25                                                    271:3
                          151:17,     called          279:6
            229:8,15,
                          19,20         133:16        305:1         certificati
            16
                          153:12,21     166:25        307:22        on
       brace              158:20,23     167:1,2                        259:14
         186:6            255:13                    career             260:6
                                        263:4
                          265:4                       261:18,22
       brain                            284:17                      certificati
                          273:20                    careful
         170:3,9                      calls                         ons
                                                      283:8           260:18,
       brake
                        businesses      169:13
                          151:13                    careless          21,22,24
         168:22                       canned
                          153:7                       274:18          275:9
         186:8,11                       303:16
                                                                      282:11
                        button                      case
       branch                         capability
                          188:14                      140:6         certified
         151:6                          276:6
                                                      150:24          261:1
         261:17         buy
                                      capable         230:15          275:12
                          129:24
       break                            283:24        256:14
                          130:12                                    certify
         208:16,                                      258:2
                          131:20      capacity                        289:14
         20,24                                        285:7
                          133:1         279:13,14
         224:20                                       288:1         cervical
                          136:16
         237:6,10                     cardiologis     295:14,19       162:23
                          145:20
         302:18                       t               296:14          163:4,15
                          153:15
                                        143:18        299:1,2         164:13,


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 194 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES          Index: chain..companies
         21,24          207:25         166:16        252:11        cold
         165:2          208:6,8        171:1         266:8           195:12
         166:22,24                     196:8         267:24          225:14,
                      charts
         167:4,20                      265:23        274:15          15,21
                        253:2
         168:3,12                                    283:15
                        279:12,     clarity                        colds
         169:10                                      302:2
                        17,18         217:16                         227:22
         172:9                                       305:12
                        282:12
         181:3                      Clark                          collisions
                                                   clinical
         184:15       check           252:20                         264:2
                                                     215:21
         185:2,12,      183:18,20
                                    classify                       column
         13 186:2     checks          195:18
                                                   clinics
                                                                     216:14
         187:17                                      146:15
                        272:5                                        226:9
         191:17                     CLE              148:1,23
         193:2        chemistry       263:4          156:14,       comfortable
         198:12         153:14                       16,21           270:3
                                    clean
         204:21       child           217:19         157:25        comment
         211:17         150:23                       159:10,13       301:16
         212:7,9                    clear            230:8,21
                      children        180:23         231:6,11      commerciali
       chain            150:19        193:3          232:9         ze
         255:10,17                    196:12                          255:13
                      choose                         244:25
                                      200:22         245:15
       chairman         142:23                                     commit
         259:24                       206:25         246:15          296:21,22
                      Christi         217:17         251:16          297:23
       change           150:25        269:11         256:22
         142:25                       270:1                        committing
                      chronic                        258:16
         190:22                       271:1                          274:18
                        200:5                        266:4,5,9
         191:11                       276:2
                        216:5                        267:1,6       common
         216:3                        284:21         283:15          150:7
         250:16       circle          292:12         295:7,11        163:12,13
         290:5,6        143:15        297:9,18                       164:1,10
                        156:11                     close
       changed                      clinic           179:2           166:1,4,
         133:20,21      245:18
                                      140:4          294:15          5,20
       charg          claiming        141:2,4                        167:14
         298:25         288:1         143:20,      closed            176:18
                                      21,25          138:11          178:10
       charge         claims
                        302:1         145:3,5,     co-author         203:15
         236:21                                                      285:12
                        303:14        8,14,24        263:11
         275:2                                                       286:3
                        304:6         146:25         264:7
       charged                        147:8                        commonly
                      clarificati                  co-authored
         234:14                       148:6,13,                      284:17
                      on                             264:6
                                      19 177:7
       charges           179:21       180:13       coffee          communicati
         300:15          188:2                                     on
                                      216:16         178:22
       chart             296:9        219:13                          197:9
                                                   coins
         174:15,      clarify         237:2,3                      companies
                                                     298:6
         16,17                        245:2


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 195 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES         Index: company..contrast
         151:14         182:25      comprehend     confident       consult
         156:8          183:7         232:2          270:3           180:10
                        276:22,23                                    219:8
       company                      comprehensi    confidentia
                        277:2
         137:7,8                    ve             l               consultatio
                        285:13,24
         154:9                         179:5,7       238:5         n
                        286:10
         297:21                                                      306:3
                        289:15      compressed     confidentia
       compare                        214:23       lity            contact
                      complete
         219:17                                      237:25          131:7
                        175:1       compression
         225:8                                                       135:3,4
                        177:23        168:11       confirm
                                                                     267:15
       compared         202:9         214:24         244:4
         220:21         221:16,20     215:21                       contacted
                                                   confused
                        222:1,5                                      267:14
       Compensatio                  compromise       257:9
       n                223:17        214:21         302:7         continue
         265:20         224:15                                       142:11
                        228:20      compromised    confusing
       complain         243:13,18     278:22,25      276:2         continued
         159:2                                                       148:22
                      completed     compromisin    congenital
         168:7,14
                        187:11      g                255:4         continues
         170:14
                        201:1         279:5                          240:3,8
         227:5                                     congratulat
                        221:4,6,                                     242:1,5
         240:3,8                    compulsive     ions
         305:22         10            282:14         300:1         continuing
                      completely                                     263:5
       complained                   concerned      congress
         285:6          188:7         197:13         143:24        contract
                        231:19                                       190:11
       complaining      233:2       concerns       conscious
                                                                     272:3
         285:9,19       253:24        270:2          177:14
                                                                     275:1
       complains      completing    concluded      consciousne
                                                                   contraction
         222:24         177:15        309:8        ss
                                                                     185:17
         239:10                                       178:4
                      completion    concludes
                                                                   contraction
       complaint        218:16        308:21       consequence
                                                                   s
         178:10                                    s
                                    concreted                        189:7,8
         217:8        complex                        169:25
                        305:22,24     142:9
         218:2                                     considered
                                                                   contracture
         222:8                      condemned                        189:2
                      compliance                     284:25
         231:3          267:7         300:19                         195:1,2
         258:24,25                                 consign
                                    condition                      contracture
         285:5
                      complicated                    178:3
                        205:5         161:24                       s
         301:15                       162:7        consistent        175:22
                        206:15
       complaints       216:17        220:16         238:7           190:15
         162:20                                      289:9,10
                      complimenta   conditions                     contrast
         178:7,9,                     301:9        conspire          195:19,21
                      ry
         11                                          297:23          196:6
                         195:19     Conference
         179:13,18                                   307:7,10
                                      149:14


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 196 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES              Index: control..dated
       control          150:25         257:8            263:10             200:15
         268:19                        287:11
                      correct                      credited           cutting
         282:5,14
                        162:8       counselor        233:24,25          256:1
         301:1
                        184:16        302:9          234:3,4
         303:9                                                        CV
                        257:5         308:12
                                                   credits                 149:3
       controls         258:2,3,
                                    country          263:5
         282:10         6,7                                           cycle
                                      231:21
                        259:15                     criminal             222:20,
       conversatio                    260:19
                        265:13,14                    300:21             21,23
       n                              262:14
                        266:15                                          223:2,9,
         247:7                                     criteria
                        270:4,5     Countyline                          13,14
                                                     268:12
       conversatio      271:17,       156:4                             243:5
                                                     282:3
       ns               18,22,24    couple                            cycles
          248:24        272:11,13                  cross
                                      132:25                            170:21
          270:12        274:8                        255:25
                                      222:19                            306:22
          296:2         275:23                       256:9
                                      291:10
                        277:24,25                    260:10
       convict                        292:3,13
         299:14         278:16,17                  CT                         D
                        284:10,     court
                                                        143:21
       convinced        14,24         260:1
                                                        149:12        D-E-O-L-E-O
         202:5          290:22        295:14
                                                        170:3,6,        233:22
                        291:7         301:10
       copy                                             12
                        297:11,24     309:1,3,5                       daily
         146:13,17
                        299:21                     curious              218:16,24
         187:4                      cover
                        300:7,8,                     265:17             219:20
         252:17                       137:20
                        15,23                                           237:18
         309:5                        256:2        current
                        304:18                       155:22             238:11
                                      277:11
       corner           307:11,17                                       239:18
                                                     188:21
         220:13                     covered                             241:11
                                                     190:1,8
                      correctly       258:22                            242:15
       Coronary         166:19                       197:23
                                                     263:6              243:18
         149:11,        193:4       crash
         14,17          201:6         169:11                          damage
                                                   currents
                        271:14      crazy            188:15,            169:21
       Corp
         152:15         283:18        231:19         16,17            date
                        296:13        269:7          189:15,            175:9
       corporation
                        299:4                        16,17,25           194:7
         137:2                      create
                                                     190:9              219:21
         138:1,9      corresponde     180:8
                                                                        220:8
         272:15       nce             186:16       curvature
                        271:4         219:6          185:13,15          262:2
       corporation
                      corrupt                                         dated
       s                            creating       curve
                        287:3         180:10         190:20             238:12
         151:16,
                                                                        239:19
         17,18,25     corrupted     creation       curved               241:12
         256:16         287:8         219:8          185:16             242:15
       Corpus         counsel       credit         cut                  247:22



                                                                 800.211.DEPO (3376)
                                                                 EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 197 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                Index: David..Diaz
       David             139:7       deny            190:20           160:11,18
         256:21                        294:8         215:13           204:3
                       decides
                                                                      223:19
       day               253:10      Deoleo        deserve
                                                                      224:1
         173:14,                       233:5,6,      250:20
                       decision                                       228:11
         16,18                         15,16
                         134:18                    destroy            231:16
         191:10                        234:10,
                         148:4                       138:23           232:20
         197:15                        14,16
                         296:18                      139:14           235:21
         219:24                        235:17,18
                                                                      255:23
         277:7         decrease                    destroyed
                         215:4
                                     depending
                                                     138:9            256:7,10,
         288:19
                                       169:7                          12,20,23
         292:3         deep            255:25      detailed           257:2,5,
         308:19          200:16                      186:22,24
                                     depends                          10,12,17,
       day-to-day        210:12                                       18 260:1,
                                       169:21      detect
         244:2                                       158:15           4 263:20
                       deeper          171:9,10,
       days              306:2         16 172:23     160:8,16         264:21
         172:13                        183:22                         268:4,21
                       deeply                      detected           269:9,23
         194:20          210:13        196:17        170:2
         288:17                        205:12                         271:25
         289:6         defect          211:10      determine          272:16
                         254:10        226:16        244:13           273:4,14,
       de                                            303:11           25 274:11
            235:8,9,   Defendants    depo                             275:8,16
            11,13        256:13        217:8       develop
                                                                      276:19
            259:25                                   169:4
                       deficient     deposition                       277:20
            305:18                                   190:10
                         290:21        217:13,15                      278:11
                                                     255:16,17
       deal                            258:22                         279:2,10
                       defraud
         253:9                         265:19      device             280:20
                         301:23
         292:14                        266:1,3       191:12           281:5
                         307:11
         295:20,24                     308:22        212:11           283:17
         299:7         defrauded       309:7                          284:7
                                                   diagnosed
                         297:21                                       285:14
       death                         depositions     198:12
                                                                      286:7,22
         253:20        degree          266:3,5,6     199:19
                         259:9                                        287:12,23
       deceptive         261:24      describe      diagnosis          288:16
         307:16                        181:13        186:15           289:17
                         285:5
                                       183:6         200:18,19        290:7
       decide                                        201:1
                       Deleo           195:4                          291:15
         131:19          233:13                      202:10,13
                                       198:21                         293:12
         135:1                                       282:2
                       demonstrate     201:21                         294:4,19,
         148:19
                       d               202:2       diagnostic         22 295:23
         216:21
                         149:18        207:25        284:4            297:7,15
         253:19
                                                                      298:12
         280:9         denounce      describes     Diaz               299:11
         292:4           232:25        177:24        158:3,17         302:21
       decided         Dental        describing      159:15,          303:23
         129:24          263:2         182:11        21,23            304:12


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 198 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES           Index: difference..drive
         306:16         244:13         295:9       dizzy           document
         307:4,21       246:7,10                     178:8           149:6
                                    discontinui
         308:18         248:25                                       161:4,7,9
                                    ng             doctor
                        249:9                                        205:22
       difference                      232:13        129:4,15
                        250:22                                       218:12,16
         187:16,                       248:25        130:3
                        251:1,16,                                    219:1,2,3
         18,19                                       140:22
                        18 253:25   discover                         223:4,6,8
         192:3,18                                    142:13
                        265:13        201:17,                        229:5,12
         210:11                                      145:1
                        266:17,       18,21                          230:3
         227:14,                                     149:25
                        21,24,25                                     233:1
         17,18,19                   discussion       161:4
                        267:4,7,      158:22                         237:15
         274:17                                      174:3
                        23,25         282:15                         239:23
                                                     176:11
       differentia      268:3,10,                                    241:19
                                                     178:17
       te               17,25       disease                          242:19
                                      149:14         190:7
          184:1         269:3,4,                                     243:12
                                      179:24         197:10,19
                        6,15,16,                                     246:25
       differentia
                                      180:3          202:4
                        19,20                                        247:9,10
       tion                                          206:6
         306:13         270:4                                        248:3
                                    diseases         222:8
                        271:6         180:3          227:24        documentati
       differently      272:10
         281:22                     dislocation      230:3         on
                        274:4,7
                                      185:8          233:24           271:4
                        276:9
       difficult                                     234:2,3,4
         135:2          277:9       dislocation                    documents
                                                     236:1,4,
         142:22         278:9,15,   s                                155:9
                                                     19 249:9
         209:22         20 279:5,     175:23                         237:7
                                                     261:14,19
                        14                                           238:1
                                    disperse         264:20
       difficultie      281:20,23                                    247:11
                                      164:22         278:10,
       s                282:5                                        272:14
         145:15                                      12,13,15,
                        287:5,9,    displace
                                                     20 279:4,     dollars
       direction        16 295:6,     164:25                         140:7
                                                     13,14,23
         250:15,17      10 305:11                                    144:3
                                    displacemen      281:7,19
       directly       director's    t                284:17        doors
         192:8          158:15        163:15         286:25          274:25
                                      164:20         300:17
       director       directors
                                      167:2          302:22        Doral
         140:5          246:13                                       154:1,11
                                                     303:1
         147:25                     dissatisfie                      155:2,5,
                      disagree                       304:8,14
         148:6,20,      301:17
                                    d                                12,17
                                                     305:12,13
         23                           276:5
                                                     306:4,20      doubt
         156:11,15    disappointe
                                    distension       308:1,18        293:23
         157:12,18    d
                                      200:13
         160:4,8,       249:17                     doctor's        dozen
         16 162:12      250:5,6,    distinction      187:13          301:19
         222:11,13      8,18          281:18
                                                   doctors         drive
         228:4,8      disassociat   district         201:22          255:11
         234:12       ed              300:25         304:22
         236:20


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 199 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES           Index: drugs..exercises
       drugs          educational   employment       276:5            303:17
         178:22         261:23        139:19         283:19
                                                                   eventual
                                      265:10
       duration       effect                       essentially       179:11
         286:14         211:4       empty            287:25
                                                                   evidently
                                      137:7          290:4
       duties         effort                                         137:17
         268:18         255:6       EMS            establishme
                                                                   evolution
         281:25         305:9         187:18,19    nt
                                                                     197:23
                                      188:5,13        232:25
       duty           Ehlers                                         205:13
                                      189:4,13
         158:25         179:22                     etcetera
                                      190:17,25                    ex-wife
                                                     137:16,17
                      Ehlers-         191:21                         245:20,
                                                     140:1
               E      danlos          192:6                          21,22
                                                     174:21,22
                        179:20,       195:12                         267:16
                                                     176:12
                        22,24         204:1
       ear                                           179:19        exam
         276:24       elbow         end              249:11          186:13,
                        168:16        187:12         268:19          16,21
       earlier
                                      250:3          294:7,8         194:13
         148:2        elect
                                      258:22                         220:10
         212:18         226:15                     European
         251:8                        300:13
                      electric                       149:13,20     examination
         261:6                      England          264:11          159:4
                        193:19
         265:16                       262:11,18                      168:10
                        283:10                     evaluate
                                                                     170:16
       early                        enhance          183:24
                      electrical                                     174:11
         205:9                        187:21         282:1
                        187:20                                       187:12,14
       ears
                      electricity   enroll         evaluated         256:9
         289:5                        231:9          278:5           281:3,10
                        283:11
       easier                                                        304:15
                                    entered        evaluation
         211:22
                      electromyog                                    306:2
                      raphy           260:12         161:3,11,
         291:25                                      13            examine
                        188:24      entire
                        189:1                        177:16,21       304:7,9
       easily                         167:21
         164:25                                      181:25
                                      265:10                       excuse
                      emergency                      182:21,
                        170:4,5       277:24                         167:20
       easy                                          22,24
         142:15,23      175:25                                       186:20
                                    entity           194:8
         193:15         176:1,2,                                     190:23
                                      265:21         201:20
         250:14         5,14,16,                                     218:24
                                                     217:6
                        20 177:2,
                                    equal                            222:3
                                      222:24         219:18,21
       ed
                        11,13                                        227:12
            298:25                                   232:4,12
                        178:6                                        287:10
                                    equally          280:3,4,
       educate                        284:16         6,24          exercise
                      employees
         207:4,6,7                                   304:9,18        280:8
                        236:13      equation
       education        280:13        294:12         305:7         exercises
         206:14                                    evaluations       172:20
                      employers     equipment
         263:5                                       277:1           194:7,13,
                        269:7         275:3


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 200 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES             Index: exhibit..feeling
         16,22          7,9,12,      express        face-to-           157:11
         195:3          16,23          183:8        face               228:20,25
         197:3          247:18,        226:19         279:25           237:1
         204:20         19,23          270:1          280:2,5          238:20,21
         205:1,3,       252:13         275:18                          244:24
                                                    facia
         8,21,23                       276:7                           245:24
                      exhibits                        200:12
         206:2,9,
                        238:5        expressing                     family
         17 208:1,                                  facial
                                       183:11                         177:5
         2,3,6        expect                          144:21
                                                                      179:4,6,
         213:7          163:2        expression
                                                    facilities        7,11,12
         214:6          167:18         182:19
                                                      141:10,12       180:5
                        169:6,9        183:23,24
       exhibit                                        231:11          250:16
                        175:9
         146:2,5,                    expressions                      253:17
                        184:11                      facility
         15 148:1                      144:21                         299:23
                        203:16                        236:1,2,
         153:5                                        17 283:23       300:5,17
                        210:19       extend
         160:24                        205:8
                        249:7                                       famous
         161:2                                      fact
                                     extension        164:2           131:3
         175:2        expensive
                                       205:6,7,       227:22          133:3,5
         186:25         282:18
                                       11,15                          296:10
         194:8,9      experience                    factors
         198:11                        206:4,7                      farm
                        162:21                        171:16
         200:19                                                       238:20
                        167:14       extensive
         203:6                         290:4
                                                    facts             287:25
                        168:6                         292:14
         213:1,3                                                      301:23
                        176:18       extent           293:11,
         217:7,8,                                                     302:1
                        187:10         200:25         14,16
         9,12,13,                                                     304:6
                        261:12,25
         14,15                       extra          fail              307:11,
         218:2,21,    expert           277:7          143:6           16,20,23
         24 219:1,      150:11,        288:19         201:22        fast
         18 222:22      16,18,23                      304:8
                                     extremely                        133:14
         223:8,25       253:8
                        265:15,        228:25       failure
         224:23,                                                    fat
                        18,24          250:5          269:17,19       285:1
         24,25
                                                      304:7
         225:4,9,     explain        eyes                           father
         18,24,25       193:14         289:5        fair              153:13
         229:5,9        281:20                        135:22
         237:16,18                                    236:25        federal
                        285:23
         238:13,                             F        249:22          289:9
                        286:11,14
         14,17                                        288:11        feel
         239:8,14,    explained      F-                               176:25
         16,18,20       286:2             130:18
                                                    fall
                                                      304:8           250:5
         240:6,12     explanation    fabricated                       254:19
         241:14,16      298:23         285:25
                                                    falsified         278:2
         242:3,4,                                     253:5           297:5,9
                      explicit
         8,12,14,                    face
                        189:4          253:10
                                                    familiar        feeling
         16 243:3,                                    152:4           184:12


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 201 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                 Index: feet..forms
         249:17         278:1          205:6,7,    forces             229:1,3,7
                        282:20         12,15         261:17           230:7,10
       feet
                        284:2          206:4,7,8                      231:16
         206:22                                    forged
                        302:24                                        232:8,18,
                                    flip             253:6,7
       fellow                                                         19,20,22,
                      findings        146:12
         248:23                                    form               23,24
                        187:13        185:21
                                                     132:2            235:21,22
       fellowship                     243:3
                      finds                          151:13           238:21,22
         151:3
                        202:18      Florida          158:3,17         239:25
       felon                          143:5          159:15,          241:21
                      fine
         299:16                       144:25         16,21,23         242:21
                        136:18
                                      260:13,        160:11,          264:17
       felt             237:20
         270:3                        14,15,18,      12,13,18,        268:1,13
                        290:17
         275:19                       21 261:4,      19 161:6,        269:1,21
         278:19
                      Finer           7 263:1,4      7,11,13          271:23
                        130:23                       162:2,10,        272:12
         279:5                      focusing
         290:21                                      25 163:6,        273:1,12,
                      Finerman        200:18
         296:20,22      130:16,                      7 175:2,         22 274:9
         300:2          19,20,21,
                                    Folks            4,7,10           275:6,7,
                                      255:21         176:21           14 276:17
         307:16         24 131:2,
                        3,16,22     follow           180:8,10,        277:13,16
       field
                        132:25        231:18         11,12            278:6,7,
         142:14                                      181:17           23 279:7
                        133:3         255:8
         260:24                                      182:17           280:15
                        134:22        282:3
       filed                                         187:11           281:1
         238:5
                      fingers       follow-up        193:13           282:24
                        172:24        197:17         197:11           284:1,13
       files                          198:1          198:22           285:11,21
                      finish
         279:12,17                    202:16,        200:7
                        197:5                                         286:19
       fill                           17,23          203:5,23         287:6,18
         174:17
                      finished        203:4          204:2,3,         288:12,14
                        138:9         273:9          7,10,25
         258:12                                                       289:12,24
                        301:14        281:13         209:6            294:1,18
       final
                      firm          follow-ups       215:16           297:1,12,
         232:3,12
                        137:1         281:3,9        219:6,9,         25 299:9
         281:3,10
                                                     11,13,17         303:21
                      FIU           fond
       financing                                     221:6,16,        304:10
                        265:7         210:4,6
         137:20                                      17,20            306:14
                      fixation      foot             222:1,5,         307:1,18
       find
                        216:13        168:22,24      6,15
         149:6                                                     forms
                                      186:8          223:11,
         165:25       flags                                          222:10
                                                     17,18,19,
         170:14         285:18      force                            228:20
                                                     24 224:1,
         201:23,24                    168:22                         229:2
                      flex                           15
         202:19,20                                                   230:21
                        205:8       forced           225:18,24
         207:16                                                      231:5
                                      139:9          228:11,
         277:22       flexion                                        243:13
                                                     21,24


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 202 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES         Index: Fortunately..group
       Fortunately    Friday           143:10,12     176:10         222:13
         254:17         277:23         144:8,25      192:9          227:11,12
                                       145:5,13,     210:25         250:11,12
       forward        friend
                                       21,22         226:25         253:25
         133:14         140:3,14
                                       146:25        227:1          254:18,19
       found          friends          147:25        228:23         262:15
         153:17         143:16         148:5,16,     232:2          264:20
         202:21         150:7,8        25            247:10         269:14
       fracture       front            149:13,16     258:9          282:7
         185:7          163:17         150:2         267:20         292:10
         202:20         164:4,9        156:14        269:12         298:10
         216:4          165:3                        304:3,4        299:12
                                    Garber's
                        300:15                                      300:1
                                      140:23       giving
       fractures                                                    304:14,15
         177:14                       147:8,14       195:21
                      Fuentes                                       305:7,21
         213:21         248:18                       210:7,8
                                    gave                            308:7,19
         306:1                        266:1        gold
                      full                                        Gotcha
                        149:8                        153:10,
       frame                        Geico                           304:6
         151:12         305:6                        14,15,16,
                                      307:24
                                                     17,25        government
       France         funding       general                         265:21
         149:15         136:3,4                    Goldstraj
                                      142:20
                                                     149:13,16    governs
                                      170:17
       fraud          funds                          155:20         237:25
         156:15,21      134:25        178:20
                                                     177:22
         157:22         230:14,24     277:21                      grab
                                                     198:20
         158:11,15                    285:20                        252:16
                                                     199:21
         159:12                     generalized      208:24       graduate
         160:8,16          G
                                      207:2          217:23         181:19
         229:6                                       233:4
                                    generally                     graduated
         232:25       G-A-R-B-E-R                    237:14
                        144:10        162:22                        292:6
         233:1                                       238:18
                                      180:4
         234:15                                      243:25       gram
                      gain            215:15
         274:18         190:11                       246:6          153:24
                                      286:11,
         296:21,22                                   247:12,23
                                      15,17                       great
         297:10,23    gait
                                                     256:11
                        173:1,2       306:12                        144:4
         298:2,3,                                    257:19         153:20
         4,10,11                    genetic
                      Galveston
                                                   good             169:25
                        151:6         179:14,16
       fraudulent                                    136:17         238:11
         297:3        gamble        genetics         137:6          296:12
         307:16         300:7         179:13         138:8        ground
       free                         give             139:13         271:2
                      garbage
         231:21                       129:12         140:14         289:7
                        153:19
                                      140:13,        143:18,22
       frequent       Garber                         149:25       group
                                      15,18
         163:10         140:21,24                    201:21         236:3,7,9
                                      145:16
         167:24         141:1                        214:4          306:11
                                      171:21,24


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 203 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                Index: grow..heard
       grow                            197:22      health           257:4,8
         139:14            H           252:6         147:19         266:7,13,
                                       255:15        157:18         17,25
       guarantee
                                       285:23        160:2,4,       267:4,10
         299:7        H-O-S-E
                                       301:4         8,15,22        268:6
         300:4          152:8
                                       304:22        161:12,23      270:10,
       guaranteed     habit                          162:5,6,       14,16
                                    happened
         142:8          178:21                       13,15          271:6,12,
                                      137:14,18
                                                     170:18,21      16 272:9
       guess          half            174:18,
         199:8          227:6                        171:3          273:7,11,
                                      21,22
         220:25         284:11                       173:3,10       16 274:22
                                      175:24
         241:8          301:19                       175:1          275:19,25
                                      180:17
         293:24                                      176:15         276:3,15,
                                      185:4,10
         294:2
                      Hallandale                     188:10         24
                        133:9         186:14
         299:23                                      190:18         277:10,22
                                      251:21
         308:2                                       207:19         278:3,21
                      hammer          252:3,5,
                        272:8                        208:7,8        279:3,13,
                                      23 254:6
       guessing                                      211:8,18       24 280:13
         294:11       hand            282:3
                                                     212:4,14       281:18
                        254:13        286:3
                                                     216:23         282:17,19
       guide                          288:1
         223:16,23    handing                        218:13,17      283:19,24
                                      305:3
         237:15         290:22                       219:14         284:13
                                    happening        221:15         285:17
       guidelines     hands           156:16,21                     286:23
                                                     229:7
         299:20         206:22        158:1          230:10,        287:2,4,
       guiltiness     hands-on        246:22         15,24          15 288:9,
         253:13         288:20      hard             231:10,11      13,17,22
                                      199:9,12,      232:1,3        289:7
       guilty         handwriting
                                      13             233:4,9        290:9,20
         164:3,9        175:7
                                                     234:11,19      291:6,19
         253:19,23      180:14,     harness          238:24         292:18,19
         254:9          21,23         212:12         239:25         293:19
         296:14,        209:4
                                    he'll            240:23,        300:12
         18,25          218:9
                                      302:12         24,25          302:2,25
         297:5,22       222:16,17
                                                     241:21         305:1
         298:15,17      223:21      head             242:21         306:20
         299:5                        170:1,6
                      hang                           243:13         307:9,14
         300:3,15,      302:12        285:9          244:1,17,
         19 301:4,                    296:17                      hear
                                                     25 245:16
         5            hanging                                       129:14
                        208:1,7,8   headaches        246:7,11,
                                                                    240:18,
       guys                           170:14         17,18
                                                                    23,24
         133:22       happen                         247:13
                        136:10      heal                            277:2
         146:13                                      249:1
                        174:14,21     200:3,7                       283:18
         291:3                                       250:23
                        177:25                                      290:16
                                    heals            251:1,10,
                        178:13        200:14         13           heard
                        185:11                       256:16,23      155:7


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 204 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES         Index: hearing..important
            156:15,       305:18        152:6,8       201:22           285:7
            20,24
                        hip           hospital      hundred         identificat
            236:11
                          209:4,5,      141:23        140:7         ion
            240:17,19
                          7,13,15,      151:6         144:3           160:25
            241:2
                          18,21,25      176:8         284:11          217:10
            259:13
                          210:1,12      178:5                         218:22
            261:6                                   hundreds
                                        259:24,25                     229:10
            262:7       hipostasia                    141:25
                                        262:22                        238:15
            263:8         187:25
                                                    hurt              239:21
            265:3         188:3       hospitals
                                                      184:4           241:17
            271:9,14                    142:7
                        hips
                                                    hurting           242:17
            292:12        212:13      hot
                                                      178:7,8         247:20
       hearing                          195:21,23
                        hire                          185:6         identify
         178:12                         196:2,3,4
                          141:17,22                                   161:9
         265:20                         210:15,19   hurts
                                                      185:12          244:13
                        histories       225:14,
       heart              162:18        15,21       husband         identity
         250:11
                        history         227:22        245:8,12,       228:22
         253:14
         259:18,20        162:19      hot/cold        15            illegal
                          177:16,21     195:20                        287:17
       hearts                                       Hydromassag
                          179:4,6,
         255:3,4                      hour          e               illegally
                          8,11,12
                                        169:11        195:16          236:24
       heat               180:14
                                        170:10
         195:22           265:10                                    illness
                                        227:6
         210:7,8,                                        I            177:16,21
                        hit             277:7
         13                                                           180:15
                          186:5         288:19
       held                                         Ibuprofen       Imagine
                        holds         hours
         137:24                                       172:2           254:4
                          164:23        169:4
         158:22
                        holes           177:3       idea            immigrated
         261:3                                        134:21,22       259:6
                          258:13        220:24
         278:2                                        135:3
                                        227:6
         295:10         Hollywood                     139:3
                                                                    immoral
                                      house                           287:17
       herniation         133:11                      153:13,15
                                        132:3,4,      191:11
         214:22                                                     impact
                        home            7,9,12        194:17          168:19
       hey                177:5         139:20        206:18,20       186:10
         151:22           299:24        154:18,25     208:14
         291:3          Homestead       166:11        224:12
                                                                    implicated
                                                                      167:12
       HG                 236:8,19    Houston         232:24
            154:6         237:2,3       263:2         303:10        implied
                          245:3                                       163:18
       high                           Hugo          ideal
         274:15         hopes           149:13,16     269:4,5       implies
                          291:13        155:20                        192:21
       Hilda                                        identical
         235:9,11       Hoseah        human           219:16        important



                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 205 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES Index: imposed..investigating
         178:3,25       256:12      injured          292:2         internal
         199:14                       203:19                         142:20
                      industry                     instances
         209:24
                        157:22      injuries         244:9         internet
         264:18
                        158:11        171:11                         153:16,20
                                                   instruct
       imposed                        178:3                          163:24
                      inflammatio                    222:3,4
         301:11                       179:25                         165:13
                      n
                                      198:21,24    instructed        166:13
       improve          215:5
                                      199:19,        190:6           207:9,11,
         161:24
                      influence       21,23                          16
         162:6                                     insurance
                        179:14        201:7,13,
         217:3                                       145:6         interpretat
                        286:24        15 202:3,      156:17        ion
       improving        287:3         5,6 204:9      228:22          282:25
         216:6                        215:17
                      information                    234:15
       inadequate       251:25        264:1          250:4
                                                                   interrogati
         276:12,15      255:11        284:18,20      252:8
                                                                   on
                                      285:10,                         182:4
                        295:21                       255:4
       include
                        301:21        20,23          297:21        interrupt
         172:8                        305:23,25                      173:24
         281:6        inheritance     306:4,5,     insured
                        254:18        10             156:22        intervened
       included
                                                     304:9           274:7
         175:10       initial       injury
         263:2          161:2,11,     165:14       insureds        interventio
                        12            166:4          304:7         ns
       including
                        177:15,20     170:9                           253:16
         170:9                                     intended
                        186:13,       178:1,14
         262:24                                      256:2         interview
                        16,21         179:3
         287:2                                                       267:20
                        194:7,12      199:11       intensity
         290:10
                        202:17        200:1,10       188:17        interviewed
       income           212:24        202:2,24       286:14          266:21
         139:22,25      213:8         203:24,25      306:23
                                                                   intraspinal
       increase         219:18,21     215:13,      intention         216:9
         210:13         220:8         15,18,20       138:23
                        280:2                                      introduced
                                      284:24         194:20
       independent      303:17                                       150:8
                                      285:2
         280:8          304:9                      intentional       245:19
                                      286:18
         286:24                                    ly                246:2
         300:20       initials      innocent          296:22
                        154:3,5,7                                  intrusive
                                      164:4,10        297:20,23
       indicating       161:3                                        140:20
                                      253:24
         168:20                                    interaction
                      initiated                                    invented
         193:24                     inquiry          271:10
                        222:19,                                      199:15
                                      264:25
       individuall      21,23                      interested
                                                                   investigati
       y                223:2,13    inside           298:3
                                                                   ng
         256:13         243:1,5       137:8
                                                   interesting        157:25
         257:12                       289:7
                      injections                     169:3
       individuals      216:11      insisting



                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 206 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES Index: investigation..lawyer
       investigati      19,20       June             228:24
       on               299:6         247:22         250:7,9               L
          158:5         300:12                       251:7
                                    junior
          159:6                                      258:9
                      job             141:14                       la
          233:1                                      269:7,11
                        140:3                                           235:9,11,
                                    jurors           282:14
       investigato      228:3,7                                         13 305:18
                                      217:5          283:3
       r                244:12
                                                                   laboratorie
         158:24         251:7       jury           kinds
                                                                   s
         258:5          278:13        253:10,18      163:17
                                                                     263:14
                        283:8         299:13         172:23
       investment
                                                     216:12        laboratory
         137:24       jog
                                                     250:19          153:17
                        295:17            K
       investments                                   262:4         lack
         135:8        joined
                                                   knee              227:5
                        307:11      Karen
       Investors                                     168:16,23       297:9
                                      161:10
         138:17,18    joints                         186:3,7
                                      308:2                        Lakes
                        172:25                       203:25
       invited                                                       133:10
                        180:2       keeping          204:1,13
         132:4,6,
                        192:24        249:12         205:5,6,      language
         8,11
                        193:2         290:11         8,12            232:8
       involved         194:3                                        239:14,15
                                    key            knees
         129:6          203:13,                                      243:7,8
                                      193:19         203:9
         163:3          15,16
         172:25                                      209:3         large
                        205:4       kidding
                                                                     129:25
         176:19                       213:25       knew
                      Jose                                           285:16
                                                     141:20
       involving        154:13      Kids
         135:20                       152:17         145:15        larger
                      journal                        154:3           306:11
       IOT              165:23      kind             157:5         lateral
         255:10,16      262:11        147:7          249:5,14        206:4,8
                                      151:20         250:2
       Ira            journals        178:23         287:20        laugh
         296:7,10,      262:10,       179:10         299:5,12,       184:7
         11,12          14,17         190:1          15 300:12
         299:5,12                                                  law
                      Juan            193:4          301:3,5,7
         300:17                                                      164:6
                        233:5,6       194:1
       issued           234:10        195:10       knowingly       lawfully
         302:25                       197:24         296:21          235:19
                      judge
                                      202:3          297:22
       issues           268:15                                     lawsuit
                                      205:3,10,                      217:14
         157:8,11       304:11                     knowledge
                                      21 212:11      155:2           218:3
                      judgment        214:6,16,      218:11,15       266:2
             J          280:8         22 215:20      221:21,24
                        286:25        216:7          276:18
                                                                   lawyer
                        303:1         219:3                          164:6,7
       jail                                          301:21,25
                        306:24        221:21                         258:5
         253:12,                                     303:4,7



                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 207 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES               Index: lawyers..Luis
         296:3,6,       296:3       licensed         167:25        lost
         10 299:12                    144:25         168:5           138:5
                      legally
                                      190:4,24       262:5           139:10
       lawyers          236:23
                                      291:3,4,5                      254:5,15
         136:4,6                                   litigation
                      lesion                                         258:21
         141:18                     licenses         150:12,17
                        167:4                                        283:7
                                      258:20
       laxative         185:20                     live              291:13
                                      275:12
         179:24                                      248:9           300:7
                      lesions
                                    life             254:16          302:10
       Lazaro           166:6
                                      230:12                         308:4
         245:20         196:17                     LLC
                                      251:22
         247:8          199:4,13                     152:3         lot
                                      254:6
         257:13         201:21                       153:10          139:14
                                      298:20
         267:11         217:4                                        145:10
                                      300:13       LNPS
         270:12         304:1                                        165:8,12,
                                                     291:21,22
         271:10,16                  lift                             18,19
                      letter
         272:2                        186:11       loans             166:3
                        229:20
         275:18                                      140:1           168:11
                        247:1,12,   ligament
         278:18                                                      169:11,20
                        22 248:16     285:1        localizatio
         287:14                                    ns                173:22
         290:10,19    letters       ligaments
                                                      199:3          184:4,9
         301:22         271:4         179:19,25                      187:19
         307:8                        180:1        long              189:6,7
                      level
                                      199:10         132:18          191:25
       lazy             169:6
                                      200:2,3,       140:10          193:9
         174:3          184:23
                                      13             145:21          199:24
       leading        levels                         153:21          255:6
                                    light
         155:13         184:11,18                    190:25          305:2
                                      189:10
         165:10,                                     191:2,24
                      Leyva           190:2
         15,18                                       192:5         lots
                        235:15,16                                    166:9
                                    limited          193:12
       learned        library         262:25         255:25        low
         157:21         262:22                       260:12          190:2
                                    list
       leave          license         225:22       longer          Lowe
         139:16         155:24        257:13         246:15          296:7,10
         143:1          249:12                       247:2
         195:1          254:5,9,
                                    listed                         Lower
                                                     249:5,6,
         270:20                       146:14                         209:10
                        11,13,15                     14 290:8
                                      187:8
       left             260:13,                                    LPT
                                      204:20,21    looked
         186:3          15,16                                        293:20
                                                     248:21
         206:8          261:3       literally
                                                     305:17        LPTS
         308:3          263:6         158:20
                        295:1,15                   lose              291:21
       leg
                        298:19
                                    literature
                                                     254:8           292:19
         209:10                       146:1
                        300:22                                     Luis
                                      165:6,8,     loss
       legal            301:2,4,6                                    257:3
                                      25 166:2,      177:14
         263:5
                                      5,9            178:4,12


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 208 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                                August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES           Index: lumbar..meaning
       lumbar         made          makes            160:25           206:11
         162:23         142:25        186:9          203:6            208:11,25
         163:5,16       143:3                        204:7            209:12
                                    making
         164:13,        179:25                       217:10,          219:5
                                      148:16
         21,24          190:16                       14,15            221:10,
                                      159:4
         166:23,24      200:19                       218:22           11,12,15,
                                      250:25
         167:3          276:22                       223:24           17,19,22,
                                      251:9,17
         168:3,12       281:18                       229:10           25 222:4
         169:10         297:11      mall             238:15           224:7,14,
         172:9                        193:15,23      239:21           15,16,21
                      Magda
         187:17                                      241:17           225:4
                        245:24      man
         191:19                       131:11         242:17           226:5,14
                        246:4
         193:2                        154:13         247:20           227:1,9
         198:18       mail                                            238:22
                                                   market
         204:22         153:19      managed                           240:20,21
                                      137:19         135:7
         212:10,                                                      241:20
                      main                           136:1
         13,15          159:3                                         242:20
                                    Management       137:18
         216:14                       149:14                          288:20
                                                     138:20
                      major                                           290:1
       lunch            172:4,25    manual           141:21
                                                                      291:5,9
         265:16         217:3         192:17,        210:5
                                                                      292:5
                                      19,20,21,      282:19
       lying          majority                                        293:5
         211:16,                      22,25        marking
                        168:2                                      massage-
         21,22,24                     193:4,6        146:14
                                      196:10                       type
         212:12       make                           161:2
                        135:19                                       193:9
                                    map              247:16,22
                        145:4                        280:16        match
                                      258:10
             M          158:1                                        239:15
                        159:5       Mario          married
                                                                     306:23,24
                        174:4         140:24         245:23
       M-U-S-E
                        184:7                                      matter
         257:14                     mark           Martinez
                        192:16                                       164:1
                                      194:18         154:13
       M.D.
                        217:6,18                                     256:15
                                      196:14         257:3,7
         149:16                                                      271:20
                        223:10,12     217:7
         155:20                                    massage           297:17
                        225:14        218:19
         261:13                                      186:25
                        228:4,8       221:1                        matters
         281:24,25                                   189:18,
                        257:19        226:12                         256:2
         282:1                                       20,24
                        267:22        229:5          190:4,19,     MBA
       machine          270:21        237:18         24 192:5,       265:4,7
         188:13         272:7         238:11         17,19,20,       282:8
         211:13         282:1         239:18         21 193:1,
         212:14         283:15        241:11                       meaning
                                                     5,10,11,
                        284:21        242:14                         261:24
       machines                                      19,20,21
                        297:18        247:17                         262:8
         188:8,9,                                    195:13,16
                        298:3         304:2                          269:17
         11 211:23                                   204:24,25
                        307:7                                        275:11
         212:1                                       205:20
                                    marked                           301:9
         282:22


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 209 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES             Index: means..minute
         302:2          182:4          279:4,5,    memory           Michael
         303:15,16      222:11,13      14,23         292:15           152:9
                        228:3,7        280:8,17      295:17           252:14
       means
                        232:4,12       281:7,19,                      255:21
         200:10                                    mention
                        234:12         23 282:5
         203:2                                       236:11         Michigan
                        236:20         286:24,25
         206:20,21                                   241:2            234:15
                        244:12         287:4,9,
         219:24                                      245:2
                        246:7,10,      16 289:10                    middle
         224:3                                       269:6
                        13 248:25      291:4                          269:17
         230:17
                        249:8          295:1,6,    mentioned
         231:15                                                     Miguel
                        250:21         10 302:25     148:9,25
         234:7                                                        140:25
                        251:1,15,      303:5         154:24
         264:9                                                        141:1
                        18 252:20      305:11,12     212:18
         284:11,25                                                    149:13
                        253:25         306:12,19     236:12,16
         285:1
                        254:5                        241:1          miles
         306:7                      medically                         169:11
                        256:17                       246:23
         307:10                       274:6                           170:10
                        257:1,14                     251:21
                                      302:3,5,6
       meant            258:20                       267:18         military
                                      303:2,6
         238:4          259:9                        268:16           261:11,13
                                      306:25
       mechanical       260:13,                    merger
                        14,15       medication                      mind
         192:20                                      135:15,          134:23
                        261:3,14,     147:12
         193:21                                      16,20            146:21
                        19,22,24      172:2,4,5
         196:11                                      136:9,15         202:4
                        262:3,10,     178:23
         211:7,8,                                    137:14           227:14
         10 213:8,      14,17,23,   medicine
                        25 263:1,                  messy              278:4
         13                           142:20                          285:18
                        2 264:13,                    185:23
                                      152:3                           293:23
       mechanism        15            260:25       met
         178:1,3        265:11,13     262:11         131:4,12       mine
       medical          266:8,14,                    132:6,11,        129:8
                        17,21,24,   medicines                         137:23
         140:5                                       24 150:4
                        25 267:1,     171:25                          140:14
         146:1                                       241:3
         147:25         3,6,23,24   meet             244:17,          153:11
         148:6,20,      268:3,10,     129:23,25      19,22,23         175:6
         23 152:6,      17,25         130:7          258:1            227:7
         19,21          269:3,4,      131:2,22,                       253:3
                        6,15,16,                   met all
         156:11,14                    25
                        19,20                        268:10         minimal
         157:12,18                    132:16,23                       182:11
                        270:4                        301:8,10
         158:15                       150:6                           183:5,10,
         160:4,8,       271:6,21      253:13       MG
                                                                      13,17,18,
         16             272:10        268:12            154:1,6,
                                                                      22
         162:12,        274:3,7       269:18            11 155:2,
         18,19          276:9,15      279:24            4,11,16     minimum
         165:6,8        277:9                                         269:18
                                    members        Miami
         166:2,5        278:9,10,                                     275:20
                                      262:23         133:10
         167:25         12,13,15,                                   minute
                        19,20


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 210 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES           Index: minutes..needed
         262:4          286:12      months           190:10,      mute
         274:17         306:22        131:6          11,17          151:23
         287:25                       138:8,11       200:3,11,
                      modality                                    mutual
                                      295:18         12 285:1
       minutes          195:10                                      150:8
         191:16,        204:11      moral          muscles
                                                                  MVAS
         17,18,21,      225:3         254:10         172:14,25
                                                                    285:24
         22 192:1,                                   185:17
                      models        morphine
         2,9                                         187:22
                        255:3,7       171:22
                                                     188:5,23           N
       mishear
                      moderate      mortgage         189:2,8
         265:6
                        182:6,11      139:21         190:14       N-E-R-M-A-N
       missed           183:6,10,                    194:2,3
                                    motor                           130:19
         294:20         14,17,18,                    200:2
                                      170:5
         297:4          21                           283:7        named
                                      284:13
         302:22                                                     154:13
                      modify          285:4        musculature      233:5
       misspoken        203:3         286:4          169:22         256:13
         295:13
                      moment        mouth          musculoskel    names
       mistake          135:1         148:8        etal             135:6
         142:25         217:22        284:9          187:20,21
         143:4          246:12                                    national
                                    move           Muse
         194:14         247:23                                      259:4
                                      143:5          236:15,16
         227:25         271:1                                       260:22,23
                                      160:2          244:17
         250:14         298:22
                                      168:9          245:20       nature
         270:21                                                     285:5
                      Monday          190:13         256:14
       mistakes         277:23        216:20         257:13,14    nausea
         228:1                                       267:11         178:9
                      money         movement
       mixed            136:17        168:11         268:22
                                                     270:2        necessarily
         145:8,9        138:22,24     172:24                        216:1
                        139:25        205:7          275:18
       mobilizatio                                   278:18         266:11
                        142:5
       n
                        145:19
                                    movements        287:14,15    neck
         192:22,24                    206:21         290:11,20      168:8
                        148:15,21
         193:1                                       293:4,23       178:14
                        298:5       MRI
       mobilize                       306:3          301:22         211:11
         194:2,25
                      month                          307:8          214:13
                        132:20,     MRIS
                                                                    285:9
       modalities       21,23         170:3        Muse's
         147:18         249:20                       245:8,12,    needed
                                    multi-p          15
         187:8          250:25                                      148:6,21
                                      149:18
         193:9          251:4,13,                  Muses            273:10
         204:12         17 280:23   multiple         244:16,24      275:23
         209:8          292:3         133:6          245:19         278:20
         225:9,23                     169:2          247:7          282:23
                      monthly         184:18,19                     291:21
         226:15                                      287:3
                        148:17                                      292:19
         282:18                     muscle


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 211 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES         Index: negative..occurred
         306:25         144:20         307:3         224:8,15        306:7
                        146:2,17,      308:2,5,      239:1,3,
       negative                                                   object
                        22 150:13      11,15         4,15
         181:11                                                     159:15
                        153:3,5        309:4,6       241:20
                                                                    182:16
       negligent        154:8,19                     242:9
                                    Niños                           291:22
         274:18         155:13                       243:7,19
                                      259:25
       negotiated       158:4                                     objected
                                                   notice
                        160:13      Noel                            290:11
         271:11                                      232:2
                        161:16        245:5                         291:20
         272:2                                       257:9
                        163:6         256:14
                                                                  objection
       negotiation      166:14        257:13       Novo
                                                                    132:2
       s                167:7         307:8          129:21,
                                                                    155:13
         132:18         169:13                       22,23
                                    Non-                            158:3,4
                        170:19,23                    130:3,23,
       nerve                        invasive                        167:7
         214:21,22      171:8                        25 131:1,
                                      149:11                        169:13
         215:4,5        176:21                       9,10,13,
                                                                    170:19,23
                        177:18      normal           17,19
                                                                    171:8
       nerves           180:20,24     198:8          132:23
         187:24                                                     182:13
                        182:13,18     200:8          133:15
         188:1,3                                                    197:11
                        193:13                       134:8,23
         214:24
                                    Northeast                       269:21
                        196:2         154:18         137:23
         215:22         198:22                       138:15       objections
         216:8          213:1       Northwest        139:6          182:17
                        215:16        154:15,21      153:8,9
       neurologica                                                objective
                        217:20,24     248:8,9,
       l                                           Nucare           181:24,25
                        223:6,11,     12
         170:15                                      152:3
                        18 224:23                                 objectively
                                    nose
       neuromuscul
                        225:12                     number           306:11
                                      158:20
       ar
                        229:13,                      156:14       obligations
          172:17                    note             181:11
                        15,21,24                                    301:11
          226:4                       218:25         222:22
                        231:22
                                      219:20         223:1,23     observe
       news             232:19
                                      222:14,18      230:13,23      182:10
         197:19         233:20
                                      225:4          231:8
                        235:22                                    observed
       newspapers                     237:19         239:9,11,
                        238:8                                       289:2
         156:23                       238:12         14 240:6
                        247:16
         157:6,8,                     239:19         242:3,8      obsessive
                        252:15,18
         10                           240:2          243:4,8        282:14
                        255:22
                                      241:11,25      267:5
       nice             256:3                                     obvious
         131:10                       242:15,        271:3          272:5
                        263:18
         149:14                       20,25          304:21
                        269:1                                     occasional
         210:21,23      272:24      notes                           288:19
         214:11         287:11        151:9
                                                         O
         255:7          292:24        218:17                      occasions
                        294:21        219:5                         281:4
       NICOLEAU                                    O-U-T-L-I-
         140:18         295:22        221:12,18                   occurred
                        302:9         223:9,24     E-R-S



                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 212 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                 Index: offer..pain
         289:19       operated           159:5         306:7              302:15,20
                        273:17           200:20,                          308:22
       offer                                         outstanding
                                         23,25                            309:8
         140:4        operating                        269:16
                                         201:2
         142:4,9        273:18,20                                    PA
                                         207:23      over-the-
                        276:3                                             155:20
       offered                           212:21,22   counter
                                                                          156:2
         131:6,23     operational        225:15,20     172:2,5
                                                                          248:14
         142:8          155:25
                                    ordering         overqualifi
         145:13         156:1                                        pack
                                      147:9,10       ed
                                                                       195:12
       offers         operations      202:10            250:10
         132:17         268:6         309:1,2                        packs
                                                     oversight
                        274:23,25                                      195:20
       office                       orders             268:18
                        277:24                                         210:15,19
         129:24,25                    194:19           291:24
                        289:8                                          225:14,
         130:2,8,                     289:11           297:10
                        307:15                                         15,21
         13,21,22                     302:25           298:14
         131:20       opinion                          304:17        pad
                                    organizatio
         132:25         165:7,9                                        285:1
                                    ns               overwrite
         133:9          226:25
                                       262:24          227:10        paid
         147:14         268:24
                                                                       231:2
         156:3,5                    organizing       owned
                      opportunity                                      301:10
         170:3                        293:4            138:14,15
                        145:13,16
         248:12                                        156:9         pain
                        148:10,11   original
                                                       270:10          162:22
       offices          227:21        149:21
                                                                       163:5
         133:6,7                      226:6          owner
                      option                                           164:13
         170:4                                         129:9
                        291:24      Orlando                            167:3,15,
         236:3,6                                       141:4,5
                                      235:15,16                        20 168:2,
                      order                            159:17,20
       older                                                           7,8,11,
                        187:1       orthopedic         248:22
         213:20                                                        14,16,23
                        194:9         216:21           270:14,16
         214:7                                                         169:1,2,
                        203:5         217:5            271:5,20,
                                                                       3,5,6,10,
       omission         204:25        306:3            21 272:3,
                                                                       19
         297:6          208:25                         6,9
                                    osteoporosi                        171:11,
                        212:24
       on/off                       s                owners            19,20,24
                        215:10
         188:14                       213:21           134:7,10        172:9
                        224:22
                                                                       175:22
       open             225:18,23   osteoporoti      owning
         151:13                                        129:6           177:3,4,6
                        227:24      c
         277:24                       214:6            244:24          178:10
                        232:5
                                                                       181:10,
                        237:25      OT
       opened                                                          13,18,19,
         151:18         238:7,9          172:24           P            23,25
         153:9          266:20           206:21                        182:1,11,
         265:11         277:18
                                    outlier                            22,25
                        280:8                        P.M.
                                      306:9            129:2           183:2,7,
       operate          282:2
         153:21,23                                     208:19,22       9,11,16
                      ordered       outliers                           184:3,9,
                                                       237:9,12


                                                                800.211.DEPO (3376)
                                                                EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 213 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES            Index: painful..patients
         12,22          160:12,19      171:3,6,       228:18         159:1
         185:2,9,       161:8,14       10 172:8,      229:8,16       162:13,
         15,17          162:2,10,      11 174:18      231:2          15,22
         186:3          25 163:7       176:2,11       232:16         163:2,3
         188:4          197:11         177:8          237:19         164:12,
         189:6          204:2          178:7,16,      238:1          14,16
         195:2          277:16         23 179:6       239:6,10,      167:15,19
         199:2          278:7,9        182:9          12 240:3,      168:2,6,
         200:5          308:2          183:22,        8 242:1,5      14,17
         205:12                        24,25          243:1,5        171:19
                      parking
         214:17,18                     184:8,12       276:24         172:4
                        169:11
         216:5,19,                     185:25         278:21,25      173:3,7,
         20 221:3     part             186:1,14,      279:6,12,      15,16,17,
         222:24         138:3,4,5      17 187:1,      17,23,24       22,23,25
         226:20         152:23         2 189:5,       280:5,21,      174:2,6
         237:2          182:3          22 190:10      22,25          176:13,
         239:6,12       232:4          194:12         281:2,13,      15,19
         240:4          254:7          195:9          15 282:1,      190:12
         257:7          255:16,17      196:15,        4 283:22       211:17
         266:8,15       275:24         21,22          284:3          213:12,
         285:6          283:20         197:1,7,       304:4          15,16,18,
                        298:16,17      14,19,23       305:14,        20 214:3,
       painful
                                       198:12         21,22,23       5,7,9,19
         284:23       participate
                        238:8          199:17         306:3,12,      215:12,
         285:2
                                       201:14         25 307:23      14,18,19
       pains          partner          202:1,22                      216:17,
                        129:8,19                    patient's
         240:9                         203:24                        18,23
                        131:9,15                      161:24
                                       204:8                         217:2
       papers
                        138:2                         162:7
         143:24                        208:12,25                     218:12
                                                      169:6
         149:1                         209:11                        224:9
                      partners                        174:23
         263:22         131:19         211:14                        232:11
                                                      181:13
         264:16                        212:11                        252:7,10,
                      parts                           182:24
                                       214:3,17                      24 253:1
                        169:2                         183:6,23
       paraffin                        215:3,24                      264:19
         209:12,                                      197:10
                      passive          216:5                         273:21
         14,18,22,                                    209:12,15
                        193:1          218:25                        274:4
         25 210:1,                                    238:3
                                       220:1,2,                      275:2
         3,4,6,10,    patient
                                       3,4,5,6,     patients         276:6,11,
         12,13,19       140:8                         141:2,25
                                       7,14,16                       14
                        159:2,18                      144:1,3
       paralytic                       221:3                         277:12,
                        161:2,3,                      145:6,10,
         283:6                         222:19,                       14,17
                        12 166:6                      14,18
                                       20,23,24                      278:4
       paravertebr      167:11                        147:4,6
                                       223:2,13                      281:4,9
       al               168:1                         149:19
                                       226:16,                       282:23
          239:7,13      169:2,9,                      156:16,
                                       19,23                         283:6,10,
                        22,23                         17,22
       Parker                          227:4,5,                      11,21,22
                        170:8,12                      157:4
         159:16                        13,21                         284:10,


                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 214 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES          Index: patients'..physical
         12,16          19,21          293:3          224:11           290:10
         285:3,16       150:18,22      294:11         226:15           293:10
         286:10,        250:12         298:25         268:25           304:16
         15,17          261:2          306:8
                                                    performed       personal
         288:5,12,
                      pediatricia    perceive         161:23          181:23
         22 289:2,
                      ns               269:13         162:4           251:22
         9,23
                         141:15,                      211:8           303:7
         290:22                      percent
                         17,20,21                     212:19
         302:2                         137:21,                      personally
                                                      225:19,
         303:18       pediatrics       22,23,24                       210:2
                                                      20,24
         304:21,        129:5,7        138:4,6,                       215:8
                                                      228:5,9
         23,25          133:15,16      14 163:3,                      303:9
                                                      244:1,5
         305:2,4,       139:16,24      9,10
                                                                    persons
         6,7,16,25      142:24         167:18,24    performing
                                                                      241:10
         306:4,6,       151:12         284:11         213:22
         9,10           152:9          286:15,17      224:8         perspective
         307:20         153:8          300:18         227:15,16       269:11
                        156:6                         234:11          275:4
       patients'                     percentage
                        259:14                        286:25
         279:12,16                     285:16                       PERTIERRA
                        260:6,10                                      129:14
                                                    period
       pay              261:1        perception
                                                                      132:2
                                                      139:17
         140:5          265:12         270:10,20
                                                      193:12
         144:3                         271:19                       phase
                      Pedraja                         283:5           195:5,8,
         255:5                         289:6
                        235:9,11,                                     10
                                                    periodic
       paycheck         13 305:19    perceptions
                                                                      196:12,
                                                      279:11
         275:17                        271:1
                      peer                                            16,20
                                                    periodicall
       paying           264:5,8,     Perez                            197:1
                                                    y
         140:6,7        9,10           245:24                         212:19
                                                      280:23
                                       246:4                          213:9
       pectoris       pending
                                                    permitted
         149:19         161:16       perfect                        phone
                                                      267:5
                                       228:16                         151:22
       pediatric      people
                                                    perpetrated       161:8
         141:11,12      135:3,5,     perfectly
                                                      297:10          202:19
         142:12,14      6,25           287:21
                                                                      255:21
         151:5          136:2          301:3        persists
                                                                      257:21
         250:12         137:18,24                     177:6
                                     perform                          302:11
         259:20,24      138:7,14,      189:22       person
         260:9          19 141:18      190:18,25      207:22,24
                                                                    phrase
                        148:4                                         224:2
       pediatricia                     205:1          221:7,13
                        153:18         208:12         236:5,21      physical
       n
                        158:24         209:12         246:2           147:9,10,
         130:4,5
                        247:5          211:22         248:21          12,13,16
         131:3
                        261:19         212:15         254:17          159:4
         133:4,5
                        280:19         220:25         257:21          168:10
         141:7,14,
                        282:10         221:25         267:10          170:16
         24
                        285:19         222:3          271:15          172:1,5
         142:18,


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 215 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES Index: physician..prescribed
            187:12,14   place           241:16      pointed            202:9
            190:17,23     136:18        242:16        269:11           210:22,24
            200:6,17      141:16        247:19                         221:14
                                                    pointing
            216:16        142:3                                        263:4
                                      plan            229:22
            290:1         143:7                                        264:14
                                        170:17
            291:3,8,      144:16                    policies           265:11
                                        186:17,
            23 292:8      148:12                      273:7,16         280:21
                                        19,22
            293:7         154:3                       274:2            281:15
                                        222:20,
                          155:6,19
       physician                        21,24       policing        practices
                          185:3,19                    289:16
         162:13                         223:3,14                      134:24
                          188:18
         187:11                         232:6       portion
                          193:23                                    practicing
         231:13                         243:2,6       225:6
                          202:21                                      144:11
         232:4,11                       280:9
                          209:21                    position
         233:23,25                                                  practitione
                          210:8       planning        131:5,6
         234:18,                                                    r
                          228:23        255:9         142:22
         21,24                                                        142:20
                          234:22,23                   164:12          233:5
         242:2,6                      plans
                          236:4         303:15,       168:1
         243:6                                                      pre-
                          247:2,4       19,25         169:23
         250:2                                                      determined
                          280:22        306:21        305:11
         304:17                                                       303:15,20
                          282:6                       306:19
         305:18                       plastic                         304:2
                          283:4,13
       physician's        292:10        200:15,16   positions
                                                                    prefaced
         233:9            298:8                       295:10
                                      plea                            294:10
         235:5            299:7         249:10      positive
         305:17           305:24                                    prefer
                                        253:12,22     215:6
                                                                      140:13
       PI                               254:3,7,8     294:9
                        placement                                     291:8,10
            250:3         136:16,17     295:24      possibiliti
                          137:21        298:17      es
                                                                    premier
       pictures                                                       262:13
                                        301:6          242:7
         134:11         places
                          131:4       plead            300:19       premise
       piece                                                          298:9
                          142:17        296:18      possibility
         156:12
                          143:1         300:3,14      283:13        prepared
       pills              157:2         301:4         294:8           303:16
         171:22           189:1                       297:3
                                      pled                          prescribe
       PIP                284:6         296:14,25   practice          172:10,18
         140:4,10       Plaintiff       297:21        131:8,23        196:15
         141:2            303:12,14     299:5         132:4,17,       204:11
         144:1                                        19 133:2        207:20
                        Plaintiff's   point
         145:5,6                                      142:6           210:1,3
                          160:24        188:25
         156:17,22                                    144:14,         214:19
                          217:9         256:3
         157:22                                       15,16           215:7
                          218:21        265:11
         158:11                                       153:9
                          229:9         266:12,18                   prescribed
         159:12                                       155:22,
                          238:14        267:18                        147:19
         266:2,4,5                                    23,24,25
                          239:20        274:1                         185:25


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 216 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES            Index: prescribing..put
         186:1          149:8          168:15,16   pronounce          150:11
         194:13                        197:20,21     257:20,          262:5
                      primarily
         196:22                        300:11,12     24,25            263:9,12
                        156:16,
         207:19                                                       264:5
                        17,22       procedures     proper
         208:13
                        271:10        232:5          232:2         publish
         209:8
                        285:9         273:7,16                       143:24
         210:20                                    properly
                                      274:2
         225:8,17,    Printing                       238:6         published
                                      288:25
         23             255:3                        275:11          149:1
         227:15,                    proceed          289:1,23        264:11
                      prior
         16,20                        230:15
                        139:17                     prosecutor      pulled
         228:5,9        275:21      produce          295:20          229:17
         289:11                       143:23         300:25
         306:22       prison                                       purchase
                                      169:20
                        299:16,21                  protect           132:18
       prescribing                    170:1
                        300:6                        232:25          133:12,15
         147:18                       178:14
                      private         186:11       protective      purchased
       presence         136:3,4,                     238:9           133:23
                                      187:21,25
         271:15         16,17         190:17       protocol        purify
       present          156:5         195:3          290:12          153:15,16
         130:1,12       265:21        200:1,4,9
         131:16                       209:14       proud           purpose
                      prize
         162:22                       210:12         254:19          186:13
                        149:21
         163:4                        215:20                         228:1
                        264:12,13                  provided
         167:15                       226:20                         297:6
                                                     235:18
         169:9        prizes          255:6          264:16        purposes
         177:16,21      264:11        298:10,11                      217:16
         180:15                                    provider
                      probation
         282:19
                                    produces         230:15        pursue
                        299:6         164:20                         269:3
       presented        301:8                      provision
         130:15
                                    profitabili      230:20        push
                      problem
         131:13
                                    ty               231:4           186:11
                        137:20         288:8
         204:8          138:6,22                   prudent         pushed
       press            161:15      profits          194:21          138:12
                        168:21        288:13                         139:8
         186:10                                    pry
                        171:23                                       300:16
       pretty
                                    progress         251:22
                        249:15        197:14,16                    pushes
         240:10,11      251:3                      public
         242:11,13                                                   305:1
                        255:4
                                    progressing      134:12,
         243:10                       197:10,15      16,19         put
         301:5        problematic                    135:2           137:8
                                    project
                        282:21                       137:3,9         139:25
       previous                       139:13
         178:24       problems        140:2          263:13          142:5
         179:1          142:24                                       143:21
                                    prolonged      publication
                        156:2                                        146:7
                                      190:8        s
       price            164:17                                       151:22



                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 217 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES Index: putting..recollection
         158:19         205:17      radiology      reads              197:1,8
         174:22         224:4,13      245:13         180:19           203:17
         177:25         243:14                                        204:10
                                    Rainbow        real
         184:9          260:20                                        213:13,19
                                      129:5,6        146:12
         190:1          270:22                                        260:17
                                      133:15,16      157:4
         191:15,24      272:21,23                                     276:12
                                      139:16,24      184:7,8
         193:19         273:9                                         286:16
                                      142:24         185:9,11
         209:18,        276:1
                                      151:12         227:8         received
         22,23,25       277:21
                                      153:8          252:25          211:17
         211:12         287:8,10,
                                      156:6,7        253:2           230:24
         212:1,2        13,14
                                                     254:20          259:8
         216:9          291:14,     rambling
                                                     297:16          260:13,23
         224:8          17,18         180:18
                                                                     262:19
         246:25         295:21,22                  rear
                                    Ramos                            264:14
         254:3          297:17                       163:18,
                                      238:12                         276:15
         255:6          298:13,22                    20,23
                                      239:19
         269:10         302:7,23                     164:1,2,      receiving
                                      241:12
         273:7          307:6                        9,16            195:9
                                      242:15
         284:8                                       286:4           202:10
                      questions
         293:18                     range                            247:12
                        144:19        221:23
                                                   rear-end
         300:15                                                      248:16
                        178:21                       164:15
         304:24                                                      277:1
                        193:18      re-              186:9
         305:4,8,9
                        255:20      education
                                                   rear-ender
                                                                   recognition
       putting          256:6         172:17                         264:23
                                                     163:13,14
         217:16         258:9       read                           recognition
         278:3          265:16        165:19,20
                                                   reason
                                                                   s
         305:20         270:9                        141:13
                                      166:3,9                        264:15
                        294:25                       163:11,12
                                      180:14,
                        298:24                       227:3         recognize
                                      20,22
             Q                                       253:18          154:23
                      quick           222:16,22
                                                     272:17,22       161:4
                        146:13        239:5
       quality                                       274:12          218:5,9
                        237:6         240:2
         264:15                                      300:14          219:2
                        297:16        241:25
         276:25                                                      230:3
                                      242:25       reasons
                      quickly                                        233:12
       question                       247:25         202:6
                        139:17                                       237:1
         156:19                       248:1          226:24
                                                                     238:17,19
         161:16                       262:10         227:8
                                                                     239:23
         166:16            R          308:16         300:2
                                                                     240:13,14
         167:9                        309:3,4
                                                   recall            241:19,23
         170:25                     reader           244:19          242:19
                      R&h
         171:1                        262:8,9        247:12          248:3
                        152:19,
         177:18,22                                   248:16
                        21,25       reading
         180:6                                       249:3
                                                                   recollectio
         184:10,14    radiologist     157:7                        n
         192:7          202:18,25     262:4,21     receive           292:17,23
         197:5                        280:17         171:6           294:14



                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 218 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICESIndex: recommend..reposition
       recommend        229:19         298:8         214:23           294:16
         219:11         237:19         305:23        215:4
                                                                   remorse
         284:5          238:4,6
                                    regulation     Relief            298:16
       recommendat    redirect        267:7          237:2
                                                                   rendered
       ion              256:4                        266:8
                                    Rehab                            235:19
         192:10
                      reduce          154:1,11     relieve           244:10,14
       recommended      188:4         155:2,4,       171:20          282:13,17
         148:8,9                      11,16                          289:2
                      refer                        rely
         231:12                                                      303:5,8,
                        198:11      rehabilitat      177:17,22
         267:16                                                      11
                        206:23      ion
                                                   remember
       recon            216:17,20     231:10                       repeat
                                                     129:11,
         254:4          224:21                                       154:8
                                    related          13,16,18
                        229:6                                        177:18
       Reconstruct                    168:25         132:24
                        237:14                                       217:24
       ion                            169:8          134:1,6
                        239:8
         149:12                       171:22         135:5         repentant
                        283:22
                                      178:1,13       136:11          139:10
       record
                      reference       179:10,        145:25
         129:2                                                     repented
                        275:21        17,18          147:17,
         158:22                                                      298:18
                                      180:4          21,22
         208:18,22    referred
                                      186:8          148:3,13,     repetitive
         237:8,12       170:12
                                      187:24         14              258:13
         257:8          215:24
                                      194:4          151:15,21
         284:22         216:24                                     rephrase
                                      222:7          152:1,12        243:15
         290:11         231:13
                                      228:21         154:14          287:11
         302:14,20
                      referring       232:22         155:3,6,        302:7
       records          204:7         236:17,18      18 156:10
         176:8,9,       237:15        266:4,5        165:17,24     report
         10,11          252:1         272:14         180:6           176:14
         228:14                       285:24         191:1,7         253:8
                      reflect
         238:1                        286:20         208:10
                        306:12                                     reported
         305:12,                      299:2          211:20          301:9
         14,15,20     refuse                         212:5,6,
                        231:25      relating                       reporter
         306:12                                      16,17
                                      247:13                         135:17
       rectificati    region                         218:8
                                    relation         229:3           179:21
       on               184:15,18
                                      169:19         235:14,16       188:2
          185:12                                                     260:1
                      regions         292:10         236:16
          203:1         167:16,21                                    296:9
                                      293:7          241:4,8,9
       rectified                                     244:22          309:1,3,5
                      regular       relax
         185:16         170:3                        245:6         reports
                                      172:13
       red              175:7         189:8          247:15          176:4
         285:18         180:12        194:2,3        267:13,         290:3
                        228:24                       15,17,19
       redacted                                                    reposition
                        251:6       release          279:8
         220:4                        176:8,9                        298:2
                        281:10,12                    293:1,8


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 219 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES Index: represent..Saladrigas
       represent        139:14         137:14      rights             188:21
         256:12,        143:21                       228:23           190:3,20
                                    review
         15,21          145:16,17
                                      168:5        rise            RPM
                        254:16
       representat                    217:22         136:17          153:2
       ion            respect         222:10                         246:4
                                                   risk
         296:4          205:14        228:13
                                                     300:18        rule
                                      229:2
       represented    responding                                     142:12
                                      247:23       road
         138:19         197:22                                       163:16,19
                                      248:1          258:10
                                                                     164:2,4,5
       represents     response        272:14         279:21
                                                                     202:4
         257:4          294:5         279:18       Robert
       request        responsibil     307:23         129:17,
                                                                   rules
                                                                     191:14
         287:9        ities         reviewed         21,22
                                                                     192:16
                        281:22        167:25         151:22
       require                                                       268:2
                                      264:5,8,       153:8,9
         232:11,      responsibil                                    289:9
         17,21        ity             9,10         Roberto
                                                                   running
         259:23         158:15      reviews          129:17
                                                                     139:1
                        276:11        279:12
       required                                    Rocks
                        296:23                                     rupture
         263:3                      Revision         195:25
                                                                     200:2,3,
                      responsible     149:16
       requirement                                 role              11,13
                        297:11
       s                            revocation       160:7,15
                                                                   rush
         268:11       rest            295:15         250:2
                                                                     305:6
                        255:16
       research                     revoked        room
                        280:18                                     Russia
         149:8,21                     263:6          170:4,5
                                                                     190:16
         263:12,      restate         295:3          174:7,11
         13,22          257:11                       175:25        Rydel
                                    rhetorical
                                                     176:1,2,        240:15
       residence      restitution     298:23
                                                     5,14,16,        241:2,3,
         260:9          254:4
                                    rib              20 177:2,       7,8
                        301:10
       residency                      164:23         11,13           242:24
         151:5        restroom        186:3,4        178:6
                                                                   Rydel's
         260:9          302:16                       179:5
                                    Rick                             241:5
                                                     228:19
       resign         result          255:23
         246:13         179:14                       305:5
                                      256:6,12,
                                      19 257:4,    roots                 S
       resistance     results
         186:11         198:9         6 308:20       215:22
                                                                   sacrifice
                        199:11      ridiculous     rotation
       resolution                                                    250:16
                        202:2,11,     298:4          206:8
         300:21
                        15                                         Saladrigas
                                    right-hand     Roughly
       resolve                                                       129:3,20
         199:22,23
                      reverse         220:13         134:2
                                                                     132:5
                        135:13,                      157:16
         216:18                     right-sided                      135:24
                        14,15,20
                                      168:20       round             136:24
       resources        136:8,15


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 220 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES             Index: salary..serving
         137:10         233:3,22       251:6         255:16           208:12
         140:16,19      234:1          271:11
                                                   schedule        sell
         144:12,        235:24         288:4,5,
                                                     271:11          131:8,23
         18,24          237:13,        8,11
                                                     277:4           132:17
         146:3,6,       21,24          298:8
                                                     278:2
         8,11,19,       238:3,10,                                  send
                                    Sandor
         24 150:15      16 239:22                  scheduled         153:18
                                      248:18
         152:2          241:18                       173:4           176:6
         153:6          242:18      Santos                           306:2
                                                   schemed
         154:10,20      247:17,21     245:5
                                                     301:23        senior
         155:15         252:16,       256:14
                                                                     141:13,
         158:6          19,21         257:13       school
                                                                     15,17
         159:7,19       257:3         307:8          224:16
         160:1,14,      264:17                       292:5         sense
                                    sat
         20 161:1,      268:1,13                     293:5           279:19
                                      268:22
         10,15,17,      269:21                                       298:6
                                                   scratch
         19 162:3,      271:23      satisfied
                                                     139:18        sensitive
         11 163:1,      272:12        277:9
                                                                     297:17
         21 166:15      273:1,12,     289:21       seal
         167:10         22 274:9                     238:6         sentence
                                    save
         169:16         275:7,14                                     253:21
                                      172:3        search
         170:20         276:17                       207:9,11      separate
         171:2          277:13      scale
                                                                     260:5
         172:7          278:6,23      183:2,11,    section
                                                                     299:2
                                      25 269:12      177:15,23
         176:23         279:7
                                                     179:4         separated
         177:19         280:15      scaling
                                                     181:5,6,7       295:9
         180:25         281:1         184:2
                                                     187:17          300:5
         182:23         282:24
                                    scan             202:10
         187:6          284:1                                      serve
                                      143:22         203:8,11
         193:16         285:11,21                                    150:17
                                      149:12         204:20,21
         196:5,19       286:19                                       267:6
                                      170:6,13       209:2,9
         198:2,25       287:6,18
                                                     220:12        service
         204:6          288:14      scans
                                                     222:15,18       276:25
         206:10         289:12,24     170:3
                                                     223:24
         208:17,23      291:14                                     services
                                    scar             224:8           152:19,21
         213:3,5        294:1,18
                                      200:15         225:3,9
         215:23         297:1,12,                                    230:25
                                                     239:1,2,        232:1,3
         217:11,21      25 299:9    scared
                                      173:25         3,15            234:11
         218:1,23       303:21
                                      174:2          240:2           235:18
         223:7,15,      304:10
                                      300:8,11       241:25          252:20
         22 224:6,      306:14
                                                     242:10,25       256:17
         24 225:2,      307:1,18    scars            243:8           282:16,23
         16 228:12      308:7,14,     199:24,25
         229:11,        20,25                      segued            303:5
                                      200:1,4,
         14,16                        7,9            267:10        serving
                      salary
         230:2                                                       147:25
                        142:5,8     scenes         select
         231:23


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 221 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES             Index: set..specifically
       set              168:16,21    signs          so-weird           17 149:9,
         285:17         186:6          170:15         180:3            20
                        203:24
       severe                        similar        Society         Spanish
                        204:1,12
         167:15,20                     208:7          149:20          187:25
                        205:14,16
         168:2                         211:25                         188:3
                        209:7                       soft
         169:7,9                       219:15,16                      192:22
                        210:3                         190:9
         170:9                         240:10,11
                        285:9                         198:20,       spasm
         171:19                        242:9,11,
                                                      21,23           181:10
         172:9        shoulders        13 243:8,
                                                      199:8,12,
         177:8,10,      203:8          10 285:6                     speak
                                                      19,21,23
         13             209:2          303:25                         155:16
                                                      200:1,10
         181:10,                       304:1                          206:5
                      show                            202:2
         13,21                                                        291:16,18
                        149:5,10     similarly        217:4
         182:7,8,
                                       290:19         284:18,       speaking
         12 183:6,    sic
                                                                      182:17
                                                      19,22,23,
         11             165:1        simple
                                                      25 285:2
         215:15,18                     199:15                       special
                      side                            305:23,25       143:21
         306:10         163:17       single           306:5
       shake            168:21         165:20,23                    specialist
                                                    Solaris           215:25
         164:19         212:1,2
                                     sitting          152:15          216:8
                        214:25
       shakes                          174:9
                        240:15                      sophisticat       283:23
         137:5
                        272:4        situation      ed              specialists
       shaking                         175:18          283:2
                      sides                                           216:24
         164:19                        207:7           284:3,4
                        186:5
         170:1                         211:25                       specializin
                                                    sorts
                      sign             249:18,21                    g
       shape                                          249:10          283:9
                        176:9,12       282:21
         288:12
                        178:6                       sought          specialty
                                     situations
       shapes           229:1                         134:23          260:24
                                       175:16
         255:12
                      signature                     sound           specific
                                     skin
       shares           185:22,23                     152:3           169:1
                                       199:25
         138:7          221:8,9                       245:24          175:5
                                       200:14
                        240:13,14                     303:1           184:11,23
       shell                           285:1
                        241:23                                        185:3,18
         135:7,8,                                   sounds
                        242:23       slice
                                                                      189:9
         10,11,20,                                    284:8,10
                        253:6,7        149:18
         23 136:9,                                    296:20          191:15
         20 137:4,    signatures     slight           301:8           192:16
         6,9,15         253:2,4,5      189:5,7                        205:23
                                                    space
                                                                      207:8,16,
       short          signed         small            275:3
                                                                      17 267:22
         208:20         275:1          169:20,24      276:5
                                                                      292:17,23
         237:10                        206:21
                      significanc                   Spain             294:13
         302:18
                      e              smoking          144:10,
                                                                    specificall
       shoulder         175:19,20      178:21         11,14,15,
                                                                    y


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 222 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES Index: specifics..stimulation
         194:1        speedo-          212:10,13     191:1,2,         304:6
         202:1        computic         214:25        6,9 232:5        307:11,
         222:6          149:18         216:13,14     274:15           16,20,23
         247:8                         225:6
                      spell                        standards       stated
         249:3                         226:2,3,4
                        130:17                       268:12          205:23,24
         262:4
                        144:6       Spiral           269:18          206:1
       specifics        233:20        149:12         273:19
                                                                   States
         268:6                                       275:20
                      spelling      split                            140:22
       SPECTOR          260:2         263:15,      standing          150:4
         130:19                       18,21          211:14,         259:6
                      spend
         135:9,11,                    292:16         15,16,19,       260:12
                        278:20
         14,16,18,                                   20,21,22,       261:8
                        305:10      spoke
         22 136:22                                   23              262:24
                                      155:14
         137:5        spending                                       265:9
                                      268:23       standpoint
         140:15         277:11
                                      292:18         268:10        statistics
         144:6,9,     spinal                                         163:8
         18,22          143:21
                                    spoken         start
         146:18                       155:11         136:19        stay
                        203:1
         151:22                       258:1,4        139:11          249:20
         159:22       spine                          140:3
                                    sprain                         steering
         182:16         162:23                       141:18
                                      186:2                          186:7
         187:5          163:5,15,                    142:10
                                      198:13
         195:23,25      16                           143:7         stellar
                                      199:3,18
         196:4,8        164:13,                      148:4,7,        269:18
                                      201:8
         206:5          18,21,22,                    12 156:13     stents
         208:16         24,25       sprain/          174:18          149:12
         229:18,22      165:3       strain           221:2           253:16
         230:1          166:23,24     198:14,        231:17
         237:20,23      167:3,4,      16,18          256:1         steps
         238:2          5,6,12,                      259:2           255:12
                                    sprains
         255:21         16,20,22
                                      240:9        started         sticker
         256:5,19,      168:2,12,                                    217:12,17
                                                     157:12
         21,25          13 172:9    stack
                                      146:8          256:8         stickers
         257:6,11,      181:3
                                                     265:12          218:20
         16 275:6       184:12,     staff            274:22
         302:10,        15,24         147:13                       sticking
         12,17          185:2,12,     275:11       state             217:12
         308:8,23       13,18                        260:17,18
                        186:2       staffing         261:4         stiff
         309:2                                                       195:1
                        187:17        276:6          287:25
       speculating      193:2                        289:9         stimulate
                                    standard
         272:2,4,7      198:12,                      295:20,25       188:22
                                      181:14
         294:11         16,18                        299:20          190:14
                                      182:12,
       speculation      204:22        15,20,21       300:21
                                                                   stimulation
         169:14         206:3         183:3,4,7      301:1,23
                                                                     187:20
         292:15         211:12        184:22         302:1



                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 223 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES                 Index: stock..talk
         188:5        study         sued           supervisor      suspicious
         191:16         166:3         202:8          235:20,25       159:25
                                                                     185:3,20
       stock          studying      suffer         support
         135:6,25       245:13        300:5          254:18        swear
         137:18                                                      294:3
                      stupid        suffered       supports
         138:20
                        138:7         286:17         164:12        swelling
         270:19
                                                     165:6,9         239:6,12
         271:3        subacute      suffers
                                                     168:1
                        195:8         164:18                       symptoms
       stop
                                                   suppose           170:15
         213:22       subject       sufficient
                                                     280:19          175:21
         246:10,18      297:18        277:11
                                      283:20       supposed        system
       straight       subjective
                                                     292:11          284:5
         185:16         181:24      sufficientl
         188:21         182:9,25    y              supposition
         190:3,9        183:7,25      186:20,22      227:1               T
                        184:2                        236:22
       strain                       suggest
         186:2        subjectivel     216:7        supposition     taking
         198:12       y                            s                 301:5
                                    suggested
         199:3,18       306:11                       227:7
                                      273:6                        talk
         201:8        submit          293:19       surface           129:4
       stratificat      234:10                       210:14          133:1
                                    suggests
       ion                                                           134:18
                      submitted       141:1        surgeon
         203:1                                                       136:4,6
                        244:10,14                    216:21
                                    suited                           139:6,9,
       Street                                        217:6
                      subpar          268:25                         17 141:6
         133:9                                       250:11
                        275:23                                       143:10
         154:18                     super            259:18,20
                      subscribe       132:9,12                       151:11
       strength         262:17,21     211:2
                                                   surgeons          179:4
         187:21                                      255:8           187:7
         190:12       subscribed    superpose                        192:17
                                                   surgery
         268:20         262:12        211:1,3                        194:6
                                                     200:15,16
         283:7        substance     supervise        216:4,13        204:19
                        291:20        234:23         262:20          211:7
       stretch
                                      235:1,18                       244:16
         211:12,13    substandard                  surprised
                                      243:25                         253:24
         214:13         275:22                       285:4,8         258:11,
       strike         substantial
                                    supervised       286:1,9         15,19,23
         158:7,13                     241:7,8                        261:6
                      ly                           surrender
         162:5           285:6      supervising      254:14          262:3
       struck                         236:5                          263:8
                      substitute                   survive
         164:3                                                       268:5
                        210:10,15   supervision      305:2           274:16
       studies                        234:24
                      Suddenly                     suspicion         286:5
         163:24                       235:2
                        249:18                       215:21          298:21
         167:23                                                      301:13,14


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 224 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES              Index: talked..things
       talked           188:4          205:8,21,   therapy           159:3
         135:25         196:14,15      23 206:2,     147:9,10,       171:15
         156:9                         16,17,20      12 162:7        175:17
                      term
         212:23                        207:1,2,      172:1,5         179:12,14
                        207:2
         265:15                        5,12,15,      186:1           180:5
                        284:18,19
         290:23                        18,25         187:1           181:23
                      terminate        208:2,6,      190:22          182:9
       talking
                        232:5          8,13          192:18,         185:10
         148:2
                                       213:7         19,21,25        188:24
         150:10       termination
                        247:14                       193:5,6         191:3,12
         166:17                     therapies
                                                     194:9           194:5,21
         173:6                        193:25
                      terms                          196:10          200:14,17
         181:17         273:19        195:17
                                                     197:2,9,        203:15
         189:13         274:23        205:3
                                                     21,24           209:24
         216:15         277:1,4       240:4
                                                     200:6,17        210:7
         226:2          282:22        289:22
                                                     203:5           211:12
         228:17         286:13        290:1,2
                                                     204:25          215:6
         274:24         306:22        306:23
                                                     205:3           227:11,25
       tambien          307:14      therapist        208:25          228:2
         192:21,23    terrible        147:13,16      209:24          252:25
                        254:5         159:20         212:19,24       254:6,20
       teach
                                      189:18,        216:16          255:14
         153:14       testified       20,24          217:3           268:15
       technician       201:7         190:5,24       218:16,25       286:20
         245:13         265:19        204:24         219:5,20,       294:9
       telling        testimony       205:20         25 221:8,       300:3
         164:14         139:18        206:11         9,12,17,        308:9
         166:8          166:19        208:11         22 223:24
                                                                  things
         178:7          201:6         209:12         224:9,15,
                                                                    137:19
         281:22         251:8         221:10,15      16,21
                                                                    139:21
         296:2                        227:2,9        225:4,17,
                      testing                                       145:20
                                      240:20,21      18,23
                        260:5                                       157:5,10
       tend                           241:20         226:5
         199:22                                                     166:1
                      Texas           291:9,23       228:4,8
                                                                    168:25
       tendency         143:1         292:8          231:10
                                                                    169:23
         190:13         150:25                       237:19
                                    therapist's                     175:24
         200:7          151:2,3,6     240:13         238:11,22
                                                                    178:12,15
         213:20         260:15                       239:19
                                                                    179:16,18
         214:5,8        261:5,7     therapists       241:11
                                      190:19                        186:9
                                                     242:15,20
       tender         therapeutic     192:5                         188:7,22
                                                     243:13,18
         185:19         172:20,22     221:19                        191:11
                                                     288:21
                        194:6,13,     222:1,5                       194:1,4,
       tenderness                                    291:8
                        16,22         224:7,14                      25 196:18
         181:10                                      292:5
                        196:16        226:14                        197:4
       TENZ             197:3         291:4,5      thing            201:17,23
         187:18,24      204:19,25     293:5,7        148:8          202:21



                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 225 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES           Index: thinking..trained
         203:4          306:25         273:18        8,10          tons
         206:15                        274:24        202:2           166:8
                      thousands
         210:25                        277:10,24     210:13
                        141:25                                     top
         213:21                        278:3,21      217:4
                                                                     217:13,17
         226:17       Thursdays        282:8,16,     284:18,
                                                                     220:13
         250:13,19      173:8          20 283:5      20,22,23,
                                                                     221:11
         254:24         277:5          289:2,21      25 285:2
                                                                     223:4
         255:1,5,       288:18         290:8,21      305:23,25
         8,9,10       tied             293:8         306:5         totally
         256:1                         295:5,6                       300:8
                        288:12                     tissues
         267:22                        296:4
                                                     179:19        touch
         281:14       tilted           299:6,24                      168:13
         282:6          171:13         301:9       title
         286:5        time             303:8         229:7         toxic
         290:5                         304:20                        178:21
                        131:11                     titled
         300:9          132:6,8,       305:10        203:8         track
                        11 133:18      307:13,15                     212:13
       thinking                                    today
                        139:17         308:22                        218:19
         154:24                                      243:23
         213:6          140:11      times            258:2         traction
         253:17         143:25        131:22,24      262:9           172:11,
         258:10         150:20        132:1,17,      265:16          14,16
         291:23         151:12,13     25 136:12      267:18          196:11
         293:6          156:15        157:9          305:1           198:9
                        158:13,14     170:1,2
       thoracic                                                      211:7,8,
                        168:18        171:7        today's
         162:23                                                      10,17
                        171:17        190:21         308:21
         163:5,15                                                    212:7,8,
                        178:13        196:22
         164:13,22                                 told              9,15,18,
                        190:21        197:8
         166:23                                      139:4           25 213:4,
                        191:3,13,     201:20
         167:5,6,                                    143:22          8,13,17,
                        25 193:12     206:1
         12 168:3,                                   177:24          19,22
                        195:11        244:6,23
         13 169:10                                   178:11,17       214:8,9,
                        197:13        280:24
         172:9                                       180:7           19,23
                        199:24        283:9
         187:17                                      186:6           215:2,8,
                        210:20        288:20
         191:18                                      188:23          10,14
                        215:7         291:11
         198:16                                      196:10
                        227:5         292:4,13                     tracts
         204:21                                      222:12
                        232:1                                        255:11
         225:6                      timing           235:5
                        244:22
         226:2,3,4                    227:21         248:21        trading
                        251:16                                       136:19
                                                     249:4
       thought          255:24      tinnitus                         137:7
                                                     268:24
         131:12         260:12        178:11         270:13,15     train
         256:25         264:25
                                    tissue           290:17,19       192:5,8
         272:3          265:11
                                      198:21,23      291:1,2,6       222:4
         287:17         266:11,
                                      199:9,12,                      224:7,14
         291:21         12,18                      tomography
                                      13,19,21,      149:19
         303:2          267:5                                      trained
                                      23 200:1,


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 226 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES Index: training..understand
         205:20         306:20         306:21        277:5            218:4
         221:19                                      288:18           219:19
                      treatment     treatments
         275:11                                                       220:9
                        147:7         216:6,7,     turn
                                                                      225:5,7,
       training         159:5         9,12           160:21
                                                                      17
         173:1,2        160:21        222:20         178:19
                                                                      226:18,22
         190:18         161:22        228:24         181:1
                                                                      229:14
         192:10         162:4         244:7          188:14
                                                                      233:7,17
         221:22,25      170:17,21     277:1,18       264:4
                                                                      234:25
         260:6          171:6         282:13
                                                   type               237:17
         261:23         172:15        283:3,10,
                                                     136:1            241:13,15
                        189:22        14 288:21
       transition                                    164:17           243:11
                        192:3         289:1,22
         147:6                                       171:11           251:23
                        194:23
                                    Treaty           283:23           253:11
       transitione      195:10
                                      255:3          285:20           254:12
       d                200:9
                                                     286:16,18        262:1
         147:3,24       203:3,17    trial
                                      150:19,22                       265:2
                        212:3                      types
       treat
                                      249:11         188:16           268:8
         141:2          213:9
                                      252:4          189:16,17        270:20
         145:13         216:18,19
                                      253:10,18      212:8            295:4
         157:3          218:12
                        220:22,23     265:20         213:18        ultimately
         171:19,24
                        221:2         298:19         215:12          300:22
         174:6
                        222:20,       299:13
         196:21                                                    ultrasound
                        21,24         300:7,18
         275:1                                           U           189:9,11
         276:6          223:3,13    trouble                          195:13,15
                        227:10        249:16                         203:25
       treated          231:12,                    uh-huh
         156:18                     true             139:23          204:5
                        17,18
         175:21                       143:8          147:5           210:10,
                        232:1,5,
         176:16                       177:8          157:23          11,12
                        13 242:1,
         274:5          5 243:2,6     184:7,8        158:10        uncomfortab
         278:5          244:1,4,      227:11         160:23        le
         281:16         6,10,14       272:9          166:18           214:15,16
         285:16         264:15        302:1,3,       173:12           215:3
                        276:12,16     4,5            175:3
       treater                                                     uncommon
                        280:9,18                     181:5
         148:1                      trust                            186:4
                        282:2,4       159:2          182:2
       treating         283:11,                      184:20        understand
         145:6          14,24       truth            185:14          145:4
         147:4,6        284:4         158:19         187:3,9         150:21
         156:22         286:12,16     212:5,17       196:24          156:19
         162:13,21      289:8         271:20         199:17          164:11
         173:7,14,      302:25                       201:19          166:19
                                    Tuesday
         16 187:10      303:14,                      204:23          167:8
                                      173:11
         232:11         19,25                        215:1           170:24
         273:20         304:3,5
                                    Tuesdays         217:22          171:1
         283:25                       173:8


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 227 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES Index: understanding..weeks
         174:4        unsound       vehicle          219:25           212:2
         180:18         274:6         170:5          228:18
                                                                   walls
         184:14                       284:14
                      unstable                     visits            275:10
         201:6                        285:4
                        149:19                       197:8           282:11
         204:4                        286:4
         205:17       untrue                       visualize       wanted
                                    verificatio
         214:12         302:6                        288:20          134:25
                                    n
         221:14                                                      135:18
                      unusual         226:5        voltage
         224:4                                                       267:22
                        176:5                        190:2
         231:25                     version                          300:4
                        179:13
         243:14                       146:14       voluntarily
                        197:22                                     war
         251:8                                       297:22
                        306:8       versus                           261:20
         259:4                        281:19,23    voluntary
         260:20       update                                       wars
                                                     261:18,19
         261:11,21      202:13      vertebra                         261:25
         265:17                       164:20
                      upper                                        watch
         272:23                       167:2              W
                        285:10                                       279:4
         276:1                        202:20
                                                                     296:23
         285:15       USA
                                    vertebrae      wait
         287:7          261:9,10                                   waves
                                      164:24         172:13,15
         291:17                                                      188:20,21
                      usual           184:19,23      175:21
         292:9                                                       190:3
                        216:25        185:7,8        189:11
         296:13         283:14                       203:4         wax
                                    vetted
                                                     292:24          195:21,24
       understandi                    266:22
       ng                                                            196:1,2,
                           V                       waiting
          160:7                     vice                             3,4
                                                     173:21,22
                                      259:24
       understood                                    174:7,9       ways
                      V-E-T-T-E-D
         193:4                      video            228:19          210:8
                        266:22
         268:11                       129:1          237:7           253:9
         281:17
                      vague           208:18,21      305:5
                                                                   week
                        167:7         237:8,11
         300:20                                    waive             145:18
                        170:19,23     302:14,19
                                                     308:17          148:18
       unethical        171:8
         287:17                     view             309:3           171:7
                        182:13
                                      199:15                         175:13
                                                   walk
       United         valued                                         194:17
         140:22                     viewed           174:5
                        138:10                                       196:23
         150:4                        271:15
                      variation
                                                   Walk-in           197:8
         171:23                     vision           152:17          251:9
                        277:6
         259:6                        178:12                         275:2
                        283:21                     walked
         260:11                       289:6                          277:7
                        286:12,13                    274:25
         261:8                                                       288:6
                                    visit
         262:24       vary                         walks
                                      174:24                       weeks
         265:8          169:7                        195:23
                                      197:17                         171:7
       unnecessary    varying         201:18       wall              175:14,
         274:6          162:16        202:17         205:3           18,21,24



                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 228 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES            Index: weight..write-off
         194:20         246:8,11,    whack            131:7         working
         195:4          17,19          231:19         136:14          130:23,25
         196:23         247:13                        140:4           131:1
                                     wheel
         197:8,15       249:1                         141:10          140:10
                                       186:7
                        250:23                        142:2,7,        145:21
       weight
                        251:1,10,    wheels           13,21,22        147:3,24
         205:10,11
                        13             168:18         143:23          148:5,16
       well-known       256:16,      whiplash         153:11,18       156:13
         141:24         17,24                         215:2           157:25
                                       165:4,5,
       wellness         257:1,4,       14 166:1,      234:8           227:22
         147:19         8,15           4,17,20,       246:7,14,       236:18,
         157:19         266:8,13,      22,25          21              23,24
         160:2,5,       14,18,25       167:4,11       248:11,25       245:16,17
         9,15,22        267:4,10,      185:11         249:4,5,        246:10,
         161:12,23      23 268:6       286:3          13,19           18,20
         162:5,6,       270:10,        306:4          250:3,7,        251:15
         13,16          14,16                         9,18            254:21
         170:18,22      271:6,12,    wife             254:25          265:13
                        16,22          143:8          255:2,10        274:22
         171:3
                        272:10         245:20         258:15          282:10
         173:3,11
                        273:8,11,      254:17         260:6           290:9
         175:1
         176:15         17 274:23    wipelash         266:9,13,       291:6,12
         188:10         275:19,25      165:1          24 268:16       295:6
         190:19         276:4,15,                     281:18
                                     withhold                       works
         207:19         24                            282:9
                                       296:15,16                      153:14
         208:7,9        277:10,23                     291:9
         211:9,18       278:3,21     witnessed        304:19        world
                        279:3,13,      274:3                          261:8
         212:4,14                                   worked
                        24 280:14                                     262:3
         216:23                      woo              136:18
         218:13,17      281:19
                                       193:20         146:25        worry
         219:14         282:17,19                                     144:20
                                                      151:16
         221:15         283:20,24    word
                                                      152:22,       worse
         229:7          284:13         181:12
                                                      24,25           179:2,25
         230:10,25      285:17         209:4
                                                      159:10,13       186:9
         232:1,3        286:23         220:12
                                                      230:21          220:18,
         233:10         287:2,4,       262:8
                                                      231:6           19,21,22
         234:11,19      15 288:9,
                                     words            246:4           221:2
         238:24         13,18,22
                                       182:19         261:25
         239:25         289:8                                       write
                                       242:8,9        266:14,15
         240:23,        290:9,20                                      179:23
                                       269:14         267:3,24
         24,25          291:7,19                                      192:13
                                       281:20         272:10
         241:21         292:18,20                                     204:15,18
                                       284:9          291:19
         242:21         293:19                                        293:21
                                       291:20         295:19
         243:13         302:2
                                       300:25         302:3         write-off
         244:1,17,      303:1
                        306:20       work           Worker's          138:22,24
         25 245:17
                        307:9,14       130:21         265:20


                                                               800.211.DEPO (3376)
                                                               EsquireSolutions.com
Case 1:18-cv-23125-RNS Document 159-2 Entered on FLSD Docket 10/30/2019 Page 229 of
                                       229
      HUGO GOLDSTRAJ, M.D. Volume 2                               August 13, 2019
      STATE FARM vs HEALTH AND WELLNESS SERVICES              Index: writing..young
       writing          195:14,15
         272:5          213:16
         290:9          248:13
         293:18         253:15
                        260:14
       writings
                        262:19
         263:8
                        263:3
       written          299:17,
         191:14         18,19
         264:16         300:6
         273:16         306:20
         274:2
                      yesterday
       wrong            175:13
         185:4
                      yield
         202:7
                        255:24
         273:24
         274:5        York
         284:9          135:3
                        136:1
             X        young
                        141:18
                        248:23
       x-ray
         199:6,15
         200:20,
         23,25
         201:1
         202:10,15
         306:1


             Y

       year
         134:14
         145:23
         147:1
         251:6
         259:6,11
         295:15
         299:20,
         21,22
       years
         136:12
         171:12,
         14,15



                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
